

EXHIBIT 10.169



--------------------------------------------------------------------------------

Loan No: 31-0914954










LOAN AGREEMENT
Dated as of August 22, 2012
Between
DAYTON MALL II, LLC,
as Borrower
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


 
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1

Section 1.1Definitions.    1
Section 1.2Principles of Construction.    18
GENERAL TERMS
18

Section 2.1The Loan.    18
Section 2.2Disbursement to Borrower.    18
Section 2.3The Note and the other Loan Documents.    18
Section 2.4Use of Proceeds.    19
Section 2.5Interest Rate.    19
Section 2.6Loan Payments.    19
Section 2.7Prepayments.    20
Section 2.8Defeasance.    21
REPRESENTATIONS AND WARRANTIES
24

Section 3.1Legal Status and Authority.    24
Section 3.2Validity of Documents.    24

CH1 6687939v.9
1

--------------------------------------------------------------------------------



Section 3.3Litigation.    25
Section 3.4Agreements.    25
Section 3.5Financial Condition.    26
Section 3.6Disclosure.    26
Section 3.7No Plan Assets.    26
Section 3.8Not a Foreign Person.    26
Section 3.9Business Purposes.    26
Section 3.10Borrower Information.    26
Section 3.11Status of Property.    27
Section 3.12Financial Information.    28
Section 3.13Condemnation.    28
Section 3.14Separate Lots.    29
Section 3.15Insurance.    29
Section 3.16Use of Property.    29
Section 3.17Leases and Rent Roll.    29
Section 3.18Filing and Recording Taxes.    30
Section 3.19Management Agreement.    30
Section 3.20Illegal Activity/Forfeiture.    30
Section 3.21Taxes.    30
Section 3.22Permitted Encumbrances.    31

CH1 6687939v.9
2

--------------------------------------------------------------------------------



Section 3.23Material Agreements.    31
Section 3.24Intentionally Omitted.    31
Section 3.25Federal Reserve Regulations.    31
Section 3.26Investment Company Act.    31
Section 3.27Fraudulent Conveyance.    31
Section 3.28Embargoed Person.    32
Section 3.29Patriot Act.    32
Section 3.30Organizational Chart.    33
Section 3.31Bank Holding Company.    33
Section 3.32No Breach of Fiduciary Duty.    33
Section 3.33REA Representations.    33
Section 3.34No Change in Facts or Circumstances.    34
Section 3.35Perfection of Accounts.    34
Section 3.36Intentionally Omitted.    34
Section 3.37Guarantor Representations.    34
BORROWER COVENANTS
35

Section 4.1Existence.    35
Section 4.2Applicable Law.    35
Section 4.3Maintenance and Use of Property.    36
Section 4.4Waste.    36

CH1 6687939v.9
3

--------------------------------------------------------------------------------



Section 4.5Taxes and Other Charges.    36
Section 4.6Litigation.    37
Section 4.7Access to Property.    37
Section 4.8Notice of Default.    37
Section 4.9Cooperate in Legal Proceedings.    37
Section 4.10Performance by Borrower.    37
Section 4.11Awards.    38
Section 4.12Books and Records.    38
Section 4.13Estoppel Certificates.    40
Section 4.14Leases and Rents.    41
Section 4.15Management Agreement.    43
Section 4.16Payment for Labor and Materials.    45
Section 4.17Performance of Other Agreements.    45
Section 4.18Debt Cancellation.    45
Section 4.19ERISA.    46
Section 4.20No Joint Assessment.    46
Section 4.21Alterations.    46
Section 4.22REA Covenants.    47
Section 4.23Material Agreements.    47
Section 4.24Dick’s Sporting Goods Estoppel..    48

CH1 6687939v.9
4

--------------------------------------------------------------------------------



ENTITY COVENANTS
49

Section 5.1Single Purpose Entity/Separateness.    49
Section 5.2Independent Director.    52
Section 5.3Compliance Certificate.    54
Section 5.4Change of Name, Identity or Structure.    54
Section 5.5Business and Operations.    54
NO SALE OR ENCUMBRANCE
54

Section 6.1Transfer Definitions.    54
Section 6.2No Sale/Encumbrance.    55
Section 6.3Permitted Equity Transfers.    56
Section 6.4Permitted Transfers of Partnership Interests in GPLP.    57
Section 6.5Permitted Non-GRT Limited Partner Transfers    57
Section 6.6Permitted Property Transfers (Assumptions).    58
Section 6.7Pledges to Secure Corporate Credit Facilities    60
Section 6.8Lender’s Rights.    60
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
61

Section 7.1Insurance.    61
Section 7.2Casualty.    66

CH1 6687939v.9
5

--------------------------------------------------------------------------------



Section 7.3Condemnation.    66
Section 7.4Restoration.    67
RESERVE FUNDS
71

Section 8.1Tax Reserve Funds.    71
Section 8.2Insurance Reserve Funds.    72
Section 8.3Immediate Repair Funds.    73
Section 8.4Replacement Reserve Funds.    74
Section 8.5Leasing Reserve Funds.    75
Section 8.6The Accounts Generally.    76
Section 8.7Dick’s Sporting Goods Reserve Funds.    78
Section 8.8Existing Leases Reserve Funds.    79
Section 8.9Environmental Work    80
Section 8.10Letters of Credit.    80
CASH MANAGEMENT AGREEMENT
81

Section 9.1Cash Management Agreement.    81
Section 9.2Cash Flow Sweep.    81

CH1 6687939v.9
6

--------------------------------------------------------------------------------



EVENTS OF DEFAULT; REMEDIES
81

Section 10.1Event of Default.    82
Section 10.2Remedies.    84
SECONDARY MARKET
86

Section 11.1Securitization.    86
Section 11.2Securitization Indemnification.    89
Section 11.3Intentionally Omitted.    91
Section 11.4Servicer.    91
Section 11.5Rating Agency Costs.    92
Section 11.6Mezzanine Option.    92
Section 11.7Conversion to Registered Form.    92
INDEMNIFICATIONS
93

Section 12.1General Indemnification.    93
Section 12.2Mortgage and Intangible Tax and Transfer Tax Indemnification.    93
Section 12.3ERISA Indemnification.    93
Section 12.4Duty to Defend, Legal Fees and Other Fees and Expenses.    94
Section 12.5Survival.    94
Section 12.6Environmental Indemnity.    94

CH1 6687939v.9
7

--------------------------------------------------------------------------------



EXCULPATION
94

Section 13.1Exculpation.    94
Section 13.2Survival.    97
NOTICES
98

Section 14.1Notices.    98
FURTHER ASSURANCES
99

Section 15.1Replacement Documents.    99
Section 15.2Recording of Security Instrument, etc.    99
Section 15.3Further Acts, etc.    99
Section 15.4Changes in Tax, Debt, Credit and Documentary Stamp Laws.    100
WAIVERS
100

Section 16.1Remedies Cumulative; Waivers.    100
Section 16.2Modification, Waiver in Writing.    101
Section 16.3Delay Not a Waiver.    101
Section 16.4Waiver of Trial by Jury.    101
Section 16.5Waiver of Notice.    101
Section 16.6Remedies of Borrower.    102
Section 16.7Marshalling and Other Matters.    102

CH1 6687939v.9
8

--------------------------------------------------------------------------------



Section 16.8Waiver of Statute of Limitations.    102
Section 16.9Waiver of Counterclaim.    102
Section 16.10Sole Discretion of Lender.    102
MISCELLANEOUS
103

Section 17.1Survival.    103
Section 17.2Governing Law.    103
Section 17.3Headings.    105
Section 17.4Severability.    105
Section 17.5Preferences.    105
Section 17.6Expenses.    105
Section 17.7Cost of Enforcement.    106
Section 17.8Exhibits and Schedules Incorporated.    106
Section 17.9Offsets, Counterclaims and Defenses.    107
Section 17.10No Joint Venture or Partnership; No Third Party
Beneficiaries.    107
Section 17.11Publicity; Advertising.    108
Section 17.12Conflict; Construction of Documents; Reliance.    108
Section 17.13Entire Agreement.    109
Section 17.14Liability.    109
Section 17.15Duplicate Originals; Counterparts.    109



CH1 6687939v.9
9

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS
Exhibit A    Additional Definitions
Schedule I    Immediate Repairs
Schedule II    Organizational Chart
Schedule III    Description of REA’s
Schedule IV    Existing Leases



CH1 6687939v.9
10

--------------------------------------------------------------------------------





LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of August 22, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California
94612 (together with its successors and/or assigns, “Lender”) and DAYTON MALL
II, LLC, a Delaware limited liability company, having an address at 180 E. Broad
Street, 21st Floor, Columbus, Ohio 43215 (together with its successors and/or
assigns, “Borrower”).
RECITALS:
Borrower desires to obtain the Loan (defined below) from Lender.
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

CH1 6687939v.9
11

--------------------------------------------------------------------------------



Article 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.
“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.
“Accounts” shall have the meaning set forth in the Cash Management Agreement.
“Act” shall have the meaning set forth in Section 5.1(c) hereof.
“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.
“Actual Debt Service Coverage Ratio” shall have the meaning set forth on Exhibit
A attached hereto and made a part hereof. All capitalized terms in such
definition are also set forth on Exhibit A.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than twenty percent (20%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person or is a
director or officer of such Person or of an Affiliate of such Person.
“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities has, directly or indirectly, any legal, beneficial or economic
interest.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean an amount equal to 3% of the outstanding
principal balance of the Loan.
“Annual Budget” shall have the meaning set forth in Section 4.12(a)(iv).

CH1 6687939v.9
12

--------------------------------------------------------------------------------



“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower or the Property or any part thereof, or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower or the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or (ii)
in any way limit the use and enjoyment thereof.
“Approved Accounting Firm” shall mean BDO Seidman or any “big four” or other
nationally recognized public accounting firm acceptable to Lender.
“Approved Bank” shall mean (a) whether or not a Securitization has occurred (i)
KeyBank National Association (“KeyBank”) or The Huntington National Bank
(“Huntington Bank”) provided the short term unsecured debt obligations or
commercial paper of KeyBank or Huntington Bank, as applicable, are rated at
least “A-2” (or its equivalent) by S&P, Moody’s or Fitch in the case of accounts
in which funds are held for thirty (30) days or less and the senior unsecured
debt obligations of KeyBank or Huntington Bank, as applicable, are rated at
least “BBB” (or its equivalent) from S&P, Moody’s or Fitch in the case of
accounts in which funds are held for more than thirty (30) days, or (ii) any
other bank or other financial institution which has the Required Rating, (b) if
a Securitization has not occurred, any other bank or other financial institution
acceptable to Lender, or (c) if a Securitization has occurred, any other bank or
other financial institution with respect to which Lender shall have received a
Rating Agency Confirmation.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.
“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

CH1 6687939v.9
13

--------------------------------------------------------------------------------



“Borrower Party” shall mean any Affiliated Manager or any officer or director of
Borrower, SPE Component Entity, Guarantor and/or Affiliated Manager.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of California are not open for business.
“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower and Manager.
“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.
“Casualty” shall have the meaning set forth in Section 7.2.
“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Constituent Members” shall have the meaning set forth in Section 5.2(b).
“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.
“DBRS” shall mean DBRS, Inc.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof.

CH1 6687939v.9
14

--------------------------------------------------------------------------------



“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.
“Debt Yield” shall have the meaning set forth on Exhibit A attached hereto and
made a part hereof. All capitalized terms in such definition are also set forth
on Exhibit A.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) five percent (5%).
“Defeasance Approval Item” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Collateral Account” shall have the meaning set forth in Section 2.8
hereof.
“Defeasance Lockout Release Date” shall mean the earlier to occur of (i) the
fourth anniversary of the Closing Date and (ii) the date that is two (2) years
from the “startup day” (within the meaning of Section 860G(a)(9) of the IRS
Code) of the REMIC Trust established in connection with the last Securitization
involving any portion of or interest in the Loan.
“Dick’s Sporting Goods Estoppel” shall have the meaning set forth in Section
4.24.
“Dick’s Sporting Goods Lease” means that certain Lease dated December 19, 2011
by and between Borrower (as successor-in-interest to Dayton Mall Venture, LLC, a
Delaware limited liability company) and Dick’s Sporting Goods, Inc., a Delaware
corporation, as amended and/or modified from time to time in accordance with the
terms hereof.
“Dick’s Sporting Goods Reserve Funds” shall have the meaning set forth in
Section 8.7 hereof.
“Dick’s Sporting Goods Space” means the space demised under the Dick’s Sporting
Goods Lease.
“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

CH1 6687939v.9
15

--------------------------------------------------------------------------------



“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.
“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Environmental Work” shall have the meaning set forth in Section 8.9 hereof.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.
“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.
“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Fitch” shall mean Fitch, Inc.
“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“GDC” means Glimcher Development Corporation, a Delaware corporation.

CH1 6687939v.9
16

--------------------------------------------------------------------------------



“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPLP” means Glimcher Properties Limited Partnership, a Delaware limited
partnership.
“GRT” means Glimcher Realty Trust, a Maryland real estate investment trust.
“Guarantor” shall mean GPLP.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.
“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.
“Immediate Repair Funds” shall have the meaning set forth in Section 8.3 hereof.
“Immediate Repairs” shall have the meaning set forth in Section 8.3 hereof.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any other similar amounts.
“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business) in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

CH1 6687939v.9
17

--------------------------------------------------------------------------------



“Independent Director” shall have the meaning set forth in Section 5.2 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.
“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.
“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (but including)
the last day of such calendar month.
“Interest Rate” shall mean a rate per annum equal to Four and 57/100 percent
(4.57%).
“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with a Securitization of the
Loan (or any portion thereof or interest therein).
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Kroll” shall mean Kroll Bond Rating Agency, Inc.
“Land” shall have the meaning set forth in the Security Instrument.
“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into and all
extensions, amendments and modifications thereto, whether before or after the
filing by or against Borrower of any petition for relief under Creditors Rights
Laws.
“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.
“Leasing Reserve Monthly Deposit” shall have the meaning set forth in Section
8.5 hereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereof.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft standby letter of credit having an initial term of not less than one
(1) year and with automatic renewals for one (1) year periods (unless the
obligation being secured by, or otherwise requiring the delivery of, such letter
of credit is required to be performed at least thirty (30) days prior to the
initial expiry date of such letter of credit), for which Borrower shall have no
reimbursement obligation and which reimbursement obligation is not secured by
the Property or any other property pledged to secure the Note, in favor of
Lender and entitling Lender to draw thereon in New York, New York and/or San
Francisco, California, based solely on a statement that Lender has the right to
draw thereon executed by an officer or authorized signatory of Lender. A Letter
of Credit must be issued by an Approved Bank. If at any time (a) the institution
issuing any such Letter of Credit

CH1 6687939v.9
18

--------------------------------------------------------------------------------



shall cease to be an Approved Bank or (b) if the Letter of Credit is due to
expire prior to the termination of the event or events which gave rise to the
requirement that Borrower deliver the Letter of Credit to Lender, Lender shall
have the right to draw down the same in full and hold the proceeds thereof,
unless Borrower shall deliver a replacement Letter of Credit from an Approved
Bank within (i) as to (a) above, twenty (20) days after Lender delivers written
notice to Borrower that the institution issuing the Letter of Credit has ceased
to be an Approved Bank or (ii) as to (b) above, within ten (10) days prior to
the expiration date of said Letter of Credit.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.
“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty and all other documents
executed and/or delivered in connection with the Loan.
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lender’s security for the
Loan), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).
“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate, accounts for 10,000
or more leasable square feet of the Property, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of the Property, and (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) and/or
(ii) above.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the current Manager or any replacement management agreement
entered into by and between Borrower and any Manager in accordance with the
terms hereof and of the other Loan Documents, pursuant to which Manager is to
provide management and other services with respect to the Property.
“Manager” shall mean, collectively, GPLP, as manager, and GDC, as services
provider, or such other entity selected as the manager of the Property in
accordance with the terms of this Agreement or the other Loan Documents.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of

CH1 6687939v.9
19

--------------------------------------------------------------------------------



Borrower, Guarantor or the Property, (iii) the enforceability, validity,
perfection or priority of the lien of the Security Instrument or the other Loan
Documents, (iv) the ability of Borrower to perform its obligations under the
Security Instrument or the other Loan Documents, or (v) the ability of Guarantor
to perform its obligations under the Guaranty.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of Borrower to pay more
than $200,000.00 per annum; or (ii) there is an obligation of Borrower to pay
more than $50,000 per annum (but less than $200,000 per annum) and the term
thereof extends beyond one year (unless cancelable on forty-five (45) days or
less notice without requiring the payment of termination fees or payments of any
kind).
“Material Alteration” shall mean any alteration affecting the Property (a) the
cost of which exceeds the Alteration Threshold or (b) which adversely affects
any material structural components of the Improvements or any major building
system, including, without limitation, any HVAC system; provided, however, in no
event shall (i) any Immediate Repairs, (ii) any tenant improvement work
performed pursuant to any Lease approved by Lender, or (iii) alterations
performed as part of a Restoration in accordance with Section 7.4 hereof,
constitute a Material Alteration.
“Maturity Date” shall mean September 1, 2022 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Leasing Reserve Disbursement Amount” shall mean with respect to tenant
improvements and leasing commissions relating to a new Lease or the renewal of
an existing Lease, an amount equal to the product of (i) average annual base
rent during the term of such new Lease or Lease renewal, as applicable,
multiplied by (ii) two; provided, that, in each case, if the term of a Lease is
less than five (5) years, such amount shall be adjusted on a pro-rata basis in
accordance with the actual term of the Lease (it being understood that any Lease
that contains a termination right (other than in connection with a casualty or
condemnation) shall be deemed to expire on the date that such termination right
is exercisable).
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Member” is defined in Section 5.1(c) hereof.
“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.
“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

CH1 6687939v.9
20

--------------------------------------------------------------------------------



“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).
“Minimum DSCR” shall mean an Actual Debt Service Coverage Ratio of 1.75:1.00.
“Monthly Debt Service Payment Amount” shall mean (i) for the Monthly Payment
Date occurring in October, 2012 and for each Monthly Payment Date occurring
thereafter up to and including the Monthly Payment Date occurring in September,
2017, a payment equal to the amount of interest which has accrued during the
preceding Interest Accrual Period computed at the Interest Rate and (ii) for the
Monthly Payment Date occurring in October, 2017 and for each Monthly Payment
occurring thereafter, a constant monthly payment of $418,899.46.
“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.
“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.
“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Morningstar” shall mean Morningstar, Inc.
“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“New Manager” shall have the meaning set forth in Section 4.15 hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel acceptable to Lender and the Rating Agencies
and otherwise in form and substance acceptable to Lender and the Rating
Agencies.
“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Frost Brown Todd LLC in
connection with the closing of the Loan.
“Non-GRT Limited Partners” shall mean the limited partners of GPLP, other than
GRT and any limited partner of GPLP which is Controlled by GRT or in which GRT
owns ten percent (10%) or more of the beneficial interests.

CH1 6687939v.9
21

--------------------------------------------------------------------------------



“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $82,000,000, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented,
severed, split, or otherwise modified from time to time.
“OFAC” shall have the meaning set forth in Section 3.28 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.
“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.
“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining the Property, now or hereafter levied
or assessed or imposed against the Property or any part thereof.
“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policy, (c)
liens, if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s sole discretion.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property in the ordinary
course of Borrower’s business and (B) readily replaceable without material
interference or interruption to the operation of the Property.
“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.
“Permitted Property Transfer” shall have the meaning set forth in Section 6.4
hereof.
“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a
Permitted Property Transfer, (iii) a Lease entered into in accordance with the
terms hereof, (iv) any Permitted Encumbrances, and/or (v) any Permitted
Equipment Leases.
“Permitted Transferee” shall mean (i) GRT or (ii) a Qualified Equity Holder.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

CH1 6687939v.9
22

--------------------------------------------------------------------------------



“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Physical Conditions Report” shall mean a report prepared by a company
reasonably satisfactory to Lender regarding the physical condition of the
Property, reasonably satisfactory in form and substance to Lender.
“Policies” shall have the meaning specified in Section 7.1 hereof.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Property” shall have the meaning set forth in the Security Instrument.
“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be acceptable to a
prudent lender of securitized commercial mortgage loans.
“Qualified Equity Holder” shall mean (a) whether or not a Securitization has
occurred, any bank, savings and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund, pension advisory firm, mutual fund, real estate investment trust, or
institutional entity substantially similar to any of the foregoing, provided in
each case that such institution has total assets (in name or under management)
in excess of $200,000,000 and is regularly engaged in the business of owning and
operating properties similar to the Property, (b) if prior to a Securitization,
any other Person approved in writing by Lender in its sole and absolute
discretion, or (c) if after a Securitization, any other Person for which Rating
Agency Confirmation has been obtained.
“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.
“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the terms hereof, including brokerage commissions and tenant
improvements, which expenses (a)  (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically approved by Lender,
(ii) in connection with Leases which do not require Lender’s approval under the
Loan Documents, are incurred in the ordinary course of business and are on
market terms and conditions, or (iii) are otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (b) are
substantiated by documents and/or brokerage agreements.
“Qualified Manager” shall have the meaning set forth in the Assignment of
Management Agreement.
“Qualified Pledgee” shall mean one or more of the following: (a) a real estate
investment trust, bank, saving and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund,

CH1 6687939v.9
23

--------------------------------------------------------------------------------



government entity or plan provided such entity (i) has total assets (in name or
under management) in excess of $600,000,000, and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $250,000,000; and (ii) is regularly engaged in the
business of making or owning commercial real estate loans or commercial loans
secured by a pledge of interests in a mortgage borrower or owning and operating
commercial mortgage properties, (b) if prior to a Securitization, an entity
approved in writing by Lender in its sole and absolute discretion, or (c) if
after a Securitization, a Person for which Borrower shall have obtained a Rating
Agency Confirmation.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any successor thereto, or any other nationally-recognized
statistical rating agency which has been approved by Lender, but only to the
extent that such Rating Agency has been designated by Lender, or is anticipated
to be designated by Lender, in connection with any Secondary Market Transaction.
“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrower’s sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion. For the purposes of this Agreement
and the other Loan Documents, if any Rating Agency shall waive, decline or
refuse to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable; provided, however, if Lender does not have a separate and
independent approval right with respect to such event set forth herein or in the
other Loan Documents, as applicable, then the term “Rating Agency Confirmation”
shall be deemed instead to require the approval of Lender based on its good
faith determination. For purposes of clarity, any such waiver, declination or
refusal to review or otherwise engage in any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents shall not be deemed a
waiver, declination or refusal to review or otherwise engage in any subsequent
request for a Rating Agency Confirmation hereunder or under the other Loan
Documents, and the condition for Rating Agency Confirmation pursuant to this
Agreement and the other Loan Documents for any subsequent request shall apply
regardless of any previous waiver, declination or refusal to review or otherwise
engage in such prior request.
“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting the Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting the Property entered into in accordance with the applicable terms and
conditions hereof.
“Registrar” shall have the meaning set forth in Section 11.7 hereof.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

CH1 6687939v.9
24

--------------------------------------------------------------------------------



“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Loan” shall mean a loan made to an Affiliate of Borrower, or secured by
a Related Property, that is included with the Loan (or a portion of the Loan) in
a Securitization.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Requirements” shall mean any applicable federal income tax requirements
relating to the continued qualification of any REMIC Trust (including, without
limitation, the continued treatment of the Loan as a “qualified mortgage” in the
hands of the REMIC Trust) as such under the IRS Code, the non-imposition of any
tax on such REMIC Trust under the IRS Code (including, without limitation, the
taxes on “prohibited transactions” and “contributions”), and any other
constraints, rules or other regulations or requirements relating to the
servicing, modification or other similar matters with respect to the Loan (or
any portion thereof or interest therein) that may exist in, or be promulgated
administratively under, the IRS Code.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including, without limitation, the Note).
“Rent Concession Reserve Funds” shall have the meaning set forth in Section 8.8
hereof.
“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.
“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.
“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to the Property and required to be capitalized according to
GAAP and reasonably approved by Lender.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Required Rating” shall mean a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “AA-” (or

CH1 6687939v.9
25

--------------------------------------------------------------------------------



its equivalent) from each of the Rating Agencies, or, if a Securitization has
not occurred, such other rating that is reasonably acceptable to Lender or, if a
Securitization shall have occurred, such other rating with respect to which
Lender shall have received a Rating Agency Confirmation.
“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Immediate Repair Funds, the Replacement Reserve Funds, the Leasing Reserve
Funds, the Existing Leases Reserve Funds, the Dick’s Sporting Goods Reserve
Funds, and any other escrow funds established by this Agreement or the other
Loan Documents.
“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president of such Person or such other similar officer of such Person
reasonably acceptable to Lender and appropriately authorized by the applicable
Person in a manner reasonably acceptable to Lender.
“Restoration” shall have the meaning set forth in Section 7.2 hereof.
“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.
“Restoration Threshold” shall mean an amount equal to 3% of the outstanding
principal balance of the Loan.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Scheduled Defeasance Payments” shall mean scheduled payments of interest and
principal under the Note for all Monthly Payment Dates occurring after the Total
Defeasance Date and up to and including the Open Period Start Date (including
the outstanding principal balance on the Note as of the Open Period Start Date).
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall have the meaning set forth in Section 11.2 hereof.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Agreement” shall mean a security agreement in form and substance that
would be satisfactory to a prudent lender pursuant to which Borrower grants
Lender a perfected, first priority security interest in the Defeasance
Collateral Account and the Total Defeasance Collateral.
“Security Instrument” shall mean that certain first priority Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated the
date hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

CH1 6687939v.9
26

--------------------------------------------------------------------------------



“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance acceptable to Lender and
the Rating Agencies.
“SPE Component Entity” shall mean (i) if Borrower is a limited partnership, each
general partner of Borrower and (ii) if Borrower is a limited liability company
other than an Acceptable LLC, each managing member of Borrower.
“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“State” shall mean the state in which the Property or any part thereof is
located.
“Successor Borrower” shall have the meaning set forth in Section 2.8 hereof.
“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.
“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against the Property or any part thereof.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.
“Tenant Direction Letter” shall have the meaning set forth in Section 9.2(a)
hereof.
“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.
“Total Defeasance Collateral” shall mean U.S. Obligations, which provide
payments (i) on or prior to, but as close as possible to, the Business Day
immediately preceding all Monthly Payment Dates and other scheduled payment
dates, if any, under the Note after the Total Defeasance Date and up to and
including the Open Period Start Date, and (ii) in amounts equal to or greater
than the Scheduled Defeasance Payments relating to such Monthly Payment Dates
and other scheduled payment dates.
“Total Defeasance Date” shall have the meaning set forth in Section 2.8 hereof.

CH1 6687939v.9
27

--------------------------------------------------------------------------------



“Total Defeasance Event” shall have the meaning set forth in Section 2.8 hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.
“U.S. Obligations” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified.
“Wells Fargo” shall mean Wells Fargo Bank, National Association.
“Wells Group” shall have the meaning set forth in Section 11.2 hereof.
“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.
“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to 3% of the amount prepaid; or (b)
an amount equal to (i) the amount, if any, by which the sum of the present
values as of the prepayment date of all unpaid principal and interest payments
required hereunder, calculated by discounting such payments from the respective
dates each such payment was due hereunder (or, with respect to the payment
required on the Maturity Date, from the Maturity Date) back to the prepayment
date at a discount rate equal to the Periodic Treasury Yield (defined below)
exceeds the outstanding principal balance of the Loan as of the prepayment date,
multiplied by (ii) a fraction whose numerator is the amount prepaid and whose
denominator is the outstanding principal balance of the Loan as of the
prepayment date. For purposes of the foregoing, “Periodic Treasury Yield” shall
mean (y) the annual yield to maturity of the actively traded non-callable United
States Treasury fixed interest rate security (other than any such security which
can be surrendered at the option of the holder at face value in payment of
federal estate tax or which was issued at a substantial discount) that has a
maturity closest to (whether before, on or after) the Maturity Date (or if two
or more such securities have maturity dates equally close to the Maturity Date,
the average annual yield to maturity of all such securities), as reported in The
Wall Street Journal or other authoritative publication or news retrieval service
on the fifth Business Day preceding the prepayment date, divided by (z) 12.
Lender’s calculation of the Yield Maintenance Premium, and all component
calculations, shall be conclusive and binding on Borrower absent manifest error.



CH1 6687939v.9
28

--------------------------------------------------------------------------------



Section 1.2    Principles of Construction.
All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified. All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.
ARTICLE 2.    

GENERAL TERMS
Section 2.1    The Loan.
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
Section 2.2    Disbursement to Borrower.
Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be re-borrowed.
Section 2.3    The Note and the other Loan Documents.
The Loan shall be evidenced by the Note and this Agreement and secured by this
Agreement, the Security Instrument and the other Loan Documents.
Section 2.4    Use of Proceeds.
Borrower shall use the proceeds of the Loan to (i) pay and discharge any
existing loans relating to the Property, (ii) pay all past-due Taxes, Insurance
Premiums and Other Charges, if any, in respect of the Property, (iii) make
initial deposits of the Reserve Funds, (iv) pay costs and expenses incurred in
connection with the closing of the Loan, and (v) to the extent any proceeds
remain after satisfying clauses (i) through (iv) above, for such lawful purpose
as Borrower shall designate.
Section 2.5    Interest Rate.
(a)    Generally. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.
(b)    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by Applicable Law, overdue interest in respect
of the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

CH1 6687939v.9
29

--------------------------------------------------------------------------------



(c)    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall accrue at the Interest Rate calculated on an Actual/360 Basis.
Borrower acknowledges that interest calculated on an Actual/360 Basis exceeds
interest calculated on a 30/360 Basis and, therefore: (i) a greater portion of
each monthly installment of principal (if applicable) and interest will be
applied to interest using the Actual/360 Basis than would be the case if
interest accrued on a 30/360 Basis and (ii) the unpaid principal balance of the
Loan on the Maturity Date will be greater using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis.
(d)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use or forbearance of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.
Section 2.6    Loan Payments.
(a)    Payment Before Maturity. Borrower shall make a payment to Lender of
interest only on the Closing Date for the period from the Closing Date through
the last day of the month in which the Closing Date occurs (unless the Closing
Date is the first day of a calendar month, in which case no such separate
payment of interest shall be due). Borrower shall make a payment to Lender of
principal (if applicable) and interest in the amount of the Monthly Debt Service
Payment Amount on the Monthly Payment Date occurring in October, 2012 and on
each Monthly Payment Date thereafter to and including the Maturity Date. Each
payment shall be applied first to accrued and unpaid interest and the balance,
if any, to principal.
(b)    Intentionally Omitted.
(c)    Payment on Maturity. Borrower shall pay to Lender on the Maturity Date
the outstanding principal balance of the Loan, all accrued and unpaid interest
and all other amounts due hereunder and under the Note, the Security Instrument
and the other Loan Documents.

CH1 6687939v.9
30

--------------------------------------------------------------------------------



(d)    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within five (5) days when due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by Applicable Law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents.
(e)    Method and Place of Payment.
(i)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 10:00 A.M., California time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(ii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately succeeding Business Day.
(iii)    All payments required to be made by Borrower hereunder or under the
Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
Section 2.7    Prepayments.
(a)    Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part. On and after the Monthly Payment Date
occurring three (3) months prior to the Maturity Date (the “Open Period Start
Date”), Borrower may, provided no Event of Default has occurred and is
continuing, at its option and upon thirty (30) days prior notice to Lender (or
such shorter period of time as may be permitted by Lender in its sole
discretion), prepay the Debt in whole on any date without payment of the Yield
Maintenance Premium. Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date (such amounts, the “Interest Shortfall”).
(b)    Mandatory Prepayments. On each date on which Lender actually receives a
distribution of Net Proceeds, and if such Net Proceeds are not made available to
Borrower for Restoration, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with any applicable Interest Shortfall. No Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.7(b) or pursuant to Sections 7.4(c) or 7.4(d).

CH1 6687939v.9
31

--------------------------------------------------------------------------------



(c)    Prepayments After Default. If concurrently with or after an Event of
Default, payment of all or any part of the principal of the Loan is tendered by
Borrower, a purchaser at foreclosure or any other Person, such tender shall be
deemed an attempt to circumvent the prohibition against prepayment prior to the
Open Period Start Date as set forth herein and Borrower, such purchaser at
foreclosure or other Person shall pay (i) the Yield Maintenance Premium and (ii)
Interest Shortfall, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents.
Borrower acknowledges that (i) a prepayment will cause damage to Lender; (ii)
the Yield Maintenance Premium is intended to compensate Lender for the loss of
its investment and the expense incurred and time and effort associated with
making the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it
will be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from
the prepayment and is not a penalty.
(d)    Release of Lien. Except as expressly set forth in this Article 2, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of the Security Instrument.


Section 2.8    Defeasance.
(a)    Provided no Event of Default shall have occurred and remain uncured,
Borrower shall have the right at any time after the Defeasance Lockout Release
Date and prior to the Open Period Start Date to voluntarily defease the entire
Loan and obtain a release of the lien of the Security Instrument by providing
Lender with the Total Defeasance Collateral (hereinafter, a “Total Defeasance
Event”), subject to the satisfaction of the following conditions precedent:
(i)    Borrower shall provide Lender not less than thirty (30) days’ notice (or
such shorter period of time if permitted by Lender in its sole discretion) but
not more than ninety (90) days’ notice specifying a date (the “Total Defeasance
Date”) on which the Total Defeasance Event is to occur;
(ii)    Borrower shall pay to Lender (A) all payments of principal and interest
due and payable on the Loan to and including the Total Defeasance Date (provided
that, if such Total Defeasance Date is not a Monthly Payment Date, Borrower
shall also pay to Lender all payments of principal and interest due on the Loan
to and including the next occurring Monthly Payment Date); (B) all other sums,
if any, then due and payable under the Note, this Agreement, the Security
Instrument and the other Loan Documents through and including the Total
Defeasance Date (or, if the Total Defeasance Date is not a Monthly Payment Date,
the next occurring Monthly Payment Date); (C) all escrow, closing, recording,
legal, appraisal, Rating Agency and other reasonable out-of-pocket fees, costs
and expenses paid or incurred by Lender or its agents in connection with the
Total Defeasance Event, the release of the lien of Security Instrument on the
Property, the review of the proposed Defeasance Collateral and the preparation
of the Security Agreement and related documentation; and (D) any revenue,
documentary stamp, intangible or other taxes, charges

CH1 6687939v.9
32

--------------------------------------------------------------------------------



or fees due in connection with the transfer or assumption of the Note and/or the
Total Defeasance Event.
(iii)    Borrower shall deposit the Total Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Section 2.8(d) hereof;
(iv)    Borrower shall execute and deliver to Lender a Security Agreement in
respect of the Defeasance Collateral Account and the Total Defeasance
Collateral;
(v)    Borrower shall deliver to Lender an opinion of counsel for Borrower that
is standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
Lender has a legal and valid perfected first priority security interest in the
Defeasance Collateral Account and the Total Defeasance Collateral; (B) if a
Securitization has occurred (1) the REMIC Trust formed pursuant to such
Securitization and/or any subsequent or prior Securitization of the Loan or any
portion thereof or interest therein will each not fail to maintain their
respective status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Total Defeasance Event
pursuant to this Section 2.8 and (2) the Total Defeasance Event would not (I)
constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.1001-3 or (II) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the IRS
Code; and (C) the Total Defeasance Event will not result in a deemed exchange
for purposes of the IRS Code and will not adversely affect the status of the
Note as indebtedness for federal income tax purposes; and (D) a New
Non-Consolidation Opinion with respect to the Successor Borrower;
(vi)    Borrower shall deliver to Lender a Rating Agency Confirmation as to the
Total Defeasance Event;
(vii)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8 have been satisfied;
(viii)    Borrower shall deliver a certificate of an Approved Account Firm
certifying that the Total Defeasance Collateral will generate monthly amounts
equal to or greater than the Scheduled Defeasance Payments;
(ix)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and
(x)    Borrower shall pay all Rating Agency fees and expenses and all other
reasonable out-of-pocket costs and expenses of Lender incurred in connection
with the Total Defeasance Event, including, without limitation, Lender’s
reasonable attorneys’ fees and expenses.

CH1 6687939v.9
33

--------------------------------------------------------------------------------



(b)    If Borrower has elected to defease the entire Note and the requirements
of this Section 2.8 have been satisfied, the Property shall be released from the
lien of the Security Instrument and the Total Defeasance Collateral pledged
pursuant to the Security Agreement shall be the sole source of collateral
securing the Note. In connection with the release of the lien, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Total Defeasance
Date (or such shorter time as is acceptable to Lender in its sole discretion), a
release of lien (and related Loan Documents) for execution by Lender. Such
release shall be in a form appropriate in the jurisdiction in which the Property
is located and shall contain standard provisions protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Applicable Law, and (ii) will affect
such release in accordance with the terms of this Agreement. Borrower shall pay
all costs, taxes and expenses associated with the release of the lien of the
Security Instrument, including Lender’s reasonable attorneys’ fees.
(c)    Intentionally Omitted.
(d)    On or before the date on which Borrower delivers the Total Defeasance
Collateral, Borrower or Successor Borrower (as applicable) shall open at any
Eligible Institution an Eligible Account (the “Defeasance Collateral Account”).
The Defeasance Collateral Account shall contain only (i) Total Defeasance
Collateral, and (ii) cash from interest and principal paid on the Total
Defeasance Collateral. All cash from interest and principal payments paid on the
Total Defeasance Collateral shall be paid over to Lender on each Monthly Payment
Date and applied first to accrued and unpaid interest and then to principal. Any
cash from interest and principal paid on the Total Defeasance Collateral not
needed to pay the Scheduled Defeasance Payments shall be paid to Borrower or
Successor Borrower (as applicable). Borrower or Successor Borrower (as
applicable) shall cause the Eligible Institution at which the Total Defeasance
Collateral is deposited to enter into an agreement with Borrower or Successor
Borrower (as applicable) and Lender, satisfactory to Lender in its sole
discretion, pursuant to which such Eligible Institution shall agree to hold and
distribute the Total Defeasance Collateral in accordance with this Agreement.
Borrower or Successor Borrower (as applicable) shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on Total
Defeasance Collateral for federal, state and local income tax purposes in its
income tax return. Borrower shall prepay all cost and expenses associated with
opening and maintaining the Defeasance Collateral Account. Lender shall not in
any way be liable by reason of any insufficiency in the Defeasance Collateral
Account.
(e)    In connection with a Total Defeasance Event under this Section 2.8,
Borrower shall transfer and assign all obligations, rights and duties under and
to the Note and the Security Agreement, together with the Total Defeasance
Collateral to a newly-created successor entity, which entity shall be a Single
Purpose Entity and which entity shall be designated or established by Borrower
(and shall by owned by Borrower or an Affiliate of Borrower) in accordance with
Lender’s reasonable requirements (the “Successor Borrower”). Such Successor
Borrower shall assume the obligations under the Note and the Security Agreement
and Borrower shall be relieved of its obligations under the Loan Documents
(other than those obligations which by their terms survive a repayment,
defeasance or other satisfaction of the Loan and/or a transfer of the Property
in

CH1 6687939v.9
34

--------------------------------------------------------------------------------



connection with Lender’s exercise of its remedies under the Loan Documents).
Borrower shall pay a minimum of $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement. Borrower shall pay all costs and expenses incurred by Lender,
including Lender’s reasonable attorney’s fees and expenses, incurred in
connection therewith.
(f)    Notwithstanding anything to the contrary contained in this Section 2.8,
the parties hereto hereby acknowledge and agree that after the Securitization of
the Loan (or any portion thereof or interest therein), with respect to any
Lender approval or similar discretionary rights over any matters contained in
this Section (any such matter, a “Defeasance Approval Item”), such rights shall
be construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Defeasance Approval Item if the same fails to meet
the Prudent Lender Standard.
ARTICLE 3.    

REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as of the Closing Date that:
Section 3.1    Legal Status and Authority.
Borrower (a) is duly organized, validly existing and in good standing under the
laws of its state of formation; (b) is duly qualified to transact business and
is in good standing in the State; and (c) has all necessary approvals,
governmental and otherwise, and full power and authority to own, operate and
lease the Property. Borrower has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instrument and the other Loan
Documents on Borrower’s part to be performed.
Section 3.2    Validity of Documents.
(a) The execution, delivery and performance of this Agreement, the Note, the
Security Instrument and the other Loan Documents by Borrower and its applicable
Affiliates and the borrowing evidenced by the Note and this Agreement (i) are
within the power and authority of such parties; (ii) have been authorized by all
requisite organizational action of such parties; (iii) have received all
necessary approvals and consents, corporate, governmental or otherwise; (iv)
will not violate, conflict with, result in a breach of or constitute (with
notice or lapse of time, or both) a material default under any provision of law,
any order or judgment of any court or Governmental Authority, any license,
certificate or other approval required to operate the Property, Borrower’s
organizational documents, or any indenture, agreement or other instrument to
which Borrower is a party or by which it or any of its assets or the Property is
or may be bound or affected, including, without limitation, the Management
Agreement; (v) will not result in the creation or imposition of any lien, charge
or encumbrance whatsoever upon any of its assets, except the lien and security
interest created hereby and by the other Loan Documents; and (vi) will not
require any authorization or license from, or any filing with, any Governmental
Authority (except for the recordation of the Security Instrument in appropriate
land records in the State and except for Uniform Commercial

CH1 6687939v.9
35

--------------------------------------------------------------------------------



Code filings relating to the security interest created hereby), (b) this
Agreement, the Note, the Security Instrument and the other Loan Documents have
been duly executed and delivered by Borrower through the undersigned authorized
representative of Borrower and (c) this Agreement, the Note, the Security
Instrument and the other Loan Documents constitute the legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms (except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Creditors Rights Laws,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrower, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)), and Borrower
has not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.
Section 3.3    Litigation.
There is no action, suit, investigation, arbitration or proceeding, judicial,
administrative or otherwise (including any condemnation or similar proceeding),
pending or, to Borrower’s knowledge, threatened or contemplated against or
affecting Borrower or Guarantor or against or affecting the Property that has
not been disclosed to Lender by Borrower in writing in connection with the
closing of the Loan, is not fully covered by insurance or, if determined
adversely to Borrower, would have a Material Adverse Effect.
Section 3.4    Agreements.
Borrower is not a party to any agreement or instrument or subject to any
restriction which would have a Material Adverse Effect. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property is bound.
Borrower has no material financial obligation under any agreement or instrument
to which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property and (b) obligations under this Agreement, the Security
Instrument, the Note and the other Loan Documents. There is no agreement or
instrument to which Borrower is a party or by which Borrower is bound that would
require the subordination in right of payment of any of Borrower’s obligations
hereunder or under the Note to an obligation owed to another party.
Section 3.5    Financial Condition.
(a)    Borrower is solvent, and no proceeding under Creditors Rights Laws with
respect to Borrower has been initiated and Borrower has received reasonably
equivalent value for the granting of the Security Instrument.

CH1 6687939v.9
36

--------------------------------------------------------------------------------



(b)    No petition in bankruptcy has been filed by or against Borrower,
Guarantor or any related entity, or any principal, general partner or member
thereof, in the last ten (10) years, and neither Borrower, Guarantor nor any
related entity, or any principal, general partner or member thereof, in the last
ten (10) years has ever made any assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws.
(c)    Borrower is not contemplating either the filing of a petition by it under
any Creditors Rights Laws or the liquidation of its assets or property, and
Borrower does not have any knowledge of any Person contemplating the filing of
any such petition against it.
Section 3.6    Disclosure.
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any representation or warranty made
herein to be materially misleading.
Section 3.7    No Plan Assets.
As of the date hereof and throughout the term of the Loan (a) Borrower is not
and will not be an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, (b) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, (c) transactions by or with
Borrower are not and will not be subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (d) none of the assets of Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101. As of the date hereof, neither Borrower, nor any member of a
“controlled group of corporations” (within the meaning of Section 414 of the IRS
Code) maintains, sponsors or contributes to a “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within the
meaning of Section 3(37)(A) of ERISA).
Section 3.8    Not a Foreign Person.
Borrower is not a “foreign person” within the meaning of § 1445(f)(3) of the IRS
Code.
Section 3.9    Business Purposes.
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
Section 3.10    Borrower Information.
Borrower’s principal place of business and its chief executive office as of the
date hereof is 180 Broad Street, 21st Floor, Columbus, Ohio 43215. Borrower’s
mailing address, as set forth in the opening paragraph hereof or as changed in
accordance with the provisions hereof, is true and correct. Borrower is not
subject to back-up withholding taxes.

CH1 6687939v.9
37

--------------------------------------------------------------------------------



Section 3.11    Status of Property.
(a)    Borrower has obtained all necessary certificates, licenses, permits and
other approvals, governmental and otherwise, necessary for the ownership and
operation of the Property and the conduct of its business (collectively,
“Licenses”) and all required zoning, building code, land use, environmental and
other similar permits or approvals, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification based upon any facts known to Borrower.
(b)    Except as disclosed in a written zoning report delivered to Lender prior
to the date hereof, the Property and the present and contemplated use and
occupancy thereof are in full compliance with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar Applicable
Law.
(c)    The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service. The
Property is served by public water and sewer systems.
(d)    Except as disclosed in the survey of the Property delivered to Lender in
connection with the Loan (i) all public roads and streets necessary for service
of and access to the Property for the current or contemplated use thereof have
been completed and are physically and legally open for use by the public, and
(ii) the Property has either direct access to such public roads or streets or
access to such public roads or streets by virtue of a perpetual easement or
similar agreement inuring in favor of Borrower and any subsequent owners of the
Property.
(e)    The Property is free from damage caused by fire or other casualty. Except
as disclosed in the Physical Conditions Report (i) the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects, subject to normal wear and
usage; and (ii) there exists no structural or other material defects or damages
in the Property, whether latent or otherwise. Borrower has not received notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.
(f)    All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full.
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under Applicable Law
could give rise to any such liens) affecting the Property which are or may be
prior to or equal to the lien of the Security Instrument.
(g)    Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free

CH1 6687939v.9
38

--------------------------------------------------------------------------------



and clear of any and all security interests, liens or encumbrances, except the
lien and security interest created by this Agreement, the Note, the Security
Instrument and the other Loan Documents.
(h)    Except as disclosed in the Physical Conditions Report, all liquid and
solid waste disposal, septic and sewer systems located on the Property are in a
good and safe condition and repair and in compliance with all Applicable Law.
(i)    No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 7.1(a) hereof. No part of the
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.
(j)    Except for encroachments that are insured against pursuant to the Title
Insurance Policy or otherwise do not cause a Material Adverse Effect, all the
Improvements lie within the boundaries of the Land and any building restriction
lines applicable to the Land and no improvements on adjoining properties
encroach onto the Property.
(k)    To Borrower’s knowledge after due inquiry, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
Section 3.12    Financial Information.
All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Guarantor
and/or the Property (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of Borrower, Guarantor or the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, in each case, that are
known to Borrower and reasonably likely to have a Material Adverse Effect,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or Guarantor from that
set forth in said financial statements.
Section 3.13    Condemnation.
No Condemnation or other proceeding has been commenced or, to Borrower’s best
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of the access to the Property.
Section 3.14    Separate Lots.

CH1 6687939v.9
39

--------------------------------------------------------------------------------



The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.
Section 3.15    Insurance.
Borrower has obtained and has delivered to Lender certified copies of all
Policies reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. There are no present claims of any material nature
under any of the Policies, and to Borrower’s knowledge, no Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any of the Policies.
Section 3.16    Use of Property.
The Property is used exclusively as a retail shopping mall and other appurtenant
and related uses.
Section 3.17    Leases and Rent Roll.
Except as disclosed in the rent roll for the Property delivered to and approved
by Lender (the “Rent Roll”) and the aging report and Tenant estoppels delivered
to and approved by Lender, (a) Borrower is the sole owner of the entire lessor’s
interest in the Leases; (b) the Leases are valid and enforceable against
Borrower and the Tenants set forth therein and are in full force and effect; (c)
all of the Leases are arms-length agreements with bona fide, independent third
parties; (d) no party under any Lease is in default; (e) all Rents due have been
paid in full and no Tenant is in arrears in its payment of Rent; (f) none of the
Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated; (g) none of the Rents have been collected for more than one (1)
month in advance (except a security deposit shall not be deemed rent collected
in advance); (h) the premises demised under the Leases have been completed and
the Tenants under the Leases have accepted the same and have taken possession of
the same on a rent-paying basis with no rent concessions to any Tenants; (i) to
Borrower’s knowledge, there exist no offsets or defenses to the payment of any
portion of the Rents and Borrower has no monetary obligation to any Tenant under
any Lease; (j) Borrower has received no notice from any Tenant challenging the
validity or enforceability of any Lease; (k) there are no agreements with the
Tenants under the Leases other than expressly set forth in each Lease; (l) no
Lease contains an option to purchase, right of first refusal to purchase or any
other similar provision; (m) no person or entity has any possessory interest in,
or right to occupy, the Property except under and pursuant to a Lease; (n) no
Tenants have exercised any right to “go dark” that they may have under their
Leases and no Tenant has given Borrower notice that it is exercising (or has
threatened to exercise) any right to abate rent, “go dark” or terminate any
Lease; (o) all security deposits relating to the Leases reflected on the Rent
Roll have been collected by Borrower; (p) no brokerage commissions or finders
fees are due and payable regarding any Lease; (q) each Tenant is in actual,
physical occupancy of the premises demised under its Lease and is paying full
rent under its Lease; and (r) no Tenant occupying 20% or more (by square feet)
of the net rentable area of the Property is, to Borrower’s knowledge, a debtor
in any state or federal bankruptcy or insolvency proceeding.

CH1 6687939v.9
40

--------------------------------------------------------------------------------



Section 3.18    Filing and Recording Taxes.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under Applicable Law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of this Agreement, the Security Instrument, the
Note and the other Loan Documents, including, without limitation, the Security
Instrument, have been paid or will be paid, and, under current Applicable Law,
the Security Instrument is enforceable in accordance with its terms by Lender
(or any subsequent holder thereof), except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 3.19    Management Agreement.
The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. As of the date hereof, no management fees under
the Management Agreement are due and payable.
Section 3.20    Illegal Activity/Forfeiture.
(a)    No portion of the Property has been or will be purchased, improved,
equipped or furnished with proceeds of any illegal activity and to the best of
Borrower’s knowledge, there are no illegal activities relating to controlled
substances at the Property (including, without limitation, any growing,
distributing and/or dispensing of medical marijuana).
(b)    There has not been and shall never be committed by Borrower or any other
person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Property or any part thereof
or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instrument or the other Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower also hereby
covenants and agrees that it shall not commit, permit or suffer to exist any
illegal activities or activities relating to controlled substances at the
Property (including, without limitation, any growing, distributing and/or
dispensing of medical marijuana).
Section 3.21    Taxes.
Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns or extensions relating thereto required
to have been filed by it and has paid all taxes and related liabilities which
have become due pursuant to such returns or pursuant to any assessments received
by it. Borrower knows of no basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

CH1 6687939v.9
41

--------------------------------------------------------------------------------



Section 3.22    Permitted Encumbrances.
None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by this
Agreement, the Security Instrument, the Note and the other Loan Documents,
materially and adversely affects the value or marketability of the Property,
impairs the use or the operation of the Property or impairs Borrower’s ability
to pay its obligations in a timely manner.
Section 3.23    Material Agreements.
With respect to each Material Agreement, (a) each Material Agreement is in full
force and effect and has not been amended, restated, replaced or otherwise
modified (except, in each case, as expressly set forth herein), (b) there are no
defaults under any Material Agreement by any party thereto and, to Borrower’s
knowledge, no event has occurred which, but for the passage of time, the giving
of notice, or both, would constitute a default under any Material Agreement, (c)
all payments and other sums due and payable under the Material Agreements have
been paid in full, (d) no party to any Material Agreement has commenced any
action or given or received any notice for the purpose of terminating any
Material Agreement, and (e) the representations made in any estoppel or similar
document delivered with respect to any Material Agreement in connection with the
Loan are true, complete and correct and are hereby incorporated by reference as
if fully set forth herein.
Section 3.24    Intentionally Omitted.
Section 3.25    Federal Reserve Regulations.
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Applicable Law or by the terms and
conditions of this Agreement, the Security Instrument, the Note or the other
Loan Documents.
Section 3.26    Investment Company Act.
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

CH1 6687939v.9
42

--------------------------------------------------------------------------------



Section 3.27    Fraudulent Conveyance.
Borrower (a) has not entered into the Loan or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
execution and delivery of the Loan Documents, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
or its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the execution and delivery of the Loan Documents will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur debts and liabilities (including, without
limitation, contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).
Section 3.28    Embargoed Person.
As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower or
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or country which is a sanctioned person,
entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan made by
Lender is in violation of Applicable Law (“Embargoed Person”); (b) unless
expressly waived in writing by Lender, no Embargoed Person has any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by Applicable Law or the Loan is in
violation of Applicable Law; and (c) to the best knowledge of Borrower, none of
the funds of Borrower or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Borrower and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan is in violation of Applicable Law. Borrower covenants
and agrees that in the event Borrower receives any notice that Borrower or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is designated
as an Embargoed Person, Borrower shall immediately notify Lender in writing. At
Lender’s option, it shall be an Event of Default hereunder if Borrower,
Guarantor or any other party to the Loan is designated as an Embargoed Person.

CH1 6687939v.9
43

--------------------------------------------------------------------------------



Section 3.29    Patriot Act.
All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to the subject matter of the
Patriot Act (collectively referred to in this Section only as the “Patriot Act”)
are incorporated into this Section. Borrower hereby represents and warrants that
Borrower and Guarantor and each and every Person affiliated with Borrower and/or
Guarantor or that to Borrower’s knowledge has an economic interest in Borrower,
or, to Borrower’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Property or will
participate, in any manner whatsoever, in the Loan, is: (i) in full compliance
with all applicable requirements of the Patriot Act and any regulations issued
thereunder; (ii) operated under policies, procedures and practices, if
applicable, that are in compliance with the Patriot Act and available to Lender
for Lender’s review and inspection during normal business hours and upon
reasonable prior notice; (iii) not in receipt of any notice from the Secretary
of State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; (iv) not a person who has been determined by competent
authority to be subject to any of the prohibitions contained in the Patriot Act;
and (v) not owned or controlled by or now acting and or will in the future act
for or on behalf of any person who has been determined to be subject to the
prohibitions contained in the Patriot Act. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower or Guarantor (or any of
their respective beneficial owners, affiliates or participants) or any Person
that has an interest in the Property is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Borrower shall immediately notify Lender. At Lender’s option, it
shall be an Event of Default hereunder if Borrower, Guarantor or any other party
to the Loan is indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering.
Section 3.30    Organizational Chart.
The organizational chart attached as Schedule II hereto, relating to Borrower
and certain Affiliates and other parties, is true, complete and correct on and
as of the date hereof.
Section 3.31    Bank Holding Company.
Borrower is not a “bank holding company” or a direct or indirect subsidiary of a
“bank holding company” as defined in the Bank Holding Company Act of 1956, as
amended, and Regulation Y thereunder of the Board of Governors of the Federal
Reserve System.
Section 3.32    No Breach of Fiduciary Duty.
No Person currently owning a direct or indirect equity ownership interest in
Borrower (nor any past or current affiliate of such Person), has breached any
fiduciary duty owed by such Person to any other Person now or previously owning
a direct or indirect equity ownership interest in Borrower or in any other prior
owner of the Property.

CH1 6687939v.9
44

--------------------------------------------------------------------------------





Section 3.33    REA Representations.
With respect to each REA, (a) each REA is in full force and effect and has not
been amended, restated, replaced or otherwise modified (except, in each case, as
expressly set forth herein), (b) there are no defaults under any REA by any
party thereto and, to Borrower’s knowledge, no event has occurred which, but for
the passage of time, the giving of notice, or both, would constitute a default
under any REA, (c) all sums due and payable under each REA have been paid in
full, (d) no party to any REA has commenced any action or given or received any
notice for the purpose of terminating any REA, and (e) the representations made
in any estoppel or similar document delivered with respect to any REA in
connection with the Loan, if any, are true, complete and correct and are hereby
incorporated by reference as if fully set forth herein.
Section 3.34    No Change in Facts or Circumstances.
All information submitted by Borrower or Guarantor to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower and/or Guarantor in this Agreement
or in the other Loan Documents, are accurate, complete and correct in all
material respects. There has been no material adverse change in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that would
otherwise have a Material Adverse Effect.
Section 3.35    Perfection of Accounts.
Borrower hereby represents and warrants to Lender that:
(a)    This Agreement, together with the other Loan Documents, create a valid
and continuing security interest (as defined in the Uniform Commercial Code) in
the Accounts in favor of Lender, which security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of and purchasers from Borrower. Other than in connection with the
Loan Documents and except for Permitted Encumbrances, Borrower has not sold or
otherwise conveyed the Accounts; and
(b)    The Accounts constitute “deposit accounts” or “securities accounts”
within the meaning of the Uniform Commercial Code, as set forth in the Cash
Management Agreement.

CH1 6687939v.9
45

--------------------------------------------------------------------------------



Section 3.36    Intentionally Omitted.
Section 3.37    Guarantor Representations.
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
ARTICLE 4.    

BORROWER COVENANTS
From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:
Section 4.1    Existence.
Borrower will continuously maintain (a) its existence and shall not dissolve or
permit its dissolution, (b) its rights to do business in the applicable State
and (c) its franchises and trade names, if any.
Section 4.2    Applicable Law.
(a)    Borrower shall promptly comply and shall cause the Property to comply in
all material respects with all Applicable Law affecting the Borrower and the
Property, or the use thereof, including, without limitation, all Environmental
Laws and Applicable Law relating to OFAC, Embargoed Persons and the Patriot Act.
Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, Licenses, permits,
trade names, and franchises. Borrower shall give prompt notice to Lender of the
receipt by Borrower of any notice related to a violation of any Applicable Law
and of the commencement of any proceedings or investigations which relate to
compliance with Applicable Law.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Applicable Law, the
applicability of any Applicable Law to Borrower or the Property or any alleged
violation of any Applicable Law, provided that (i) no Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all Applicable
Law; (iii) neither the Property nor any part thereof or interest therein

CH1 6687939v.9
46

--------------------------------------------------------------------------------



will be in danger of being sold, forfeited, terminated, cancelled or lost;
(iv) Borrower shall promptly upon final determination thereof comply with any
such Applicable Law determined to be valid or applicable or cure any violation
of any Applicable Law; (v) such proceeding shall suspend the enforcement of the
contested Applicable Law against Borrower or the Property; and (vi) Borrower
shall furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Applicable Law,
together with all interest and penalties payable in connection therewith. Lender
may apply any such security or part thereof, as necessary to cause compliance
with such Applicable Law at any time when, in the judgment of Lender, the
validity, applicability or violation of such Applicable Law is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.
Section 4.3    Maintenance and Use of Property.
Borrower shall cause the Property to be maintained in a good and safe condition
and repair in all material respects. The Improvements and the Personal Property
shall not be removed, demolished or materially altered (except for normal
replacement of the Personal Property) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.13 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall not initiate, join in, acquiesce in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Property or any part thereof. If under applicable zoning provisions the
use of all or any portion of the Property is or shall become a nonconforming
use, Borrower will not cause or permit the nonconforming use to be discontinued
or the nonconforming Improvement to be abandoned without the express written
consent of Lender.
Section 4.4    Waste.
Borrower shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that invalidates or causes the cancellation of any Policy, or do or
permit to be done thereon anything that may in any way impair the value of the
Property or the security for the Loan. Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
Section 4.5    Taxes and Other Charges.
(e)    Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to directly pay Taxes
and Other Charges shall be suspended for so long as Borrower complies with the
terms and provisions of Section 8.1 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges (or other evidence

CH1 6687939v.9
47

--------------------------------------------------------------------------------



reasonably acceptable to Lender evidencing the payment of such Taxes and Other
Charges) prior to the date the same shall become delinquent (provided, however,
that Borrower is not required to furnish such receipts (or other evidence) for
payment of Taxes and Other Charges in the event that such Taxes and Other
Charges have been paid by Lender pursuant to Section 8.1 hereof). Subject to the
terms of Section 4.5(b) below, Borrower shall not suffer and shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Property, and shall promptly pay for all
utility services provided to the Property.
(f)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all Applicable Law; (iii) neither the Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or deliver to Lender such reserve deposits as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is finally established or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the lien of the Security Instrument being
primed by any related lien.
Section 4.6    Litigation.
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower which
might have a Material Adverse Effect.
Section 4.7    Access to Property.
Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
notice.
Section 4.8    Notice of Default.
Borrower shall promptly advise Lender of any material adverse change in
Borrower’s and/or Guarantor’s condition (financial or otherwise) or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.
Section 4.9    Cooperate in Legal Proceedings.

CH1 6687939v.9
48

--------------------------------------------------------------------------------



Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Note, the Security Instrument or the other Loan Documents and, in
connection therewith, permit Lender, at Lender’s election, to participate in any
such proceedings.
Section 4.10    Performance by Borrower.
Borrower shall in a timely manner observe, perform and fulfill in all material
respects each and every covenant, term and provision to be observed and
performed by Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents and any other agreement or instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.
Section 4.11    Awards.
Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable in connection with
the Property, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Lender of the expense of
an appraisal on behalf of Borrower in case of a Casualty or Condemnation
affecting the Property or any part thereto) out of such Awards or Insurance
Proceeds.
Section 4.12    Books and Records.
(a)    Borrower shall keep adequate books and records of account in accordance
with GAAP, or in accordance with other methods acceptable to Lender in its
reasonable discretion (consistently applied), and furnish to Lender:
(i)    (A) quarterly (and prior to a Securitization, monthly) certified rent
rolls (in the form approved by Lender in connection with the closing of the
Loan), (B) tenant summary reports (in a form substantially similar to the form
of tenant summary report delivered to Lender in connection with the closing of
the Loan) and (C) a tenant aging and receivables report, each signed and dated
by a Responsible Officer of Borrower, within thirty (30) days after the end of
each calendar month or thirty (30) days after the end of each calendar quarter,
as applicable;
(ii)    quarterly (and prior to a Securitization, monthly) operating statements
of the Property, prepared and certified by a Responsible Officer of Borrower in
the form required by Lender, detailing the revenues received, the expenses
incurred and major capital improvements for the period of calculation and
containing appropriate year-to-date information, within thirty (30) days after
the end of each calendar month or thirty (30) days after the end of each
calendar quarter, as applicable;
(iii)    an annual balance sheet, operating statement (which shall include a
profit and loss statement and a statement of cash flow), and statement of change
in financial position

CH1 6687939v.9
49

--------------------------------------------------------------------------------



of Borrower audited by an Approved Accounting Firm, within ninety (90) days
after the close of each fiscal year of Borrower;
(iv)    by no later than December 15 of each calendar year, an annual operating
budget for the next succeeding calendar year presented on a monthly basis
consistent with the annual operating statement described above for the Property,
including all proposed capital replacements and improvements (the “Annual
Budget”). During a Cash Trap Event Period, the Annual Budget shall be subject to
Lender’s written approval and shall not take effect until reasonably approved by
Lender. In addition, within fifteen (15) days following the occurrence of a Cash
Trap Event Period, Borrower shall submit to Lender the Annual Budget for the
remainder of the calendar year which shall be subject to Lender’s written
approval; and
(v)    the Officer’s Certificate required pursuant to Section 5.3 hereof.
(b)    Upon request from Lender, Borrower shall furnish in a timely manner to
Lender:
(i)    a leasing status report for the Property (in a form substantially similar
to the form of leasing status report delivered to Lender in connection with the
closing of the Loan) and any other information requested by Lender, in
reasonable detail and certified by a Responsible Officer of Borrower to be true
and complete, but no more frequently than quarterly; and
(ii)    an accounting of all security deposits held in connection with any Lease
of any part of the Property.
(c)    Within ten (10) days of Lender’s request, Borrower shall furnish Lender
(and shall cause Guarantor to furnish to Lender) with such other additional
financial or management information (including State and Federal tax returns) as
may, from time to time, be reasonably required by Lender in form and substance
satisfactory to Lender. Borrower shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records at any reasonable time from time to time during business hours upon
reasonable advance notice.
(d)    Borrower agrees that all financial statements and other items required to
be delivered to Lender pursuant to this Section 4.12 (each a “Required Financial
Item” and, collectively, the “Required Financial Items”) shall: (i) be complete
and correct in all material respects; (ii) present fairly the financial
condition of the party; (iii) disclose all liabilities that are required to be
reflected or reserved against; and (iv) be prepared (A) in electronic format
(and, at the request of Lender, in hardcopy format) and (B) in accordance with
GAAP. Borrower shall be deemed to warrant and represent that, as of the date of
delivery of any such financial statement, there has been no material adverse
change in financial condition, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement except as disclosed by Borrower in a writing delivered to
Lender. Borrower agrees that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact. Without limiting the
foregoing, the format of the financial statements and reports required to be
delivered by Borrower

CH1 6687939v.9
50

--------------------------------------------------------------------------------



in clauses (i) through (iii) of Section 4.12(a) above may be substantially
similar to the format of such financial statements and reports delivered to
Lender in connection with the closing of the Loan.
(e)    Lender agrees that Lender will only use the information delivered to
Lender by or on behalf of Borrower under this Section 4.12 (the “Borrower
Information”) in connection with the Loan and the Loan Documents, including,
without limitation, in connection with the servicing of the Loan, performance or
exercise by Lender of its rights and/or obligations hereunder and any other Loan
Document (including, without limitation, determination of Borrower’s or the
Property’s compliance with any financial criteria, covenants or tests), any
Secondary Market Transaction and the exercise and enforcement by Lender of any
rights and remedies hereunder or under any other Loan Document (including
marketing the Property in connection with the exercise of Lender’s rights and
remedies under the Loan Documents). Notwithstanding the foregoing, nothing
contained herein shall prohibit (i) Lender, the Servicer or the Rating Agencies
from including the Borrower Information in summary statements, servicing
reports, conclusions or analysis that Lender, the Servicer or the Rating prepare
and distribute to third parties in connection with any Secondary Market
Transaction or the servicing or surveillance of the Loan, (ii) distribution of
the Borrower Information to the Rating Agencies, underwriters, auditors,
regulatory authorities or any Persons that may be entitled by law to such
information, (iii) distribution of the Borrower Information to any Investor,
actual or prospective purchasers of, actual or prospective Investors in or
holders of, or actual or prospective participants in, or actual or prospective
providers of financing directly or indirectly secured by, the Loan or any
Securities or any direct or indirect class, component, portion or interest
therein or thereof, and any affiliate, agent, Servicer, trustee for any of the
foregoing, and (iv) distribution and/or use (by Lender or any other Person) of
any Borrower Information in connection with the exercise and enforcement by
Lender of any rights and remedies hereunder or under any other Loan Document or
in connection with any sale of all or any portion of the Property by Lender
following any foreclosure, deed-in-lieu thereof or any other exercise of
Lender’s rights and remedies under the Loan Documents as a result of which
Lender becomes the owner of all or any portion of the Property (including,
without limitation, making such Borrower Information available to third party
purchasers and potential third party purchasers (including in marketing
materials)). Borrower acknowledges and agrees that in no event shall Lender (A)
be considered to have represented, warranted or guaranteed to Borrower or any
other Person that any recipient of any of the Borrower Information will use the
Borrower Information solely as aforesaid in connection with the Loan (Borrower
hereby acknowledging and agreeing that Lender will have no control over how a
recipient of the Borrower Information will use such information), (B) be
responsible for monitoring or enforcing such use of the Borrower Information by
any other Person or (C) be liable to Borrower or any other Person for any acts
or omissions by any such recipient, including, without limitation, any failure
of any such recipient to limit its use of the Borrower Information. 
Notwithstanding the foregoing, in connection with any challenge or question by
any Governmental Authority regarding the tax treatment or tax structure of the
Loan, Lender may disclose to Governmental Authorities the tax treatment and tax
structure of the Loan and all materials of any kind including, without
limitation, opinions or other tax analysis, that are provided to Lender relating
to such tax treatment or tax structure.  Lender agrees not to sell any Borrower
Information, provided, that nothing contained herein shall be deemed to limit or
prohibit Lender from engaging in any Secondary Market Transaction involving the
Loan, exercising Lender’s rights and remedies under

CH1 6687939v.9
51

--------------------------------------------------------------------------------



the Loan Documents or including, distributing or making available the Borrower
Information to third parties or any other Person as otherwise provided in this
Section 4.12(e).
Section 4.13    Estoppel Certificates.
(a)    After request by Lender, Borrower, within ten (10) days of such request,
shall furnish Lender or any proposed assignee with a statement, duly
acknowledged and certified, setting forth (i) the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the rate of
interest of the Note, (iv) the terms of payment and maturity date of the Note,
(v) the date installments of interest and/or principal were last paid, (vi)
that, except as provided in such statement, no Event of Default exists, (vii)
that this Agreement, the Note, the Security Instrument and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (viii) whether any offsets
or defenses exist against the obligations secured hereby and, if any are alleged
to exist, a detailed description thereof, (ix) that, to Borrower’s knowledge,
all Leases are in full force and effect and have not been modified in any
material respect (or if so modified, setting forth all such modifications), (x)
the date to which the Rents thereunder have been paid pursuant to the Leases,
(xi) whether or not, to the best knowledge of Borrower, any of the Tenants under
the Leases are in monetary or material non-monetary default under the Leases,
and, if any of the Tenants are in monetary or material non-monetary default,
setting forth the specific nature of all such defaults, (xii) the amount of
security deposits held by Borrower under each Lease and that such amounts are
consistent with the amounts required under each Lease, and (xiii) as to any
other matters reasonably requested by Lender and reasonably related to the
Leases, the obligations created and evidenced hereby and by the Security
Instrument or the Property.
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the Lease as
required under such Lease or otherwise as Lender may reasonably require,
including, but not limited to, attestations that each Lease covered thereby is
in full force and effect with no known defaults thereunder on the part of any
party, that none of the Rents have been paid more than one month in advance,
except as security, and that the lessee claims no defense or offset against the
full and timely performance of its obligations under the Lease. After
Securitization of the Loan, Borrower shall not be required to deliver such
estoppels certificate from any Tenant more frequently than once per calendar
year.
(c)    In connection with the Securitization of the Loan (or any portion thereof
or interest therein), at Lender’s request, Borrower shall provide an estoppel
certificate to any Investor or any prospective Investor containing the
information listed in Section 4.13(a) above.
(d)    Borrower shall deliver to Lender, upon request, estoppel certificates
from each party under each REA and each Material Agreement in form and substance
reasonably acceptable to Lender.
Section 4.14    Leases and Rents.

CH1 6687939v.9
52

--------------------------------------------------------------------------------



(a)    Upon request, Borrower shall furnish Lender with executed copies of all
Leases then in effect. All renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates and
shall be arm’s length transactions with bona fide, independent third-party
Tenants. Within thirty (30) days after the end of each calendar quarter,
Borrower shall deliver to Lender a leasing summary report in substantially the
same form as the leasing summary report delivered to Lender in connection with
the closing of the Loan, which leasing summary report shall, inter alia,
identify all new Leases and renewals, amendments or modifications of existing
Leases entered into during such calendar quarter, and upon request of Lender,
Borrower shall deliver to Lender copies of any new Leases or any renewals,
amendments or modifications of Leases requested by Lender.
(b)    Any Lease and any renewals, amendments or modification of a Lease
(provided such Lease or Lease renewal, amendment or modification is not a Major
Lease (or a renewal, amendment or modification to a Major Lease)) that meets the
following requirements may be entered into by Borrower without Lender’s prior
consent: such Lease (i) provides for rental rates comparable to existing local
market rates for similar properties and is otherwise on commercially reasonable
terms, (ii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.14, provides that such Lease is subordinate
to the Security Instrument and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, (iii) is written substantially in accordance
with the standard form of Lease which shall have been approved by Lender
(subject to any commercially-reasonable changes made in the course of
negotiations with the applicable Tenant), (iv) is not with an Affiliate of
Borrower or any Guarantor, and (v) does not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property or for
other customary market standard reasons, including, but not limited to, failure
to satisfy gross sales targets or co-tenancy requirements) or any other terms
which would cause a Material Adverse Effect. All other Leases (including Major
Leases) and all renewals, amendments and modifications thereof (including,
without limitation, any subletting or assignment thereunder not contemplated by
the express terms of such Lease) executed after the date hereof shall be subject
to Lender’s prior approval, which approval shall not be unreasonably withheld or
delayed.
(c)    Lender shall execute and deliver a Subordination, Non-Disturbance and
Attornment Agreement to Tenants under future Major Leases approved by Lender
promptly upon request either (i) on the form as required in the applicable Major
Lease with such changes as are reasonably requested or required by Lender, or
(ii) if no form is required to executed under the applicable Major Lease, then
on Lender’s then current standard form with such commercially reasonable changes
as may be requested by Tenants, from time to time, as are reasonably acceptable
to Lender.
(d)    Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in all material respects in a commercially reasonable
manner; (ii) shall enforce, in all material respects, the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner, provided, however,
Borrower shall not terminate or accept a surrender of a Major Lease without
Lender’s prior approval; (iii) shall not collect any of the Rents more than one
(1) month in advance (other than security deposits); (iv) shall not execute any
assignment of lessor’s interest in the Leases or

CH1 6687939v.9
53

--------------------------------------------------------------------------------



the Rents (except as contemplated by the Loan Documents); (v) shall not, without
Lender’s consent, alter, modify or change any Major Lease; and (vi) shall hold
all security deposits under all Leases in accordance with Applicable Law.
(e)    Notwithstanding anything contained herein to the contrary, Borrower shall
not willfully withhold from Lender any information requested by Lender or
required to be provided to Lender under the terms of this Agreement regarding
renewal, extension, amendment, modification, waiver of provisions of,
termination, rental reduction of, surrender of space of, or shortening of the
term of, any Lease during the term of the Loan. Within five (5) Business Days
following written request, Borrower agrees to provide Lender with a
certification from a Responsible Officer certifying as to any Tenants under any
Major Leases that have provided written notice to Borrower within the last six
(6) months that such Tenants have “gone dark” or intend to “go dark”.
(f)    Borrower shall notify Lender in writing, within ten (10) Business Days
following receipt thereof, of Borrower’s receipt of any termination fee or
payment (“Lease Event Payment”) paid by any Tenant under any Lease in
consideration of any termination, modification or amendment or settlement of any
Lease or any release or discharge of any Tenant under any Lease from any
obligation thereunder (a “Lease Event”). Borrower further covenants and agrees
that (i) Borrower shall hold any such Lease Event Payment in trust for the
benefit of Lender and (ii) (A) in the event such Lease Event Payment is less
than $100,000 and such Lease Event does not have a Material Adverse Effect, such
Lease Event Payment shall be payable to Borrower or (B) in the event such Lease
Event Payment equals or exceeds $100,000 or such Lease Event has a Material
Adverse Effect, such Lease Event Payment shall be placed by Borrower in reserve
with Lender, to be disbursed by Lender for tenant improvement and leasing
commission costs with respect to the Property.
(g)    Notwithstanding anything to the contrary contained herein, to the extent
Lender’s prior approval is required for any leasing matters set forth in this
Section 4.14, Lender shall have ten (10) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the request must be marked “PRIORITY”. In the event that Lender fails
to respond to the leasing matter in question within such time, Lender’s approval
shall be deemed given for all purposes. Borrower shall provide Lender with such
information and documentation as may be reasonably required by Lender,
including, without limitation, lease comparables and other market information as
reasonably required by Lender. Borrower shall pay or cause to be paid to Lender,
Lender’s reasonable out-of-pocket costs and expenses including attorneys’ fees
and other third party costs reasonably incurred in connection with Lender’s
review and approval of any Lease (or amendment or modification to any Lease)
requiring Lender’s approval under this Section 4.14, provided, that such costs
and expenses shall not exceed, in the aggregate, $2,000.00 for each Lease (or
amendment or modification).
Section 4.15    Management Agreement.

CH1 6687939v.9
54

--------------------------------------------------------------------------------



(a)    Borrower shall (i) diligently perform, observe and enforce all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed, observed and enforced to the end that all things shall
be done which are necessary to keep unimpaired the rights of Borrower under the
Management Agreement and (ii) promptly notify Lender of the giving of any notice
to Borrower of any default by Borrower in the performance or observance of any
of the terms, covenants or conditions of the Management Agreement on the part of
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice. Without Lender’s prior written consent, Borrower shall not
surrender the Management Agreement, consent to the assignment by Manager of its
interest under the Management Agreement, or terminate or cancel the Management
Agreement or modify, change, supplement, alter or amend the Management
Agreement, in any respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower to surrender
the Management Agreement or to terminate, cancel, modify, change, supplement,
alter or amend the Management Agreement in any respect, and any such surrender
of the Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of the Management Agreement without the
prior consent of Lender shall be void and of no force and effect.
(b)    If Borrower shall default beyond any applicable notice and/or grace
period in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default. Lender and any person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time and from time to time
for the purpose of taking any such action. If Manager shall deliver to Lender a
copy of any notice sent to Borrower of default under the Management Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon.
(c)    Borrower shall notify Lender if Manager sub-contracts to a third party or
an affiliate any or all of its management responsibilities under the Management
Agreement. Borrower shall, from time to time, use its best efforts to obtain
from Manager under the Management Agreement such certificates of estoppel with
respect to compliance by Borrower with the terms of the Management Agreement as
may be reasonably requested by Lender. Borrower shall exercise each individual
option, if any, to extend or renew the term of the Management Agreement upon
demand by Lender made at any time within one (1) year of the last day upon which
any such option may be exercised, and Borrower hereby expressly authorizes and
appoints Lender its attorney-in-fact to exercise any such option in the name of
and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Any sums expended by Lender
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is

CH1 6687939v.9
55

--------------------------------------------------------------------------------



incurred to the date of payment to Lender, shall be deemed to constitute a
portion of the Debt, shall be secured by the lien of the Security Instrument and
the other Loan Documents and shall be immediately due and payable upon demand by
Lender therefor.
(d)    Without limitation of the foregoing, if the Management Agreement is
terminated pursuant to the Assignment of Management Agreement or for any other
reason, then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth in the Assignment of
Management Agreement, a new manager (the “New Manager”) to manage the Property,
which such New Manager shall be a Qualified Manager. New Manager shall be
engaged by Borrower pursuant to a written management agreement that complies
with the terms hereof and of the Assignment of Management Agreement and is
otherwise satisfactory to Lender in all respects. New Manager and Borrower shall
execute an Assignment of Management Agreement in the form then used by Lender.
Without limitation of the foregoing, if required by Lender, Borrower shall, as a
condition precedent to Borrower’s engagement of such New Manager, obtain a
Rating Agency Confirmation with respect to such New Manager and management
agreement. To the extent that such New Manager is an Affiliated Manager,
Borrower’s engagement of such New Manager shall be subject to Borrower’s
delivery to Lender of a New Non-Consolidation Opinion with respect to such New
Manager and new management agreement.
Section 4.16    Payment for Labor and Materials.
(a)    Subject to Section 4.16(b), Borrower will promptly pay when due all bills
and costs for labor, materials, and specifically fabricated materials incurred
in connection with the Property (any such bills and costs, a “Work Charge”) and
never permit to exist in respect of the Property or any part thereof any lien or
security interest, even though inferior to the liens and the security interests
hereof, and in any event never permit to be created or exist in respect of the
Property or any part thereof any other or additional lien or security interest
other than the liens or security interests created hereby and by the Security
Instrument, except for the Permitted Encumbrances.
(b)    After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to the Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Law; (iii) neither the Property nor any part thereof or interest
therein will be in imminent danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrower shall promptly upon final determination thereof
pay (or cause to be paid) any such contested Work Charge determined to be valid,
applicable or unpaid; (v) such proceeding shall suspend the collection of such
contested Work Charge from the Property or Borrower shall have paid the same (or
shall have caused the same to be paid) under protest; and (vi) Borrower shall
furnish (or cause to be furnished) such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure payment of
such Work Charge, together with all interest and penalties payable in connection
therewith. Lender may apply any such security or part thereof, as necessary to
pay for such Work Charge at any time when, in the judgment of Lender, the
validity, applicability or non-payment of

CH1 6687939v.9
56

--------------------------------------------------------------------------------



such Work Charge is finally established or the Property (or any part thereof or
interest therein) shall be in present danger of being sold, forfeited,
terminated, cancelled or lost.
Section 4.17    Performance of Other Agreements.
Borrower shall observe and perform in all material respects each and every term
to be observed or performed by Borrower pursuant to the terms of any agreement
or recorded instrument affecting or pertaining to the Property, or given by
Borrower to Lender for the purpose of further securing the Debt and any
amendments, modifications or changes thereto.
Section 4.18    Debt Cancellation.
Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.
Section 4.19    ERISA.
Borrower shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights hereunder or under the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA.
(c)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any ERISA Affiliate of Borrower to,
maintain, sponsor, contribute to or become obligated to contribute to, any Plan
or any Welfare Plan or permit the assets of Borrower to become “plan assets,”
whether by operation of law or under regulations promulgated under ERISA
(d)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the term of the Loan as requested by Lender in its
reasonable discretion, that (i) Borrower is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, or other retirement
arrangement, which is subject to Title I of ERISA or Section 4975 of the IRS
Code, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) Borrower is not subject to state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) the assets
of Borrower do not constitute “plan assets” within the meaning of 29 C.F.R
§2510.3-101.
Section 4.20    No Joint Assessment.
Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.
Section 4.21    Alterations.

CH1 6687939v.9
57

--------------------------------------------------------------------------------



Borrower may, without Lender’s consent, perform alterations to any Improvements
which (i) do not constitute a Material Alteration, (ii) do not adversely affect
Borrower’s financial condition or the value or net operating income of the
Property, and (iii) are performed in the ordinary course of Borrower’s business
or constitute tenant improvements being made expressly pursuant to Leases
entered into before the Closing Date or Leases entered into by Borrower on and
after the Closing Date which are approved or deemed approved by Lender or for
which no approval by Lender is required hereunder. Borrower shall not perform
any Material Alteration without Lender’s prior written consent, which consent
shall be unreasonably withheld or delayed. If the total unpaid amounts incurred
and to be incurred with respect to any alterations to the Improvements shall at
any time exceed the Alteration Threshold, Borrower shall promptly upon request
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (i) cash, (ii) U.S. Obligations, (iii) other securities acceptable to
Lender (provided that Lender shall have received a Rating Agency Confirmation as
to the form and issuer of same), (iv) a completion bond (provided that Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same), or (v) a Letter of Credit. Such security shall be in an amount equal to
the excess of the total unpaid amounts incurred and to be incurred with respect
to such alterations to the Improvements over the Alteration Threshold. All
alterations to any Improvements shall be made lien-free and in a good and
workmanlike manner in accordance with all Applicable Laws.
Section 4.22    REA Covenants.
Borrower shall (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under any REA and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (b) promptly notify Lender of any material default
under any REA of which it is aware; (c) promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by it under any REA; (d) enforce the performance
and observance of all of the covenants and agreements required to be performed
and/or observed under any REA in a commercially reasonable manner; (e) cause the
Property to be operated, in all material respects, in accordance with any REA;
and (f) not, without the prior written consent of Lender, (i) enter into any new
REA or execute modifications to any existing REA, (ii) surrender, terminate or
cancel any REA, (iii) reduce or consent to the reduction of the term of any REA,
(iv) increase or consent to the increase of the amount of any charges under any
REA, (v) otherwise modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, any REA in any material respect,
or (vi) following the occurrence and during the continuance of an Event of
Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under any REA.
Section 4.23    Material Agreements.
Borrower shall (a) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Material Agreements and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (b) promptly notify Lender of
any material default under the Material Agreements of which it is aware; (c)
upon request by Lender, promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under

CH1 6687939v.9
58

--------------------------------------------------------------------------------



the Material Agreements; (d) enforce, in all material respects, the performance
and observance of all of the covenants and agreements required to be performed
and/or observed under the Material Agreements in a commercially reasonable
manner; (e) cause the Property to be operated, in all material respects, in
accordance with the Material Agreements; and (f) not, without the prior written
consent of Lender, (i) enter into any new Material Agreement or execute
modifications to any existing Material Agreements (other than immaterial
modifications which do not increase Borrower’s obligations or decrease
Borrower’s benefits under such Material Agreement), (ii) surrender, terminate or
cancel the Material Agreements, (iii) reduce or consent to the reduction of the
term of the Material Agreements, (iv) increase or consent to any material
increase of the amount of any charges under the Material Agreements, (v)
otherwise modify, change, supplement, alter or amend, or waive or release any of
its rights and remedies under, the Material Agreements in any material respect,
or (vi) following the occurrence and during the continuance of an Event of
Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the Material Agreements.
(a)    If (i) Borrower submits to Lender a proposed Material Agreement or
proposed modification to an existing Material Agreement for which Lender’s
consent is required hereunder together all required information and
documentation relating thereto in which to approve or disapprove such matter and
such request to Lender is marked in bold lettering with the following language:
“THIS IS A REQUEST FOR MATERIAL AGREEMENT APPROVAL. IF LENDER FAILS TO APPROVE
OR DISAPPROVE THE ENCLOSED MATERIAL AGREEMENT WITHIN FIVE (5) BUSINESS DAYS,
BORROWER MAY DELIVER A DEEMED APPROVAL NOTICE,” (ii) Lender fails to either
approve or reject said proposed Material Agreement or proposed modification to
an existing Material Agreement within such five (5) Business Day period after
delivery of the first notice, and Borrower delivers the proposed Material
Agreement or proposed modification to an existing Material Agreement for which
Lender’s consent is required hereunder together all required information and
documentation relating thereto in which to approve or disapprove such matter,
and such request to Lender is marked in bold lettering with the following
language: “THIS IS A SECOND REQUEST FOR MATERIAL AGREEMENT APPROVAL. IF LENDER
FAILS TO APPROVE OR DISAPPROVE THE ENCLOSED MATERIAL AGREEMENT WITHIN FIVE
(5) BUSINESS DAYS, SUCH MATERIAL AGREEMENT WILL BE DEEMED APPROVED BY LENDER,”
and (iii) Lender fails to approve or reject the proposed Material Agreement or
proposed modification to an existing Material Agreement within such second five
(5) Business Day period (approval or rejection by notice by facsimile on the
same day being acceptable), then the proposed Material Agreement or proposed
modification to an existing Material Agreement shall be deemed approved by
Lender.
Section 4.24    Dick’s Sporting Goods Estoppel.
Borrower shall use commercially reasonable efforts (including, without
limitation, enforcing the terms of the Dick’s Sporting Goods Lease with respect
to the Tenant’s obligation to deliver an estoppel certificate (other than
terminating the Dick’s Sporting Goods Lease)) to deliver to Lender on or before
the later to occur of sixty (60) days after the date hereof or ten (10) Business
Days following the Final Demised Premises Delivery Date (as defined in the
Dick’s Sporting Goods Lease), an estoppel certificate from the Tenant under the
Dick’s Sporting Goods Lease in the form

CH1 6687939v.9
59

--------------------------------------------------------------------------------



required under the Dick’s Sporting Goods Lease, or if not specified, then in
form and substance reasonably satisfactory to Lender which, in either case,
acknowledges (1) the Dick’s Sporting Goods Lease is in full force and effect,
(2) that the Tenant under the Dick’s Sporting Good’s Lease has not given any
notice of the existence of any default under the Dick’s Sporting Good’s Lease,
(3) the anticipated Rent Commencement Date (as defined in the Dick’s Sporting
Goods Lease), (4) the commencement and expiration dates of the term of the
Dick’s Sporting Goods Lease, and (5) such Tenant has taken occupancy of the
Dick’s Sporting Goods Space (the “Dick’s Sporting Goods Estoppel”); provided,
that in the event Borrower fails to deliver the Dick’s Sporting Goods Estoppel
to Lender within the time period required above, Borrower shall continue
thereafter to use commercially reasonable efforts to deliver the Dick’s Sporting
Goods Estoppel to Lender as soon as possible.


ARTICLE 5.    

ENTITY COVENANTS
Section 5.1    Single Purpose Entity/Separateness.
(a)    Borrower has not and will not:
(i)    engage in any business or activity other than the ownership, operation
and maintenance of the Property, and activities incidental thereto;
(ii)    acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;
(iii)    merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
(iv)    fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Applicable Law of the jurisdiction of its organization or
formation, or amend, modify, terminate or fail to comply with the provisions of
its organizational documents;
(v)    own any subsidiary, or make any investment in, any Person;
(vi)    commingle its assets with the assets of any other Person;
(vii)    incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or

CH1 6687939v.9
60

--------------------------------------------------------------------------------



prior to such date, and/or (C) Permitted Equipment Leases; provided however, the
aggregate amount of the indebtedness described in (B) and (C) shall not exceed
at any time two percent (2%) of the outstanding principal amount of the Debt. No
Indebtedness other than the Debt may be secured (subordinate or pari passu) by
the Property;
(viii)    fail to maintain all of its books, records, financial statements and
bank accounts separate from those of its affiliates and any constituent party.
Borrower’s assets have not and will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its affiliates provided that
(i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such affiliates or any other Person and (ii) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;
(ix)    enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties;
(x)    maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;
(xi)    assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;
(xii)    make any loans or advances to any Person;
(xiii)    fail to file its own tax returns (unless prohibited by Applicable Law
from doing so), provided, that Borrower may file or be part of a consolidated
federal tax return to the extent required or permitted by Applicable Law and
there is an appropriate notation indicating the separate existence of Borrower
and its assets and liabilities;
(xiv)    fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;
(xv)    fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so after the payment of all operating expenses and
Debt Service and shall not require any equity owner to make additional capital
contributions to Borrower);

CH1 6687939v.9
61

--------------------------------------------------------------------------------



(xvi)    without the unanimous written consent of all of its partners or
members, as applicable, and the consent of each Independent Director (regardless
of whether such Independent Director is engaged at the Borrower or SPE Component
Entity level), (a) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any Creditors Rights Laws, (b)
seek or consent to the appointment of a receiver, liquidator or any similar
official, (c) take any action that might cause such entity to become insolvent,
or (d) make an assignment for the benefit of creditors;
(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;
(xviii)    fail to remain solvent, to pay its own liabilities (including,
without limitation, salaries of its own employees) from its own funds or fail to
maintain a sufficient number of employees in light of its contemplated business
operations (in each case, to the extent there exists sufficient cash flow from
the Property to do so);
(xix)    acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable; or
(xx)    violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion.
(b)    Each SPE Component Entity (if any) shall be a corporation or an
Acceptable LLC (I) whose sole asset is its interest in Borrower, (II) which has
not been and shall not be permitted to engage in any business or activity other
than owning an interest in Borrower; (III) which has not been and shall not be
permitted to incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation); and (IV) which has and will at all
times own at least a 0.5% direct equity ownership interest in Borrower. Each
such SPE Component Entity will at all times comply, and will cause Borrower to
comply, with each of the representations, warranties, and covenants contained in
this Article 5 (to the extent applicable) as if such representation, warranty or
covenant was made directly by such SPE Component Entity. Upon the withdrawal or
the disassociation of an SPE Component Entity from Borrower, Borrower shall
immediately appoint a new SPE Component Entity whose articles of incorporation
or organization are substantially similar to those of such SPE Component Entity
and deliver a New Non-Consolidation Opinion to Lender with respect to the new
SPE Component Entity and its equity owners.
(c)    In the event Borrower or the SPE Component Entity (if any) is an
Acceptable LLC, the limited liability company agreement of Borrower or the SPE
Component Entity (as applicable) (the “LLC Agreement”) shall provide that (i)
upon the occurrence of any event that causes the last remaining member of
Borrower or the SPE Component Entity (as applicable) (“Member”) to cease to be
the member of Borrower or the SPE Component Entity (as applicable) (other than
(A) upon an assignment by Member of all of its limited liability company
interest in Borrower or the SPE Component Entity (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of Borrower or the SPE Component Entity (as applicable) in accordance
with

CH1 6687939v.9
62

--------------------------------------------------------------------------------



the terms of the Loan Documents and the LLC Agreement), any person acting as
Independent Director of Borrower or the SPE Component Entity (as applicable)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or the SPE Component Entity (as applicable)
automatically be admitted to Borrower or the SPE Component Entity (as
applicable) as a member with a 0% economic interest (“Special Member”) and shall
continue Borrower or the SPE Component Entity (as applicable) without
dissolution and (ii) Special Member may not resign from Borrower or the SPE
Component Entity (as applicable) or transfer its rights as Special Member unless
(A) a successor Special Member has been admitted to Borrower or the SPE
Component Entity (as applicable) as a Special Member in accordance with
requirements of Delaware or Maryland law (as applicable) and (B) after giving
effect to such resignation or transfer, there remains at least one Independent
Director of the SPE Component Entity or Borrower (as applicable) in accordance
with Section 5.2 below. The LLC Agreement shall further provide that (i) Special
Member shall automatically cease to be a member of Borrower or the SPE Component
Entity (as applicable) upon the admission to Borrower or the SPE Component
Entity (as applicable) of the first substitute member, (ii) Special Member shall
be a member of Borrower or the SPE Component Entity (as applicable) that has no
interest in the profits, losses and capital of Borrower or the SPE Component
Entity (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPE Component Entity (as applicable), (iii) pursuant
to the applicable provisions of the limited liability company act of the State
of Delaware or Maryland (as applicable, the “Act”), Special Member shall not be
required to make any capital contributions to Borrower or the SPE Component
Entity (as applicable) and shall not receive a limited liability company
interest in Borrower or the SPE Component Entity (as applicable), (iv) Special
Member, in its capacity as Special Member, may not bind Borrower or the SPE
Component Entity (as applicable) and (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or the SPE Component Entity (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or the SPE Component Entity (as applicable); provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Director, to vote on such matters required by the Loan Documents
or the LLC Agreement. In order to implement the admission to Borrower or the SPE
Component Entity (as applicable) of Special Member, Special Member shall execute
a counterpart to the LLC Agreement. Prior to its admission to Borrower or the
SPE Component Entity (as applicable) as Special Member, Special Member shall not
be a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).
(d)    The LLC Agreement shall further provide that, (i) upon the occurrence of
any event that causes the Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) to the fullest extent permitted by law, the
personal representative of Member shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of Member in
Borrower or the SPE Component Entity (as applicable) agree in writing (A) to
continue Borrower or the SPE Component Entity (as applicable) and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of Borrower or the SPE Component Entity (as
applicable) effective as of the occurrence of the event that terminated the
continued membership of Member in Borrower or the SPE Component Entity (as

CH1 6687939v.9
63

--------------------------------------------------------------------------------



applicable), (ii) any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws shall not cause Member or Special Member
to cease to be a member of Borrower or the SPE Component Entity (as applicable)
and upon the occurrence of such an event, the business of Borrower or the SPE
Component Entity (as applicable) shall continue without dissolution, and (iii)
each of Member and Special Member waives any right it might have to agree in
writing to dissolve Borrower or the SPE Component Entity (as applicable) upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable).
Section 5.2    Independent Director.
(a)    The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least one duly appointed
member of its board of directors or managers, as applicable (each, an
“Independent Director”) reasonably satisfactory to Lender who each shall not
have been at the time of each such individual’s initial appointment, and (I)
shall not have been at any time during the preceding five years, and shall not
be at any time while serving as Independent Director, either (i) a shareholder
(or other equity owner) of, or an officer, director (other than in its capacity
as Independent Director), partner, member or employee of, Borrower or any of its
respective shareholders, partners, members, subsidiaries or affiliates, (ii) a
customer of, or supplier to, or other Person who derives any of its purchases or
revenues from its activities with, Borrower or any of its respective
shareholders, partners, members, subsidiaries or affiliates (other than from
providing routine corporate services such as acting as the registered agent for
the Borrower or the SPE Component Entity and providing independent
managers/directors, provided neither such individual or such individual’s
primary employer has at any time derived more than five percent (5%) of its
annual income from providing such corporate services), (iii) a Person who
Controls or is under common Control with any such shareholder, officer,
director, partner, member, employee supplier, customer or other Person, or (iv)
a member of the immediate family of any such shareholder, officer, director,
partner, member, employee, supplier, customer or other Person, and (II) shall be
employed by, in good standing with and engaged by Borrower in connection with,
in each case, an Approved ID Provider. Each Independent Director at the time of
their initial engagement shall have had at least three (3) years prior
experience as an independent director to a company or a corporation in the
business of owning and operating commercial properties similar in type and
quality to the Property.
(b)    The organizational documents of Borrower or the SPE Component Entity (as
applicable) shall further provide that (I) the board of directors or managers of
Borrower or the SPE Component Entity as applicable, and the constituent members
of such entities (the “Constituent Members”) shall not take any action which,
under the terms of any organizational documents of Borrower or the SPE Component
Entity as applicable requires the unanimous vote of (1) the board of directors
or managers of Borrower or the SPE Component Entity as applicable, or (2) the
Constituent Members, unless at the time of such action there shall be at least
one Independent Director engaged as provided by the terms hereof; (II) any
resignation, removal or replacement of any Independent Director shall not be
effective without two (2) Business Days prior written notice

CH1 6687939v.9
64

--------------------------------------------------------------------------------



to Lender accompanied by evidence that the replacement Independent Director
satisfies the applicable terms and conditions hereof and of the applicable
organizational documents; (III) to the fullest extent permitted by applicable
law, including Section 18-1101(c) of the Act and notwithstanding any duty
otherwise existing at law or in equity, the Independent Director shall consider
only the interests of the Constituent Members and Borrower and any SPE Component
Entity (including Borrower’s and any SPE Component Entity’s respective
creditors) in acting or otherwise voting on the matters provided for herein and
in Borrower’s and SPE Component Entity’s organizational documents (which such
fiduciary duties to the Constituent Members and Borrower and any SPE Component
Entity (including Borrower’s and any SPE Component Entity’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in Borrower or SPE Component Entity (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
affiliates of the Constituent Members, Borrower and SPE Component Entity and (z)
the interests of any group of affiliates of which the Constituent Members,
Borrower or SPE Component Entity is a part)); (IV) other than as provided in
subsection (III) above, the Independent Director shall not have any fiduciary
duties to any Constituent Members, any directors of Borrower or SPE Component
Entity or any other Person; (V) the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing under applicable law; and
(VI) to the fullest extent permitted by applicable law, including Section
18-1101(e) of the Act, an Independent Director shall not be liable to Borrower,
SPE Component Entity, any Constituent Member or any other Person for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.
Section 5.3    Compliance Certificate.
Not later than ninety (90) days after and as of the end of each fiscal year and
at any other time upon request from Lender, Borrower shall provide an Officer’s
Certificate certifying as to Borrower’s continued compliance with the terms of
this Article 5 and the terms of the Cash Management Agreement. Additionally,
Borrower shall provide Lender with such other evidence of Borrower’s compliance
with this Article 5 and the terms of the Cash Management Agreement, as Lender
may reasonably request from time to time.
Section 5.4    Change of Name, Identity or Structure.
Borrower shall not change (or permit to be changed) Borrower’s or the SPE
Component Entity’s (a) name, (b) identity (including its trade name or names),
(c) principal place of business set forth on the first page of this Agreement
or, (d) if not an individual, Borrower’s or the SPE Component Entity’s
corporate, partnership or other structure, without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s or the SPE Component Entity’s
structure, without first obtaining the prior written consent of Lender. Borrower
shall execute and deliver to Lender, prior to or contemporaneously with the
effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity,
perfection and priority of the security interest granted herein. At the request
of Lender, Borrower shall execute a certificate in form satisfactory to Lender
listing the trade names under which Borrower or the SPE Component

CH1 6687939v.9
65

--------------------------------------------------------------------------------



Entity intends to operate the Property, and representing and warranting that
Borrower or the SPE Component Entity does business under no other trade name
with respect to the Property.
Section 5.5    Business and Operations.
Borrower will continue to engage in the businesses now conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower will qualify to do business and will remain
in good standing under the laws of the jurisdiction as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property.
ARTICLE 6.    

NO SALE OR ENCUMBRANCE
Section 6.1    Transfer Definitions.
For purposes of this Article 6, “Restricted Party” shall mean Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager, or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Borrower, Guarantor, any SPE Component Entity, any
Affiliated Manager or any non-member manager; and a “Sale or Pledge” shall mean
a voluntary or involuntary sale, issuance of equity interests, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) a legal or beneficial interest.
Section 6.2    No Sale/Encumbrance.
(a)    Without the prior written consent of Lender, Borrower shall not cause or
permit (i) a Sale or Pledge of the Property or any part thereof or any legal or
beneficial interest therein, (ii) a Sale or Pledge of an interest in any
Restricted Party or (iii) any change in Control of Borrower, Guarantor, any
Affiliated Manager, or any change in control of the day-to-day operations of the
Property (the occurrence of any of (i), (ii) or (iii), a “Prohibited Transfer”),
other than pursuant to (v) Leases of space in the Improvements to Tenants in
accordance with the provisions of Section 4.14, (w) any Permitted Encumbrances,
(x) any Permitted Equipment Leases, (y) Section 6.3, Section 6.4, Section 6.5,
Section 6.6 or Section 6.7 below, or (z) normal replacement or other disposition
of obsolete Personal Property in the ordinary course of business.
(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to (A) any Leases or any Rents or (B) any REA or any Material Agreements; (iii)
any action for partition of the Property (or any portion thereof or interest
therein) or any similar action instituted or prosecuted by Borrower or by any
other person or entity, pursuant to any contractual agreement or other
instrument or under Applicable Law (including, without limitation, common law);
(iv) any other action instituted by

CH1 6687939v.9
66

--------------------------------------------------------------------------------



(or at the behest of) Borrower or its affiliates or consented to or acquiesced
in by Borrower or its affiliates which results in a termination of an REA or any
Material Agreements; (v) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (vi) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests;
(vii) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (viii) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (ix) the removal or the resignation of Manager
(including, without limitation, an Affiliated Manager) other than in accordance
with Section 4.15.
Section 6.3    Permitted Equity Transfers.
Notwithstanding the restrictions contained in this Article 6, the following
equity transfers shall be permitted without Lender’s consent (each, a “Permitted
Equity Transfer”): (a) a transfer (but not a pledge) by devise or descent or by
operation of law upon the death of a Restricted Party or any member, partner or
shareholder of a Restricted Party, (b) the transfer (but not the pledge), in one
or a series of transactions, of the stock, partnership interests or membership
interests (as the case may be) in a Restricted Party (including, without
limitation, transfers for estate planning purposes), (c) the Sale or Pledge of
shares of common stock in any Restricted Party that is a publicly traded entity,
provided such shares of common stock are listed on the New York Stock Exchange
or another nationally recognized stock exchange, and (d) the sale, transfer or
issuance of stock or other equity interest in a Restricted Party to third party
investors through licensed U.S. broker-dealers in accordance with Applicable Law
(provided, that, the foregoing provisions of clauses (c) and (d) shall not be
deemed to waive, qualify or otherwise limit Borrower’s obligation to comply (or
to cause the compliance with) the other covenants set forth herein and in the
other Loan Documents (including, without limitation, the covenants contained
herein relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (a) and/or (b) above, (A) (1) Lender shall receive
written notice of any transfers pursuant to clause (a) above within ten (10)
Business Days of such transfer and (2) Lender shall receive not less than thirty
(30) days prior written notice of such transfers in connection with any transfer
pursuant to clause (b) above, (B) after giving effect to such transfers (1) not
less than 51% of the direct or indirect equity ownership interest in each of
Borrower and any SPE Component Entity is owned by a Permitted Transferee and (2)
a Permitted Transferee shall Control Borrower and any SPE Component Entity and
the day-to-day operation of the Property, (C) after giving effect to such
transfers, the Property shall continue to be managed by Affiliated Manager or a
New Manager approved in accordance with the applicable terms and conditions
hereof, (D) in the case of the transfer of any direct equity ownership interests
in Borrower or in any SPE Component Entity, such transfers shall be conditioned
upon continued compliance with the relevant provisions of Article 5 hereof, (E)
in the case of (1) the transfer of the management of the Property to a new
Affiliated Manager in accordance with the applicable terms

CH1 6687939v.9
67

--------------------------------------------------------------------------------



and conditions hereof, or (2) the transfer of any direct or indirect equity
ownership interests in any Restricted Party that results in any Person and its
Affiliates owning in excess of forty-nine percent (49%) of the direct or
indirect equity ownership interests in Borrower or in any SPE Component Entity
that did not own the same on the date hereof or at the time of the delivery of
any New Non-Consolidation Opinion prior to such transfer, such transfers shall
be conditioned upon delivery to Lender of a New Non-Consolidation Opinion
addressing such transfer, and (F) such transfers shall be conditioned upon
Borrower’s ability to, after giving effect to the equity transfer in question
(1) remake the representations contained herein relating to ERISA, OFAC and
Patriot Act matters (and, upon Lender’s request, Borrower shall deliver to
Lender (x) an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer
and (y) Patriot Act searches, bankruptcy searches, criminal background searches
and such other searches which are customarily obtained by commercial mortgage
lenders or required by applicable laws, rules and regulations applicable to
Lender, acceptable to Lender, for any Person owning, directly or indirectly, 20%
or more of the interests in the Borrower as a result of such transfer) and (2)
continue to comply with the covenants contained herein relating to ERISA OFAC
and Patriot Act matters. Upon request from Lender, Borrower shall promptly
provide Lender a revised version of the organizational chart delivered to Lender
in connection with the Loan reflecting any equity transfer consummated in
accordance with this Section 6.3.
Section 6.4    Permitted Transfers of Partnership Interests in GPLP.
Notwithstanding the foregoing provisions of this Article 6, transfers of
partnership interests in GPLP shall be permitted provided that (a) Lender shall
receive not less than thirty (30) days prior written notice of such transfers,
(b) after giving effect to such transfers either (i) GRT shall (A) own not less
than 30% of the direct or indirect equity interests in GPLP and (B) Control GPLP
or (ii) a Qualified Equity Holder shall (A) own not less than 51% of the direct
or indirect equity ownership interest in GPLP and (B) Control GPLP, (c) after
giving effect to such transfers, the Property shall continue to be managed by
Manager, Affiliated Manager or a New Manager approved in accordance with the
applicable terms and conditions hereof, (d) after giving effect to such
transfers, Borrower and any SPE Component Entity shall continue to comply with
the relevant provisions of Article 5 hereof, (e) in the case of (i) the transfer
of the management of the Property to a new Affiliated Manager in accordance with
the applicable terms and conditions hereof, or (ii) the transfer of partnership
interests in GPLP results in any Person and its Affiliates owning in excess of
forty-nine percent (49%) of the direct or indirect equity ownership interests in
Borrower or in any SPE Component Entity that, in each case, did not own the same
on the date hereof or at the time of the delivery of any New Non-Consolidation
Opinion prior to such transfer, such transfers shall be conditioned upon
delivery to Lender of a New Non-Consolidation Opinion addressing such transfer,
and (f) such transfers shall be conditioned upon Borrower’s ability to, after
giving effect to the equity transfer in question (i) remake the representations
contained herein relating to ERISA, OFAC and Patriot Act matters (and, upon
Lender’s request, Borrower shall deliver to Lender (A) an Officer’s Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer and (B) Patriot Act searches,
bankruptcy searches, criminal background searches and such other searches which
are customarily obtained by commercial mortgage lenders or required by
applicable laws, rules and regulations applicable to Lender, acceptable to
Lender, for any Person owning, directly or indirectly, 20% or more of the

CH1 6687939v.9
68

--------------------------------------------------------------------------------



interests in the Borrower as a result of such transfer) and (ii) continue to
comply with the covenants contained herein relating to ERISA OFAC and Patriot
Act matters. Upon request from Lender, Borrower shall promptly provide Lender a
revised version of the organizational chart delivered to Lender in connection
with the Loan reflecting any equity transfer consummated in accordance with this
Section 6.4.
Section 6.5    Permitted Non-GRT Limited Partner Transfers
Notwithstanding the foregoing provisions of this Article 6, Sales and Pledges of
limited partnership interests in GPLP by the Non-GRT Limited Partners shall be
permitted without the consent of or notice to Lender, provided that (a) the
aggregate beneficial equity interests in GPLP owned by all of the Non-GRT
Limited Partners is not more than five percent (5.0%), (b) no such Sale or
Pledge shall result in any change in the Manager or the day-to-day operation or
management of the Property, and (c) prior to and following any such Sale or
Pledge, GRT shall Control GPLP and Borrower and not less than 51% of the direct
or indirect equity ownership interests in each of GPLP, Borrower and any SPE
Component Entity is owned by GRT.


Section 6.6    Permitted Property Transfers (Assumptions).
Notwithstanding the foregoing provisions of this Article 6, following the date
which is twelve (12) months from the Closing Date, Lender shall not unreasonably
withhold consent to two (2) separate transfers of the Property in its entirety
to, and the related assumptions of the Loan by, any Person (a “Transferee”)
provided that, with respect to each such transfer, each of the following terms
and conditions are satisfied (each, a “Permitted Property Transfer”):
(a)    no Default or Event of Default has occurred;
(b)    Borrower shall have (i) delivered written notice to Lender of the terms
of such prospective transfer not less than sixty (60) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$25,000. Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer, Lender shall
consider the experience and track record of Transferee and its principals in
owning and operating facilities similar to the Property, the financial strength
of Transferee and its principals, the general business standing of Transferee
and its principals and Transferee’s and its principals’ relationships and
experience with contractors, vendors, tenants, lenders and other business
entities; provided, however, that, notwithstanding Lender’s agreement to
consider the foregoing factors in determining whether to give or withhold such
approval, such approval shall be given or withheld based on what Lender
determines to be commercially reasonable and, if given, may be given subject to
such conditions as Lender may deem reasonably appropriate;
(c)    Borrower shall have paid to Lender, concurrently with the closing of such
prospective transfer, (i) a non-refundable assumption fee in an amount equal to
the greater of (y) one percent (1%) of the then outstanding principal balance of
the Loan or (z) $15,000, (ii) all out-of-pocket

CH1 6687939v.9
69

--------------------------------------------------------------------------------



costs and expenses, including reasonable attorneys’ fees, incurred by Lender in
connection therewith and (iii) all fees, costs and expenses of the Rating
Agencies and all reasonable fees, costs and expenses of all other third parties
incurred in connection therewith;
(d)    Transferee assumes and agrees to pay the Debt as and when due subject to
the provisions of Article 13 hereof and, prior to or concurrently with the
closing of such transfer, Transferee and its constituent partners, members,
shareholders, affiliates or sponsors as Lender may require, shall execute,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and an
Affiliate of Transferee reasonably acceptable to Lender shall execute a guaranty
of recourse obligations and an environmental indemnity in form and substance
identical to the Guaranty and Environmental Indemnity, respectively;
(e)    Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by Applicable Law, and shall
execute any additional documents reasonably requested by Lender;
(f)    Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
(g)    Transferee shall have furnished to Lender all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 5 hereof;
(h)    Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of the Assignment of Management Agreement and Section 4.15
hereof and assign to Lender as additional security such new management
agreement;
(i)    Transferee shall furnish to Lender a New Non-Consolidation Opinion and an
opinion of counsel satisfactory to Lender and its counsel (A) that Transferee’s
formation documents provide for the matters described in subparagraph (g) above,
(B) that the assumption of the Debt has been duly authorized, executed and
delivered, and that the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, (E) that the transfer will not constitute a
“significant modification” of the Loan under Section 1001 of the IRS Code or

CH1 6687939v.9
70

--------------------------------------------------------------------------------



otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC
Trust and (F) with respect to such other matters as Lender may reasonably
request;
(j)    if required by Lender, Lender shall have received a Rating Agency
Confirmation with respect to such transfer;
(k)    Transferee shall deposit with Lender such new or increased Reserve Funds
as Lender may require, including, without limitation, new or increased Reserve
Funds for taxes, insurance, tenant improvements and leasing commissions, capital
expenditures and immediate repairs, and the amendment of the Loan Documents to
require the Transferee to make monthly deposits of such new or increased Reserve
Funds for such purposes thereafter; and
(l)    Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the applicable terms and conditions of this Section 6.4.
Notwithstanding the foregoing or anything herein to the contrary, Borrower may
not exercise its rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan.
Section 6.7    Pledges to Secure Corporate Credit Facilities
Notwithstanding any provision of this Article 6 to the contrary, so long as GPLP
shall continue to Control Borrower and any SPE Component Entity, GPLP may pledge
its indirect ownership interest (but not direct ownership interest) in Borrower
to a Qualified Pledgee as security for the direct obligations or debt of GPLP
under a credit facility or similar transaction, provided that each of the
following conditions are satisfied:


(a)    in no event shall more than forty-nine percent (49%) of the equity
ownership interest in Borrower (in the aggregate) be pledged pursuant to any
such credit facility or similar transaction;
(b)    the credit facility or similar transaction secured by such pledge is (i)
recourse to GPLP and (ii) secured by a substantial portion of GPLP’s assets;
(c)    the repayment of the credit facility or similar transaction secured by
the pledge relies substantially on cash flow from assets or property other than
the Property;
(d)    the Qualified Pledgee shall not, in any event, pledge, sell, assign or
otherwise transfer such pledge or any of the documents which evidence or secure
such pledge to a Person other than a Person who qualifies as a Qualified
Pledgee;
(e)    neither the granting of such pledge nor the exercise of any remedies
available under such pledge shall result in the Property being managed by an
entity other the Manager, an Affiliated Manager or a New Manager approved in
accordance with the applicable terms and conditions hereof;

CH1 6687939v.9
71

--------------------------------------------------------------------------------



(f)    upon the request of any Rating Agency, following the exercise of any
remedies available to the Qualified Pledgee pursuant to the pledge, Borrower
shall deliver to cause to be delivered, a New Non-Consolidation Opinion; and
(g)    no Event of Default has occurred and is continuing.
Section 6.8    Lender’s Rights. Lender reserves the right to condition the
consent to a Prohibited Transfer requested hereunder upon (a) a modification of
the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee of 1% of outstanding principal balance of the Loan and all of
Lender’s reasonable out-of-pockets expenses incurred in connection with such
Prohibited Transfer (including reasonable attorneys’ fees and costs), (c) to the
extent required by Lender, receipt of a Rating Agency Confirmation with respect
to the Prohibited Transfer, (d) the proposed transferee’s continued compliance
with the covenants set forth in this Agreement, including, without limitation,
the covenants in Article 5, (e) receipt of a New Non-Consolidation Opinion with
respect to the Prohibited Transfer, and/or (f) such other conditions and/or
legal opinions as Lender shall determine in its sole discretion to be in the
interest of Lender. All expenses incurred by Lender shall be payable by Borrower
whether or not Lender consents to the Prohibited Transfer. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Debt immediately due and
payable upon the occurrence of a Prohibited Transfer without Lender’s consent.
This provision shall apply to every Prohibited Transfer, whether or not Lender
has consented to any previous Prohibited Transfer.
ARTICLE 7.    

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1    Insurance.
(a)    Borrower shall obtain and maintain, or cause to be obtained and
maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    insurance with respect to the Improvements and, if applicable, the
Personal Property insuring against any peril now or hereafter included within
the “Special” or Causes of Loss form (which shall not exclude fire, lightning,
windstorm (including named storms), hail, explosion, riot, civil commotion,
aircraft, vehicles and smoke), in each case (A) in an amount equal to 100% of
the “Full Replacement Cost,” which for purposes of this Agreement shall mean
actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings waiving of depreciation; (B) to be written on
a no coinsurance form or containing an agreed amount endorsement with respect to
the Improvements and, if applicable, Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $25,000, excluding
windstorm and earthquake insurance which may have a deductible of 5% of the
total insurable value; (D) at all times insuring against at least those hazards
that are commonly insured against under a “Special” or Causes of Loss form of
policy, as the same shall exist on the date hereof, and together with any
increase in the scope of coverage provided under such form after the date
hereof;

CH1 6687939v.9
72

--------------------------------------------------------------------------------



and (E) providing Law & Ordinance coverage, including Coverage for Loss to the
Undamaged Portion of the Building, Demolition Costs and Increased Cost of
Construction in amounts acceptable to Lender. The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the request of Lender by an appraiser or contractor
designated and paid by Borrower and approved by Lender, or by an engineer or
appraiser in the regular employ of the insurer. After the first appraisal,
additional appraisals may be based on construction cost indices customarily
employed in the trade. No omission on the part of Lender to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Subsection;
(ii)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, including “Dram Shop” or other liquor liability coverage if the
Borrower sells or distributes alcoholic beverages from the Property, such
insurance (A) to be on the “occurrence” form with a general aggregate limit of
not less than $2,000,000 and a per occurrence limit of not less than $1,000,000;
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; (4) contractual liability for all
insured contracts; and (5) contractual liability covering the indemnities
contained in Articles 12 and 13 hereof to the extent the same is available and
(D) to have a deductible not to exceed $25,000;
(iii)    loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsections 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the Property
on an actual loss sustained basis for a period beginning on the date of Casualty
and continuing until the Restoration of the Property is completed, or the
expiration of twenty-four (24) months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business interruption/loss of rents insurance shall be determined
prior to the Closing Date and at least once each year thereafter based on the
greatest of: (x) Borrower’s reasonable estimate of the gross income from the
Property and (y) the highest gross income received during the term of the Loan
for any full calendar year prior to the date the amount of such insurance is
being determined, in each case for the succeeding twenty-four (24) month period
and (D) containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. All Net Proceeds payable to Lender pursuant to
this Subsection (the “Rent Loss Proceeds”) shall be held by Lender in an
Eligible Account (which shall deemed to be included within the definition of the
“Accounts” hereunder) and shall be applied to the obligations secured hereunder
from time to time due and payable hereunder and under the Note; provided,
however, that (I) nothing herein contained shall

CH1 6687939v.9
73

--------------------------------------------------------------------------------



be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually paid out of the Rent Loss Proceeds and
(II) in the event the Rent Loss Proceeds are paid in a lump sum in advance and
Borrower is entitled to disbursement of such Rent Loss Proceeds in accordance
with the terms hereof, Lender or Servicer shall hold such Rent Loss Proceeds in
a segregated interest-bearing Eligible Account and Lender or Servicer shall
estimate the number of months required for Borrower to restore the damage caused
by the applicable Casualty, shall divide the applicable aggregate Rent Loss
Proceeds by such number of months and shall disburse such monthly installment of
Rent Loss Proceeds from such Eligible Account into the Cash Management Account
each month during the performance of such Restoration;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements and only if the
current property and liability coverage forms do not otherwise apply
(A) commercial general liability and umbrella liability insurance covering
claims related to the construction, repairs or alterations being made at the
Property which are not covered by or under the terms or provisions of the
commercial general liability and umbrella liability insurance policies required
herein; and (B) the insurance provided for in Subsection 7.1(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to Subsections 7.1(a)(i), (iv)
and (vi) through (viii), as applicable, (3) including permission to occupy the
Property, and (4) written on a no coinsurance form or containing an agreed
amount endorsement waiving co-insurance provisions;
(v)    workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease aggregate in respect of any work or operations on or about the
Property, or in connection with the Property or its operation (if applicable);
(vi)    equipment breakdown/boiler and machinery insurance covering all
mechanical and electrical equipment in such amounts as shall be reasonably be
required by Lender, on terms and in amounts consistent with the commercial
property insurance policy required under Subsection 7.1(a)(i) above or in such
other amount as shall be reasonably required by Lender (if applicable to the
Property);
(vii)    if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to “Full
Replacement Cost”, which shall include, without limitation, the maximum limit of
coverage available for the Property under the Flood Insurance Acts; provided,
that, the insurance provided pursuant to this clause (vii) shall be on terms
consistent with the “All Risk” insurance policy required in Section 7.1(a)(i)
above

CH1 6687939v.9
74

--------------------------------------------------------------------------------



(viii)    earthquake insurance, if required, in amounts equal to one and
one-half times (1.5x) the probable maximum loss or scenario expected loss of the
Property plus loss of rents and/or business interruption as determined by Lender
in its sole discretion and in form and substance satisfactory to Lender,
provided that the insurance pursuant to this Subsection (viii) shall be on terms
consistent with the all risk insurance policy required under Section 7.1(a)(i);
(ix)    umbrella liability insurance in an amount not less than $50,000,000 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;
(x)    insurance against employee dishonesty in amounts acceptable to Lender (if
applicable to the Property and Borrower);
(xi)    auto liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million and No/100 Dollars ($1,000,000) (if applicable); and
(xii)    such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.
(b)    All insurance provided for in Subsection 7.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Property is located and approved by Lender. The insurance companies must
have a financial strength rating of “A” or better and a financial size category
of “VIII” or better by A.M. Best Company, Inc., and a rating of “A” or better by
S&P (each such insurer shall be referred to below as a “Qualified Insurer”). Not
less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Subsection 7.1(a), Borrower shall
deliver carrier-issued binders and certificates of the renewal Policies, and
thereafter, complete copies of the Policies when issued. Upon renewal of the
Policies, Borrower shall deliver evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”).
(c)    Except to the extent required pursuant to Section 7.1(a) hereof, Borrower
shall not obtain (or permit to be obtained) (i) any umbrella or blanket
liability or casualty Policy unless, in each case, such Policy is approved in
advance in writing by Lender and Lender’s interest is included therein as
provided in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) separate insurance concurrent in form or contributing in the event of loss
with that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause complete copies
of each Policy to be delivered as required in Subsection 7.1(a). Any umbrella or
blanket Policy remains subject to review and approval by Lender based on the
schedule of locations and values. Notwithstanding

CH1 6687939v.9
75

--------------------------------------------------------------------------------



Lender’s approval of any umbrella or blanket liability or casualty Policy
hereunder, Lender reserves the right, in its sole discretion, to require
Borrower to obtain a separate Policy in compliance with this Section 7.1.
(d)    All Policies of insurance provided for or contemplated by Subsection
7.1(a) shall name Borrower as the named insured and, in the case of liability
policies, except for the Policies referenced in Subsection 7.1(a)(v) and (xi),
shall name Lender as additional insured, as their respective interests may
appear, and in the case of property coverages, including but not limited to the
all-risk/special form coverage, rent loss, business interruption, terrorism,
boiler and machinery, earthquake and flood insurance, shall name Lender as
mortgagee/lender’s loss payable by a standard noncontributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.
(e)    All property Policies of insurance provided for in Subsection 7.1(a)
shall provide that:
(i)    no (A) act, failure to act, violation of warranties, declarations or
conditions, or negligence by Borrower, or anyone acting for Borrower, or by any
Tenant under any Lease or other occupant, (B) occupancy or use of the Property
for purposes more hazardous than those permitted, (C) foreclosure or similar
action by Lender, or (D) failure to comply with the provisions of any Policy
which might otherwise result in a forfeiture of the insurance or any part
thereof, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;
(ii)    the Policy shall not be cancelled without at least 30 days’ written
notice to Lender;
(iii)    each Policy shall provide that (A) the issuers thereof shall give
written notice to Lender if the Policy has not been renewed ten (10) days prior
to its expiration and (B) Lender is permitted to make payments to effect the
continuation of such Policy upon notice of cancellation due to non-payment of
Insurance Premiums; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
Additionally, Borrower further covenants and agrees to promptly send to Lender
any notices of non-renewal or cancellation it receives from the insurer with
respect to the Policies required pursuant to this Section 7.1.


(f)    Borrower shall furnish to Lender, on or before thirty (30) days after the
close of each of Borrower’s fiscal years, a statement certified by Borrower or a
Responsible Officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

CH1 6687939v.9
76

--------------------------------------------------------------------------------



(g)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.
(h)    In the event of a foreclosure of the Security Instrument or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt, all right, title and interest of Borrower in and to the Policies then in
force concerning the Property and all proceeds payable thereunder shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure or
other transferee in the event of such other transfer of title.
(i)    As an alternative to the Policies required to be maintained pursuant to
the preceding provisions of this Section 7.1, Borrower will not be in default
under this Section 7.1 if Borrower maintains (or causes to be maintained)
Policies which (i) have coverages, deductibles and/or other related provisions
other than those specified above and/or (ii) are provided by insurance companies
not meeting the credit ratings requirements set forth above (any such Policy, a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), (1)
Borrower shall have received Lender’s prior written consent thereto and (2) if
required by Lender, confirmed that Lender has received a Rating Agency
confirmation with respect to any such Non-Conforming Policy.
(j)    The property, loss of rents/business interruption, general liability and
umbrella liability insurance policies required in this Section 7.1 shall not
exclude Terrorism Coverage (defined below) (such insurance policies, the
“Applicable Policies”). Such Terrorism Coverage shall comply with each of the
applicable requirements for Policies set forth above (including, without
limitation, those relating to deductibles); provided that, Lender, at Lender’s
option, may reasonably require Borrower to obtain or cause to be obtained the
Terrorism Coverage with higher deductibles than set forth above. As used above,
“Terrorism Coverage” shall mean insurance for acts of terror or similar acts of
sabotage; provided, that, for so long as the Terrorism Risk Insurance Act of
2002, as extended and modified by the Terrorism Risk Insurance Program
Authorization Act of 2007 (as the same may be further modified, amended, or
extended, “TRIPRA”) (i) remains in full force and effect and (ii) continues to
cover both foreign and domestic acts of terror, the provisions of TRIPRA shall
determine what is deemed to be included within this definition of “Terrorism
Coverage.”
Section 7.2    Casualty.
If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the completion of
the repair and restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 7.4. Borrower shall pay all costs of such
Restoration whether or not such

CH1 6687939v.9
77

--------------------------------------------------------------------------------



costs are covered by insurance. Lender may, but shall not be obligated to make
proof of loss if not made promptly by Borrower.
Section 7.3    Condemnation.
Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 7.4. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
Section 7.4    Restoration.
The following provisions shall apply in connection with the Restoration of the
Property:
(a)    If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 7.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.
(b)    If the Net Proceeds are equal to or greater than the Restoration
Threshold or the costs of completing the Restoration are equal to or greater
than the Restoration Threshold, Lender shall make the Net Proceeds available for
the Restoration in accordance with the provisions of this Section 7.4.
(iv)    The Net Proceeds shall be made available for Restoration provided that
each of the following conditions are met:
(A)
no Event of Default shall have occurred and be continuing;


CH1 6687939v.9
78

--------------------------------------------------------------------------------



(B)
(1) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of (i) the fair market value of the Property as reasonably
determined by Lender, and (ii) the rentable area of the Property has been
damaged, destroyed or rendered unusable as a result of a Casualty or (2) in the
event the Net Proceeds are condemnation proceeds, less than ten percent (10%) of
each of (i) the fair market value of the Property as reasonably determined by
Lender and (ii) the rentable area of the Property is taken, such land is located
along the perimeter or periphery of the Property, no portion of the Improvements
is located on such land, and such taking does not materially impair the existing
access to the Property;

(C)
Leases demising in the aggregate a percentage amount equal to or greater than
75% of the total rentable space in the Property which has been demised under
executed and delivered Leases in effect as of the date of the occurrence of such
fire or other casualty or taking, whichever the case may be, shall remain in
full force and effect during and after the completion of the Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be, and Borrower furnishes to Lender evidence satisfactory to
Lender that all Tenants under Major Leases shall continue to operate their
respective space at the Property after the completion of the Restoration;

(D)
Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than thirty (30) days after the issuance of a building permit
with respect thereto) and shall diligently pursue the same to satisfactory
completion in compliance with all Applicable Laws, in all material respects,
including, without limitation, all applicable Environmental Laws;

(E)
Lender shall be satisfied that any operating deficits which will be incurred
with respect to the Property as a result of the occurrence of any such fire or
other casualty or taking will be covered out of (1) the Net Proceeds, (2) the
insurance coverage referred to in Section 7.1(a)(iii) above, or (3) by other
funds of Borrower;

(F)
Lender shall be satisfied that, upon the completion of the Restoration, the fair
market value and cash flow of the Property will not be less than the fair market
value and cash flow of the Property as the same existed immediately prior to the
applicable Casualty or Condemnation;

(G)
Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
expiration of the insurance coverage referred to in Section 7.1(a)(iii) above,
(3) such time as may be required under applicable zoning law, ordinance, rule or
regulation in order to repair and restore the Property to the condition it was
in immediately prior to such fire or other casualty or taking, or (4) the


CH1 6687939v.9
79

--------------------------------------------------------------------------------



earliest date required for such completion under the terms of any Material
Agreements or REA;
(H)
the Property and the use thereof after the Restoration will be in compliance
with and permitted under any REA, any Material Agreements and all Applicable
Law; and

(I)
the Restoration shall be done and completed in an expeditious and diligent
fashion and in compliance with any REA, any Material Agreements and all
Applicable Law.

(v)    The Net Proceeds shall be held by Lender and, until disbursed in
accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the related Restoration
item have been paid for in full, and (B) there exist no notices of pendency,
stop orders, mechanic’s or materialman’s liens or notices of intention to file
same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.
(vi)    All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). All such plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration shall be
assigned to Lender as additional collateral for the Loan and Lender shall have
the use of the same. The identity of the contractors, subcontractors and
materialmen engaged in the Restoration shall be subject to prior review and
acceptance by Lender and the Casualty Consultant. All reasonable out-of-pockets
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for the Restoration including, without limitation, reasonable counsel
fees and disbursements and the Casualty Consultant’s fees, shall be paid by
Borrower. Borrower shall have the right to settle all claims under the Policies
jointly with Lender, provided that (a) no Event of Default exists, (b) Borrower
promptly and with commercially reasonable diligence negotiates a settlement of
any such claims and (c) the insurer with respect to the Policy under which such
claim is brought has not raised any act of the insured as a defense to the
payment of such claim. If an Event of Default exists, Lender shall, at its
election, have the exclusive right to settle or adjust any claims made under the
Policies in the event of a Casualty.
(vii)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the

CH1 6687939v.9
80

--------------------------------------------------------------------------------



Restoration Retainage. The term “Restoration Retainage” as used in this Section
7.4(b) shall mean an amount equal to 10% of the costs actually incurred for work
in place as part of the Restoration, as certified by the Casualty Consultant,
until such time as the Casualty Consultant certifies to Lender that Net Proceeds
representing 50% of the required Restoration have been disbursed. There shall be
no Restoration Retainage with respect to costs actually incurred by Borrower for
work in place in completing the last 50% of the required Restoration. The
Restoration Retainage shall in no event, and notwithstanding anything to the
contrary set forth above in this Section 7.4(b), be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The Restoration Retainage shall not be released
until the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 7.4(b) and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate governmental and quasi-governmental authorities,
and Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the
Restoration Retainage, provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, and the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company insuring the lien of the Security
Instrument. If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.
(viii)    Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.
(ix)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.
(x)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this

CH1 6687939v.9
81

--------------------------------------------------------------------------------



Section 7.4(b), and the receipt by Lender of evidence satisfactory to Lender
that all costs incurred in connection with the Restoration have been paid in
full, shall be remitted by Lender to Borrower, provided no Event of Default
shall have occurred and shall be continuing under this Agreement, the Security
Instrument, the Note or any of the other Loan Documents.
(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its discretion shall deem proper. If Lender shall
receive and retain Net Proceeds, the lien of the Security Instrument shall be
reduced only by the amount thereof received and retained by Lender and actually
applied by Lender in reduction of the Debt.
(d)    Notwithstanding the foregoing provisions of this Section 7.4, if the Loan
is included in a REMIC Trust and, immediately following a release of any portion
of the real property relating to the Property following a Casualty or
Condemnation, the ratio of the unpaid principal balance of the Loan to the value
of the remaining real property relating to the Property is greater than 125%
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust), the principal balance of the Loan
must be paid down by Borrower by an amount sufficient to satisfy REMIC
Requirements, unless the Lender receives an opinion of counsel that the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of lien.
ARTICLE 8.    

RESERVE FUNDS


Section 8.1    Tax Reserve Funds.
(a)    Subject to Subsection 8.1(c) below, Borrower shall deposit with Lender on
each Monthly Payment Date an amount equal to one‑twelfth (1/12th) of the Taxes
that Lender estimates will be payable during the next ensuing twelve (12) months
in order to accumulate sufficient funds to pay all such Taxes at least ten (10)
days prior to their respective due dates (the “Monthly Tax Deposit”). Amounts
deposited pursuant to this Section 8.1 are referred to herein as the “Tax
Reserve Funds”. If at any time Lender reasonably determines that the Tax Reserve
Funds will not be sufficient to pay the Taxes, Lender shall notify Borrower of
such determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrower will deposit such amount within
one (1) Business Day after its receipt of such notice.
(b)    Lender shall have the right to apply the Tax Reserve Funds to payments of
Taxes. In making any payment relating to Taxes, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,

CH1 6687939v.9
82

--------------------------------------------------------------------------------



forfeiture, tax lien or title or claim thereof. If the amount of the Tax Reserve
Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax Reserve Funds. Any Tax Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrower.
(c)    Notwithstanding anything to contrary contained in Subsection 8.1(a)
above, so long as no Cash Trap Event Period exists, Borrower shall not be
required to deposit the Monthly Tax Deposits with Lender, provided that nothing
in this Subsection 8.1(c) shall relieve Borrower of its obligation to pay all
Taxes as they become due and payable in accordance with Section 4.5 hereof. In
the event a Cash Trap Event Period occurs, Borrower shall be required to deposit
with Lender the Monthly Tax Deposits on each Monthly Payment Date during the
existence of such Cash Trap Event Period beginning on the first Monthly Payment
Date following the occurrence of such Cash Trap Event Period. In addition, if
required by Lender, Borrower shall also deposit with Lender on the first Monthly
Payment Date following the occurrence of such Cash Trap Event Period an amount
which Lender reasonably determines is sufficient, when added to the Monthly Tax
Deposits to be deposited with Lender, to pay the Taxes at least ten (10) days
prior to their respective due dates.
Section 8.2    Insurance Reserve Funds.
(a)    Subject to Subsection 8.2(c) below, Borrower shall deposit with Lender on
each Monthly Payment Date an amount equal to one‑twelfth (1/12th) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies (the “Monthly Insurance
Deposit”). Amounts deposited pursuant to this Section 8.2 are referred to herein
as the “Insurance Reserve Funds”. If at any time Lender reasonably determines
that the Insurance Reserve Funds will not be sufficient to pay the Insurance
Premiums, Lender shall notify Borrower of such determination and the monthly
deposits for Insurance Premiums shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the Policies. Notwithstanding anything to the contrary
contained in this Section 8.2, Borrower shall not be required to deposit the
Insurance Reserve Funds with Lender so long as (i) no Event of Default has
occurred and is continuing, (ii) the insurance required to be maintained by
Borrower pursuant to Section 7.1(a) above is maintained pursuant to one or more
blanket Policies in compliance with Section 7.1(c), and (iii) Borrower provides
Lender with paid receipts and other evidence satisfactory to lender that all
Insurance Premiums have been and continue to be fully and timely paid, and in
any event, at least thirty (30) days prior to the date the Policies would, in
the absence of payment, expire, lapse, be canceled or the coverage thereunder
otherwise impaired.
(b)    Lender shall have the right to apply the Insurance Reserve Funds to
payment of Insurance Premiums. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer or its agent, without inquiry into the accuracy of such bill,
statement or estimate. If the amount of the Insurance Reserve Funds shall exceed
the amounts due for Insurance Premiums, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Insurance Reserve Funds. Any Insurance Reserve Funds remaining
after the Debt has been paid in full shall be returned to Borrower.

CH1 6687939v.9
83

--------------------------------------------------------------------------------



(c)    Notwithstanding anything to contrary contained in Subsection 8.2(a)
above, so long as no Cash Trap Event Period exists, Borrower shall not be
required to deposit the Monthly Insurance Deposits with Lender, provided that
nothing in this Subsection 8.2(c) shall relieve Borrower of its obligation to
maintain the insurance required by this Agreement and to provide Lender with
evidence of payment of Insurance Premiums and renewal of Policies in accordance
with Section 7.1(b) hereof. In the event a Cash Trap Event Period occurs,
Borrower shall be required to deposit with Lender the Monthly Insurance Deposits
on each Monthly Payment Date during the existence of such Cash Trap Event Period
beginning on the first Monthly Payment Date following the occurrence of such
Cash Trap Event Period. In addition, if required by Lender, Borrower shall also
deposit with Lender on the first Monthly Payment Date following the occurrence
of such Cash Trap Event Period an amount which Lender reasonably determines is
sufficient, when added to the Monthly Insurance Deposits to be deposited with
Lender, to pay the Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies.
Section 8.3    Immediate Repair Funds.
(a)    Borrower shall perform the repairs at the Property as set forth on
Schedule I hereto (such repairs hereinafter referred to as “Immediate Repairs”)
and shall complete each of the Immediate Repairs on or before the one (1) year
anniversary of the date of this Agreement; provided that, Lender may, in its
sole discretion, extend the respective deadlines for performance of such
Immediate Repairs by written notice to Borrower. On the Closing Date, Borrower
shall deposit with Lender the amount set forth on such Schedule I hereto to
perform the Immediate Repairs. Amounts deposited pursuant to this Section 8.3
are referred to herein as the “Immediate Repair Funds”.
(b)    Provided no Event of Default has occurred and is continuing, Lender shall
disburse Immediate Repair Funds to Borrower within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least the Minimum Disbursement Amount (or a
lesser amount if the total amount of Immediate Repair Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining shall be made), accompanied by the following items (which items shall
be in form and substance satisfactory to Lender): (i) an Officer’s Certificate
(A) stating that the Immediate Repairs (or relevant portion thereof) to be
funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all Applicable Law, (B) identifying
each Person that supplied materials or labor in connection with the Immediate
Repairs to be funded by the requested disbursement, (C) stating that each such
Person has been paid in full or will be paid in full upon such disbursement, or
if such payment is a progress payment, that such payment represents full payment
to such Person, less any applicable retention amount, for work completed through
the date of the relevant invoice from such Person, (D) stating that the
Immediate Repairs (or relevant portion thereof) to be funded have not been the
subject of a previous disbursement, and (E) stating that all previous
disbursements of for Immediate Repairs have been used to pay the previously
identified Immediate Repairs, (ii) as to any completed Immediate Repair, a copy
of any license, permit or other approval by any Governmental Authority required,
if any, in connection with the Immediate Repairs and not previously delivered to
Lender, (iii) copies of appropriate lien waivers (or conditional lien waivers)
or other evidence of payment satisfactory to Lender, (iv) at

CH1 6687939v.9
84

--------------------------------------------------------------------------------



Lender’s option, a title search for the Property indicating that the Property is
free from all Liens, claims and other encumbrances other than Permitted
Encumbrances, (v) at Lender’s option, if the cost of the Immediate Repairs
exceeds $25,000, Lender shall have received a report satisfactory to Lender in
its reasonable discretion from an architect or engineer approved by Lender in
respect of such architect or engineer’s inspection of such Immediate Repairs,
and (vi) such other evidence as Lender shall reasonably request to demonstrate
that the Immediate Repairs to be funded by the requested disbursement have been
completed (or completed to the extent of the requested payment) and are paid for
or will be paid upon such disbursement to Borrower. Upon Borrower’s completion
of all Immediate Repairs in accordance with this Section 8.3 and provided no
Event of Default has occurred and continuing, Lender shall release any remaining
Immediate Repair Funds, if any, to Borrower.
Section 8.4    Replacement Reserve Funds.
(a)    Subject to Subsection 8.4(c) below, Borrower shall deposit with Lender on
each Monthly Payment Date an amount equal to $12,974.75 (the “Replacement
Reserve Monthly Deposit”) for the Replacements. Amounts deposited pursuant to
this Section 8.4 are referred to herein as the “Replacement Reserve Funds”.
Lender may reassess its estimate of the amount necessary for Replacements from
time to time (but not more than once per year) and, and may require Borrower to
increase the monthly deposits required pursuant to this Section 8.4 upon thirty
(30) days’ notice to Borrower if Lender determines in its reasonable discretion
that an increase is necessary to maintain proper operation of the Property.
(b)    Lender shall disburse Replacement Reserve Funds only for Replacements.
Provided no Event of Default has occurred and is continuing, Lender shall
disburse Replacement Reserve Funds to Borrower within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least the Minimum Disbursement Amount (or a
lesser amount if the total amount of the Replacement Reserve Funds is less than
the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made), accompanied by the following items (which items
shall be in form and substance satisfactory to Lender): (i) an Officer’s
Certificate (A) stating that the items to be funded by the requested
disbursement are Replacements, (B) stating that all Replacements at the Property
to be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all Applicable Law, (C) identifying
each Person that supplied materials or labor in connection with the Replacements
to be funded by the requested disbursement, (D) stating that each such Person
has been paid in full or will be paid in full upon such disbursement or, if such
payment is a progress payment, that such payment represents full payment to such
Person, less any applicable retention amount, for work completed through the
date of the relevant invoice from such Person, (E) stating that the Replacements
(or relevant portion thereof) to be funded have not been the subject of a
previous disbursement, and (F) stating that all previous disbursements of for
Replacements have been used to pay the previously identified Replacements, (ii)
as to any completed Replacement, a copy of any license, permit or other approval
by any Governmental Authority required, if any, in connection with the
Replacement and not previously delivered to Lender, (iii) copies of appropriate
lien waivers (or conditional lien waivers) or other evidence of payment
satisfactory to Lender, (iv) at Lender’s option, a title search for the Property
indicating that the

CH1 6687939v.9
85

--------------------------------------------------------------------------------



Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, (v) at Lender’s option, if the cost of any individual
Replacement exceeds $25,000, Lender shall have received a report satisfactory to
Lender in its reasonable discretion from an architect or engineer approved by
Lender in respect of such architect or engineer’s inspection of the applicable
Replacement, and (vi) such other evidence as Lender shall reasonably request to
demonstrate that the Replacements to be funded by the requested disbursement
have been completed (or completed to the extent of the requested payment) and
are paid for or will be paid upon such disbursement to Borrower.
(c)    Notwithstanding anything to contrary contained in Subsection 8.4(a)
above, so long as the Actual Debt Service Coverage Ratio is not less than the
Minimum DSCR, Borrower shall not be required to deposit the Replacement Reserve
Monthly Deposits with Lender. In the event the Actual Debt Service Coverage
Ratio is less than the Minimum DSCR, Borrower shall be required to deposit with
Lender the Replacement Reserve Monthly Deposits on each Monthly Payment Date
beginning on the first Monthly Payment Date following the date Lender determines
the Actual Debt Service Coverage Ratio is less than the Minimum DSCR.
(d)    Nothing in this Section 8.4 shall (i) make Lender responsible for making
or completing the Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Funds to complete any Replacements; (iii) obligate
Lender to proceed with the Replacements; or (iv) obligate Lender to demand from
Borrower additional sums to complete any Replacements.
(e)    Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties to enter onto the Property during normal business hours (subject
to the rights of Tenants under their Leases) to inspect the progress of any
Replacements and all materials being used in connection therewith and to examine
all plans and shop drawings relating to such Replacements. Borrower shall cause
all contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section.
(f)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with the Replacements. All such
policies shall be in form and amount reasonably satisfactory to Lender.
Section 8.5    Leasing Reserve Funds.
(a)    Subject to Subsection 8.5(c) below, Borrower shall deposit with Lender on
each Monthly Payment Date the sum of $57,090.75 (the “Leasing Reserve Monthly
Deposit”) for tenant improvements and leasing commissions that may be incurred
following the date hereof. Amounts deposited pursuant to this Section 8.5 are
referred to herein as the “Leasing Reserve Funds”.

CH1 6687939v.9
86

--------------------------------------------------------------------------------



(b)    Provided no Event of Default has occurred and is continuing, Lender shall
disburse Leasing Reserve Funds to Borrower for Qualified Leasing Expenses,
within ten (10) days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least the
Minimum Disbursement Amount (or a lesser amount if the total amount of Leasing
Reserve Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining shall be made), accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender) and in no event in an amount greater than the Maximum Leasing Reserve
Disbursement Amount for the Lease in question: (i) an Officer’s Certificate (A)
stating that all Qualified Leasing Expenses at the Property to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all Applicable Law, (B) identifying each Person that supplied
materials or labor in connection with the Qualified Leasing Expenses to be
funded by the requested disbursement, (C) stating that each such Person has been
paid in full or will be paid in full upon such disbursement, or if such payment
is a progress payment, that such payment represents full payment to such Person,
less any applicable retention amount, for work completed through the date of the
relevant invoice from such Person, (D) stating that the Qualified Leasing
Expenses to be funded have not been the subject of a previous disbursement, and
(E) stating that all previous disbursements for Qualified Leasing Expenses have
been used to pay the previously identified Qualified Leasing Expenses, (ii) as
to any completed Qualified Leasing Expenses, a copy of any license, permit or
other approval by any Governmental Authority required, if any, in connection
with the Qualified Leasing Expenses and not previously delivered to Lender,
(iii) copies of appropriate lien waivers (or conditional lien waivers) or other
evidence of payment satisfactory to Lender, (iv) at Lender’s option, a title
search for the Property indicating that the Property is free from all Liens,
claims and other encumbrances not previously approved by Lender, and (v) such
other evidence as Lender shall reasonably request to demonstrate that the
Qualified Leasing Expenses to be funded by the requested disbursement have been
completed (or completed to the extent of the requested payment) and are paid for
or will be paid upon such disbursement to Borrower.
(c)    Notwithstanding anything to contrary contained in Subsection 8.5(a)
above, so long as the Actual Debt Service Coverage Ratio is not less than the
Minimum DSCR, Borrower shall not be required to deposit the Leasing Reserve
Monthly Deposits with Lender. In the event the Actual Debt Service Coverage
Ratio is less than the Minimum DSCR, Borrower shall be required to deposit with
Lender the Leasing Reserve Monthly Deposits on each Monthly Payment Date
beginning on the first Monthly Payment Date following the date Lender determines
the Actual Debt Service Coverage Ratio is less than the Minimum DSCR.

CH1 6687939v.9
87

--------------------------------------------------------------------------------



Section 8.6    The Accounts Generally.
(a)    All Reserve Funds shall be held in Eligible Accounts. Borrower grants to
Lender a first-priority perfected security interest in each of the Reserve Funds
and all sums now or hereafter deposited in the Reserve Funds as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
The provisions of this Section 8.6 are intended to give Lender and/or Servicer
“control” of the Reserve Funds within the meaning of the UCC. Borrower
acknowledges and agrees that the Reserve Funds are subject to the sole dominion,
control and discretion of Lender, its authorized agents or designees, subject to
the terms hereof, and Borrower shall have no right of withdrawal with respect to
any Reserve Funds except with the prior written consent of Lender or as
otherwise provided herein. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.
(b)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Funds or permit any lien to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements, except those naming Lender as the secured party,
to be filed with respect thereto. Lender shall have the right to file a
financing statement or statements under the UCC in connection with any of the
Reserve Funds with respect thereto in the form required to properly perfect
Lender’s security interest therein. Borrower agrees that at any time and from
time to time, at the expense of Borrower, Borrower will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that Lender may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Reserve Funds.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the occurrence and during the continuance of an Event of
Default, without notice from Lender or Servicer (i) Borrower shall have no
rights in respect of the Reserve Funds and (ii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Reserve Funds as described in this Agreement, the Cash Management Agreement and
in the Security Instrument, in addition to all of the rights and remedies
available to a secured party under the UCC, and, notwithstanding anything to the
contrary contained in this Agreement, the Cash Management Agreement or in the
Security Instrument, may apply the Reserve Funds as Lender determines in its
sole discretion including, but not limited to, payment of the Debt.
(d)    The insufficiency of Reserve Funds on deposit with Lender shall not
absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
(e)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds, the sums deposited therein or the performance of the obligations
for which the Reserve Funds were established, except to the extent arising from
the

CH1 6687939v.9
88

--------------------------------------------------------------------------------



gross negligence or willful misconduct of Lender, its agents or employees.
Borrower shall assign to Lender all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid
from or secured by the Reserve Funds; provided, however, that Lender may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.
(f)    Interest accrued, if any, on the Reserve Funds shall not be required to
be remitted to any Account and may instead be retained by Lender.
(g)    Borrower acknowledges and agrees that it solely shall be, and shall at
all times remain, liable to Lender or Servicer for all fees, charges, costs and
expenses in connection with the Reserve Funds, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender or Servicer in connection with the
administration of the Accounts and the Reserve Funds and the reasonable fees and
expenses of legal counsel to Lender and Servicer as needed to enforce, protect
or preserve the rights and remedies of Lender and/or Servicer under this
Agreement.
Section 8.7    Dick’s Sporting Goods Reserve Funds.
(a)    Borrower shall deposit with Lender on the date hereof $3,561,437. Amounts
deposited pursuant to this Section 8.7 are referred to herein as the “Dick’s
Sporting Goods Reserve Funds”.
(b)    An amount equal to $3,327,062 of the Dick’s Sporting Goods Reserve Funds
(the “Dick’s Sporting Goods Build-Out Funds”) shall be available to pay or
reimburse Borrower for tenant build-out and tenant improvement costs and
expenses for the Dick’s Sporting Goods Space which are required to be paid and
performed by Borrower pursuant to the Dick’s Sporting Goods Lease (collectively,
the “Dick’s Sporting Goods Build-Out Costs”). Provided no Event of Default has
occurred and is continuing, Lender shall disburse Dick’s Sporting Good Build-Out
Funds to Borrower within ten (10) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in increments of
at least the Minimum Disbursement Amount (or a lesser amount if the total amount
of the Dick’s Sporting Goods Build-Out Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
shall be made), accompanied by the following items (which items shall be in form
and substance satisfactory to Lender): (i) an Officer’s Certificate (A)
containing an exhibit which (1) lists each of the items to be paid for or
reimbursed by such disbursement (each such item, a “Dick’s Sporting Goods
Build-Out Item”), (2) identifies the cost of each such Dick’s Sporting Goods
Build-Out Item and (3) identifies each Person that supplied labor or materials
in connection with each such Dick’s Sporting Goods Build-Out Item, (B) states
that the costs and expenses incurred in connection with the Dick’s Sporting
Goods Build-Out Item constitute Dick’s Sporting Goods Build-Out Costs, (C)
states that all Dick’s Sporting Goods Build-Out Items to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
in accordance with all Applicable Law, (D) states that each such Person that
supplied labor or material in connection with the Dick’s Sporting Goods
Build-Out Items has been paid in full or will be paid in full upon such
disbursement or, if such payment is a progress payment, that such payment
represents full payment to such Person, less any applicable retention amount,
for work completed through the date of the relevant invoice

CH1 6687939v.9
89

--------------------------------------------------------------------------------



from such Person, (E) states that the Dick’s Sporting Goods Build-Out Items (or
relevant portion thereof) to be funded have not been the subject of a previous
disbursement, and (F) states that all previous disbursements of for the Dick’s
Sporting Goods Build-Out Items have been used to pay the previously identified
Dick’s Sporting Goods Build-Out Items, (ii) as to any completed Dick’s Sporting
Goods Build-Out Items, a copy of any license, permit or other approval by any
Governmental Authority required, if any, in connection with such Dick’s Sporting
Goods Build-Out Item and not previously delivered to Lender, (iii) copies of
appropriate lien waivers (or conditional lien waivers) or other evidence of
payment satisfactory to Lender, (iv) at Lender’s option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, (v) at Lender’s option, if the
cost of any individual Dick’s Sporting Good Build-Out Item exceeds $25,000,
Lender shall have received a report satisfactory to Lender in its reasonable
discretion from an architect or engineer approved by Lender in respect of such
architect or engineer’s inspection of the applicable Dick’s Sporting Goods
Build-Out Item, and (vi) such other evidence as Lender shall reasonably request
to demonstrate that the Dick’s Sporting Good Build-Out Items to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested payment) and all Dick’s Sporting Goods Build-Out Costs are paid for or
will be paid upon such disbursement to Borrower. Provided no Event of Default
has occurred and is continuing, Lender or Servicer shall release the remaining
portion of Dick’s Sporting Goods Build-Out Funds into the Cash Management
Account provided that (x) Borrower delivers to Lender evidence reasonably
satisfactory to Lender that all Dick’s Sporting Goods Build-Out Costs have been
paid for in full and all tenant build-out work and tenant improvements required
to be paid for or performed by Borrower under the Dick’s Sporting Goods Lease
have been completed in a good and workman-like manner and on a lien-free basis
in accordance with all Applicable Laws, (y) all licenses and permits required
and/or necessary for the Tenant under the Dick’s Sporting Goods Lease to occupy
and conduct business in the Dick’s Sporting Goods Space in accordance with the
Dick’s Sporting Goods Lease have been obtained, and (z) Lender has received the
Dick’s Sporting Goods Estoppel.
(c)    An amount equal to $234,375 of the Dick’s Sporting Goods Reserve Funds
(the “Dick’s Sporting Goods Rent Funds”) shall be used to supplement base rent
payments under the Dick’s Sporting Goods Lease. Provided no Event of Default has
occurred and is continuing, on the Monthly Payment Date in September, 2012 and
on each Monthly Payment Date thereafter to and including the Monthly Payment
Date in January, 2013, Lender or Servicer shall disburse $46,875 of the Dick’s
Sporting Goods Rent Funds into the Cash Management Account.
Section 8.8    Existing Leases Reserve Funds.
(a)    Borrower shall deposit with Lender on the date hereof $606,667 for tenant
improvements and leasing commissions that may be incurred under the existing
leases listed on Schedule IV attached hereto (the “Existing Leases”), which
amount is allocated among the Existing Leases as set forth on Schedule IV
attached hereto (the “Existing Lease Allocated Amount”). In no event shall the
aggregate portion of the amount of Existing Leases Reserve Funds disbursed with
respect to any Existing Lease exceed the Existing Lease Allocated Amount for
such Existing Lease. Amounts deposited pursuant to this Section 8.8 are referred
to herein as the “Existing Leases Reserve Funds”.

CH1 6687939v.9
90

--------------------------------------------------------------------------------



(b)    With respect to each Existing Lease, Lender shall disburse to Borrower an
amount of Existing Leases Reserve Funds up to the Existing Lease Allocated
Amount for such Existing Lease upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Lender
at least ten (10) days prior to the date on which Borrower requests such payment
be made and specifies the actual, out-of-pocket expenses incurred by Borrower in
connection with tenant improvements and/or leasing commissions with respect to
the Existing Leases (the “Existing Leases Leasing Costs”) to be paid; (ii) the
amount of the requested disbursement plus the aggregate amount of all previous
disbursements of Existing Leases Reserve Funds with respect to such Existing
Lease do not exceed the Existing Lease Allocated Amount for such Existing Lease;
(iii) on the date such request is received by Lender and on the date such
payment is to be made, no Event of Default shall exist and remain uncured; (iv)
Lender shall have received an Officer’s Certificate (A) stating that all
Existing Leases Leasing Costs to be funded by the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
Applicable Law, (B) identifying each Person that supplied materials or labor in
connection with the Existing Leases Leasing Costs to be funded by the requested
disbursement, (C) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, or if such payment is a progress payment,
that such payment represents full payment to such Person, less any applicable
retention amount, for work completed through the date of the relevant invoice
from such Person, (D) stating that the Existing Leases Leasing Costs to be
funded have not been the subject of a previous disbursement, and (E) stating
that all previous disbursements for Existing Leases Leasing Costs have been used
to pay the previously identified Existing Leases Leasing Costs, (v) as to any
completed Existing Leases Leasing Costs, a copy of any license, permit or other
approval by any Governmental Authority required, if any, in connection with the
Existing Leases Leasing Costs and not previously delivered to Lender,
(vi) copies of appropriate lien waivers (or conditional lien waivers) or other
evidence of payment satisfactory to Lender, (vii) at Lender’s option, a title
search for the Property indicating that the Property is free from all Liens,
claims and other encumbrances not previously approved by Lender, and (viii) such
other evidence as Lender shall reasonably request to demonstrate that the
Existing Leases Leasing Costs to be funded by the requested disbursement have
been completed (or completed to the extent of the requested payment) and are
paid for or will be paid upon such disbursement to Borrower. Provided no Event
of Default shall exist and remain uncured, upon payment in full of all of the
Existing Leases Leasing Costs for all of the Existing Leases (and provided
Borrower has delivered to Lender evidence of such payment in accordance with
this Section 8.8(b)), Lender shall promptly disburse any remaining Existing
Leases Reserve Funds to Borrower.

CH1 6687939v.9
91

--------------------------------------------------------------------------------



Section 8.9    Environmental Work
Borrower shall use commercially reasonable efforts to obtain and deliver to
Lender within twelve (12) months after the date hereof, a no further remediation
letter or similar letter from the Ohio Bureau of Underground Storage Tank
Regulations (BUSTR) or other state governmental or environmental agency or
authority having jurisdiction over the Property in form and substance reasonably
acceptable to Lender (a “No Further Action Letter”) with respect to groundwater
contamination in the area at the Property which formerly contained underground
storage tanks and was operated as a Firestone automobile service center (the
“Environmental Work”), and in the event Borrower is unable to obtain a No
Further Action Letter within such twelve (12) month period Borrower shall (i)
deliver to Lender within five (5) Business Days following the expiration of such
twelve (12) month period evidence reasonably satisfactory to Lender that
Borrower has performed and completed any actions necessary or required to obtain
a No Further Action Letter and that the delay in receiving such No Further
Action Letter is due to delays in the issuance of such No Further Action Letter
by the Ohio Bureau of Underground Storage Tank Regulations (BUSTR) or other
state governmental or environmental agency or authority having jurisdiction over
the Property and (ii) continue to use commercially reasonable efforts following
the expiration of such twelve (12) month period to obtain and deliver to Lender
the No Further Action Letter. Any remediation work performed at the Property in
connection with the Environmental Work shall be performed by contractors, and
under the supervision of a licensed consulting engineer, which shall not be an
Affiliate of Borrower, each approved in advance by Lender in Lender’s reasonable
discretion, and shall be conducted in accordance and compliance with all
Environmental Laws.


Section 8.10    Letters of Credit.
Each Letter of Credit delivered hereunder shall be additional security for the
payment of the Debt. Upon the occurrence and during the continuance of an Event
of Default, Lender shall have the right, at its option, to draw on any Letter of
Credit and to apply all or any part thereof to the payment of the items for
which such Letter of Credit was established or to apply each such Letter of
Credit to payment of the Debt in such order, proportion or priority as Lender
may determine, subject to the terms and conditions hereof relating to
application of sums to the Debt. Lender shall have the additional rights to draw
in full any Letter of Credit: (a) if Lender has received a notice from the
issuing bank that the Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least forty five (45) days prior to the date
on which the outstanding Letter of Credit is scheduled to expire; (b) if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least forty five (45) days prior to the date on which such Letter
of Credit is scheduled to expire and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions hereof or a substitute Letter of Credit is provided by no later than
forty five (45) days prior to such termination); (d) if Lender has received
notice that the bank issuing the Letter of Credit shall cease to be an Approved
Bank and Borrower has not substituted a Letter of Credit from an Approved Bank
within twenty (20) days after notice; and/or (e) if the bank issuing the Letter
of Credit shall fail to (i) issue

CH1 6687939v.9
92

--------------------------------------------------------------------------------



a replacement Letter of Credit in the event the original Letter of Credit has
been lost, mutilated, stolen and/or destroyed or (ii) consent to the transfer of
the Letter of Credit to any Person designated by Lender. If Lender draws upon a
Letter of Credit pursuant to the terms and conditions of this Agreement,
provided no Event of Default exists, Lender shall apply all or any part thereof
for the purposes for which such Letter of Credit was established.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (a), (b), (c), (c) or (e) above and shall not be liable for any losses
sustained by Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.
ARTICLE 9.    

CASH MANAGEMENT AGREEMENT
Section 9.1    Cash Management Agreement.
Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Property during the term of the Loan.
Section 9.2    Cash Flow Sweep.
In the event of a Cash Trap Event Period, all Excess Cash Flow (as defined in
the Cash Management Agreement) shall be deposited into the Excess Cash Flow
Subaccount (as defined in the Cash Management Agreement), as more particularly
set forth in the Cash Management Agreement.
ARTICLE 10.    

EVENTS OF DEFAULT; REMEDIES
Section 10.1    Event of Default.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    if Borrower shall fail to (i) pay when due (A) any sums which by the
express terms of this Agreement and the other Loan Documents require immediate
or prompt payment without any grace period or (B) sums which are payable on the
Maturity Date, or (ii) pay within five (5) days when due (A) any monthly Debt
Service and any amount required to be paid into the Reserve Funds or (B) any
other sums payable under the Note, this Agreement or any of the other Loan
Documents;

CH1 6687939v.9
93

--------------------------------------------------------------------------------



(b)    if any of the Taxes or Other Charges is not paid when the same is due and
payable except (i) to the extent sums sufficient to pay such Taxes and Other
Charges have been deposited with Lender in accordance with the terms of this
Agreement and Lender’s access to such sums is not restricted or constrained in
any manner or (ii) to the extent Borrower is contesting any such Taxes and Other
Charges (or part thereof) in accordance with Section 4.5(b) hereof;
(c)    if the Policies are not kept in full force and effect or if evidence of
the same is not delivered to Lender as provided in Section 7.1 hereof;
(d)    if any of the representations or covenants contained in Article 5 hereof
are breached or violated; provided, however, such breach or violation shall not
constitute an Event of Default if (i) such breach or violation was inadvertent,
immaterial and non-recurring, (ii) such breach or violation is curable and (iii)
Borrower fully cures such breach of violation within fifteen (15) calendar days
after written notice from Lender;
(e)    a Prohibited Transfer occurs in violation of Article 6 hereof;
(f)    if any representation or warranty of, or with respect to, Borrower,
Guarantor or any member, general partner, principal or beneficial owner of any
of the foregoing, made herein, in the Guaranty or in the Environmental Indemnity
or in any other guaranty, or in any certificate, report, financial statement or
other instrument or document furnished to Lender shall have been false or
misleading in any material adverse respect when made;
(g)    if (i) Borrower, any SPE Component Entity or Guarantor shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower or any managing
member or general partner of Borrower, any SPE Component Entity or Guarantor
shall make a general assignment for the benefit of its creditors; (ii) there
shall be commenced against Borrower or any managing member or general partner of
Borrower, any SPE Component Entity or Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity or
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; (iv) Borrower, any
SPE Component Entity or Guarantor shall take any action in furtherance of, or
consenting to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Borrower, any SPE Component Entity or
Guarantor shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due;
(h)    if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;

CH1 6687939v.9
94

--------------------------------------------------------------------------------



(i)    subject to Borrower’s right to contest pursuant to Sections 4.5(b) and
4.16(b) hereof, if the Property becomes subject to any mechanic’s, materialman’s
or other lien other than a lien for any Taxes not then due and payable and the
lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of thirty (30) days;
(j)    if any federal tax lien is filed against Borrower, any SPE Component
Entity, Guarantor or the Property and same is not discharged of record (by
payment, bonding or otherwise) within thirty (30) days after same is filed;
(k)    if Borrower shall fail to comply with the covenants in Article 15 within
ten (10) days after request by Lender or otherwise fails to deliver to Lender,
within ten (10) days after request by Lender, the estoppel certificates required
by Section 4.13(a) or (c) hereof;
(l)    if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Environmental Indemnity
and/or the Guaranty) and such default continues after the expiration of
applicable grace periods, if any;
(m)    intentionally omitted;
(n)    if Borrower shall fail to deliver to Lender within thirty (30) days after
request by Lender any Required Financial Item;
(o)    if Borrower defaults under the Management Agreement beyond the expiration
of applicable notice and grace periods, if any, thereunder or if the Management
Agreement is canceled, terminated or surrendered or expires pursuant to its
terms, unless in such case Borrower shall enter into a new management agreement
with a Qualified Manager in accordance with the applicable terms and provisions
hereof;
(p)    if any representation and/or covenant herein relating to ERISA matters is
breached;
(q)    if (i) Borrower shall fail (beyond any applicable notice or grace period)
to pay any charges payable under any REA or Material Agreements as and when
payable thereunder, (ii) Borrower defaults under any REA or Material Agreements
beyond the expiration of applicable notice and grace periods, if any,
thereunder, (iii) any REA or Material Agreements are amended, supplemented,
replaced, restated or otherwise modified without Lender’s prior written consent
or if Borrower consents to a transfer of any party’s interest thereunder without
Lender’s prior written consent, or (iv) any REA or Material Agreements and/or
the estate created thereunder is canceled, rejected, terminated, surrendered or
expires pursuant to its terms, unless in such case Borrower enters into a
replacement thereof in accordance with the applicable terms and provisions
hereof;
(r)    if Borrower shall continue to be in default under any term, covenant or
condition of this Agreement not specified in subsections (a) through (q) above
or not otherwise specifically specified as an Event of Default herein, (i) for
more than ten (10) days after notice from Lender, in the case of any default
which can be cured by the payment of a sum of money or (ii) for thirty (30) days
after notice from Lender, in the case of any other default, provided that if
such default cannot reasonably be cured within such thirty (30) day period and
Borrower shall have commenced to cure

CH1 6687939v.9
95

--------------------------------------------------------------------------------



such default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days (subject to further extension by
Lender, in Lender’s sole discretion); and/or
(s)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower or the Property, or if any other such event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt.
Section 10.2    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in Section 10.1(g) above with respect
to Borrower and SPE Component Entity only) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it pursuant to
this Agreement, the Security Instrument, the Note and the other Loan Documents
or at law or in equity, take such action, without notice or demand, that Lender
deems advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in this Agreement, the Security Instrument, the Note and the
other Loan Documents against Borrower and the Property, including, without
limitation, all rights or remedies available at law or in equity. Upon any Event
of Default described in Section 10.1(g) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower under
this Agreement, the Security Instrument, the Note and the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding.
(b)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement, the Security
Instrument, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instrument, the Note or the other
Loan Documents with respect to the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the Security Instrument, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or

CH1 6687939v.9
96

--------------------------------------------------------------------------------



Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.
(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the
Security Instrument in any manner and for any amounts secured by the Security
Instrument then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Security Instrument to recover so much of
the principal balance of the Loan as Lender may accelerate and such other sums
secured by the Security Instrument as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Security
Instrument to secure payment of sums secured by the Security Instrument and not
previously recovered.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, security instruments and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
(e)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
(f)    Lender may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing Borrower from any obligation hereunder
or being deemed to have cured any Event of Default hereunder, make, do or
perform any obligation of Borrower hereunder in such manner and to such extent
as Lender may deem necessary. Lender is authorized to enter upon the Property
for such purposes, or appear in, defend, or bring any action or proceeding

CH1 6687939v.9
97

--------------------------------------------------------------------------------



to protect its interest in the Property for such purposes, and the cost and
expense thereof (including reasonable attorneys’ fees to the extent permitted by
Applicable Law), with interest as provided in this Section, shall constitute a
portion of the Debt and shall be due and payable to Lender upon demand. All such
costs and expenses incurred by Lender in remedying such Event of Default or such
failed payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred through and including the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.
ARTICLE 11.    

SECONDARY MARKET
Section 11.1    Securitization.
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. The transaction referred to in
clauses (i), (ii) and (iii) above shall hereinafter be referred to collectively
as “Secondary Market Transactions” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Securitization are
hereinafter referred to as “Securities”.
(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:
(i)    (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor and
Manager, (B) provide updated budgets relating to the Property and (C) provide
updated appraisals, market studies, environmental reviews (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Property (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies;
(ii)    provide opinions of counsel, which may be relied upon by Lender, the
Rating Agencies and their respective counsel, agents and representatives, as to
non-consolidation, matters of Delaware (or Maryland, as applicable) and federal
bankruptcy law relating to limited liability companies or any other opinion
customary in Secondary Market Transactions or required by the Rating Agencies
with respect to the Property and Borrower and Borrower’s Affiliates, which
counsel and opinions shall be satisfactory in form and substance to Lender and
the Rating Agencies;

CH1 6687939v.9
98

--------------------------------------------------------------------------------



(iii)    provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require;
and
(iv)    execute such amendments to the Loan Documents and Borrower or any SPE
Component Entity’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure (any of the foregoing, a “Loan Bifurcation”); provided, however,
that Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would change the interest rate, the stated maturity or
the amortization of principal set forth in the Note, except in connection with a
Loan Bifurcation which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, other than costs and expenses which are otherwise the
responsibility of Borrower pursuant to the terms of the Loan Documents, Borrower
shall not be responsible for the payment of any costs and expenses incurred in
connection with this Section 11.1(b), other than any internal, administrative or
clerical cost and expenses incurred by Borrower.


(aa)    If, at the time one or more Disclosure Documents are being prepared for
a Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor for purposes of
such Securitization, Borrower shall furnish (or cause to be furnished) to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, described in Item 1112(b)(1) of Regulation AB, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan (or portion of the Loan included in such
Securitization) and any Related Loans are included in a Securitization does,
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization or (ii) the financial statements
described in Item 1112(b)(2) of Regulation AB, if Lender expects that the
principal amount of the Loan (or portion of the Loan included in such
Securitization) together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan (or apportion of the Loan included in such Securitization)
and any Related Loans are included in a Securitization does, equal or exceed
twenty percent (20%) of the aggregate principal amount of all mortgage loans
included or expected to be included, as applicable, in the Securitization. Such
financial data or financial statements shall be furnished to Lender (A) within
ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the Securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-five (75) days after the end of each fiscal year

CH1 6687939v.9
99

--------------------------------------------------------------------------------



of Borrower; provided, however, that Borrower shall not be obligated to furnish
financial data or financial statements pursuant to clauses (B) or (C) of this
sentence with respect to any period for which an Exchange Act Filing is not
required. If requested by Lender, and to the extent not prohibited by any
applicable lease, other agreement or order, Borrower shall furnish to Lender
financial data and/or financial statements for any tenant of any of the
Properties if, in connection with a Securitization, Lender expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the mortgage loans included or expected to be included, as
applicable, in the Securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor.
(bb)    All financial data and financial statements provided by Borrower
hereunder pursuant to Section 11.1(c) and (d) hereof shall be prepared in
accordance with GAAP, and shall meet the requirements of Regulation AB and other
applicable legal requirements. All financial statements referred to in Section
11.1(c) above shall be audited by independent accountants of Borrower (which
accountants shall be acceptable to Lender) in accordance with Regulation AB and
all other applicable legal requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation AB and all applicable legal requirements, and
shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under Section 11.1(c) shall be accompanied by an Officer’s Certificate
stating that such financial statements meet the requirements set forth in the
first sentence of this Section 11.1(d).
(cc)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.
(dd)    In the event Lender determines, in connection with a Securitization,
that the financial data and financial statements and (if applicable) related
accountants’ reports and consents required in order to comply with Regulation AB
or any amendment, modification or replacement of Regulation AB or with other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Section 11.1(c) and (d), Lender may request, and Borrower shall
promptly provide, such other financial statements and (if applicable) related
accountants’ reports and consents as Lender determines to be necessary or
appropriate for such compliance.



CH1 6687939v.9
100

--------------------------------------------------------------------------------



Section 11.2    Securitization Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower and
its agents, counsel and representatives may be included in disclosure documents
in connection with the Securitization, including, without limitation, an
offering circular, a prospectus, prospectus supplement, private placement
memorandum or other offering document (each, a “Disclosure Document”) and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities, the
Rating Agencies, and service providers relating to the Securitization.
(b)    Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Borrower Affiliates, the
Property, Manager, Guarantor and all other aspects of the Loan, does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 11.2, Lender hereunder shall include
its officers and directors), the Affiliate of Wells Fargo that has filed the
registration statement relating to the Securitization (the “Registration
Statement”), each of its directors, each of its officers who have signed the
Registration Statement and each Person that controls the Affiliate within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Wells Group”), and Wells Fargo, and any other placement
agent or underwriter with respect to the Securitization, each of their
respective directors and each Person who controls Wells Fargo or any other
placement agent or underwriter within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Wells Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated in
such sections or necessary in order to make the statements in such sections, in
light of the circumstances under which they were made, not misleading and (C)
agreeing to reimburse Lender, the Wells Group and/or the Underwriter Group for
any legal or other expenses reasonably incurred by Lender, the Wells Group and
the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such loss claim,
damage or liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property
(collectively, the “Provided Information”). The indemnification provided for in
clauses (B) and (C) above shall be effective whether or not the indemnification
agreement described above is provided; provided, however, such indemnity shall

CH1 6687939v.9
101

--------------------------------------------------------------------------------



be limited to the Provided Information and shall only be effective to the extent
that Lender accurately states the Provided Information in the applicable
Disclosure Document. The aforesaid indemnity will be in addition to any
liability which Borrower may otherwise have.
(c)    In connection with Exchange Act Filings, Borrower shall (i) indemnify
Lender, the Wells Group and the Underwriter Group for Liabilities to which
Lender, the Wells Group or the Underwriter Group may become subject insofar as
the Liabilities arise out of or are based upon the omission or alleged omission
to state in the Disclosure Document a material fact required to be stated in the
Disclosure Document in order to make the statements in the Disclosure Document,
in light of the circumstances under which they were made, not misleading and
(ii) reimburse Lender, the Wells Group or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Wells Group or the Underwriter
Group in connection with defending or investigating the Liabilities; provided,
however, such indemnity shall be limited to the Provided Information and shall
only be effective to the extent that Lender accurately states the Provided
Information in the applicable Disclosure Document.
(d)    Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 11.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to another indemnified
party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 11.2(b) or (c) hereof
is for any reason held to be unenforceable as to an indemnified party in respect
of any losses, claims, damages or liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 11.2(b)
or (c) hereof, the indemnifying party shall contribute to the amount paid or
payable by the

CH1 6687939v.9
102

--------------------------------------------------------------------------------



indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Wells Fargo’s and Borrower’s relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances.
Lender and Borrower hereby agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation.
(f)    Borrower shall jointly and severally indemnify Lender and its officers,
directors, partners, employees, representatives, agents and Affiliates against
any Losses to which Lender or its officers, directors, partners, employees,
representatives, agents and Affiliates, may become subject in connection with
any indemnification to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the Losses arise out of or
are based upon any untrue statement of any material fact in any information
provided by or on behalf of Borrower to the Rating Agencies (the “Covered Rated
Agency Information”) or arise out of or are based upon the omission to state a
material fact in the Covered Rating Agency Information required to be stated
therein or necessary in order to make the statements in Covered Rating Agency
Information, in light of the circumstances under which they were made, not
misleading; provided, however, such indemnity shall be limited to the Covered
Rated Agency Information.
(g)    The liabilities and obligations of both Borrower and Lender under this
Section 11.2 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.
Section 11.3    Intentionally Omitted. Servicer.
Section 11.4    Rating Agency Costs.
In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder as a result of Borrower’s or
Guarantor’s actions, inactions or requests for the same (other than the initial
review and surveillance of the Loan by the Rating Agencies in connection with a
Securitization), Borrower shall pay all of the costs and expenses of Lender,
Servicer and each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.
Section 11.5    Mezzanine Option.
Lender shall have the option (the “Mezzanine Option”) at any time to divide the
Loan into two parts, a mortgage loan and a mezzanine loan, provided, that (i)
the total loan amounts for such mortgage loan and such mezzanine loan shall
equal the then outstanding amount of the Loan immediately prior to Lender’s
exercise of the Mezzanine Option, and (ii) the weighted average interest rate of
such mortgage loan and mezzanine loan shall equal the Interest Rate (so long as
there is no event of default or prepayment of principal of the Loan or mezzanine
loan). Borrower shall cooperate with Lender in Lender’s exercise of the
Mezzanine Option in good faith and in a

CH1 6687939v.9
103

--------------------------------------------------------------------------------



timely manner, which such cooperation shall include, but not be limited to, (i)
executing such amendments to the Loan Documents and Borrower or any SPE
Component Entity’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies, (ii) creating one or more Single
Purpose Entities (the “Mezzanine Borrower”), which such Mezzanine Borrower shall
(A) own, directly or indirectly, 100% of the equity ownership interests in
Borrower (the “Equity Collateral”), and (B) together with such constituent
equity owners of such Mezzanine Borrower as may be designated by Lender, execute
such agreements, instruments and other documents as may be required by Lender in
connection with the mezzanine loan (including, without limitation, a promissory
note evidencing the mezzanine loan and a pledge and security agreement pledging
the Equity Collateral to Lender as security for the mezzanine loan); and (iii)
delivering such opinions, title endorsements, UCC title insurance policies and
other materials as may be required by Lender or the Rating Agencies.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, other than costs and expenses which are otherwise the
responsibility of Borrower pursuant to the terms of the Loan Documents, Borrower
shall not be responsible for the payment of any costs and expenses incurred in
connection with Lender exercising the Mezzanine Option, other than any internal,
administrative or clerical cost and expenses incurred by Borrower
Section 11.6    Conversion to Registered Form.
At the request of Lender, Borrower shall appoint, as its agent, a registrar and
transfer agent (the “Registrar”) reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the registration and transfer of the Note in a
manner that shall cause the Note to be considered to be in registered form for
purposes of Section 163(f) of the IRS Code. The option to convert the Note into
registered form once exercised may not be revoked. Any agreement setting out the
rights and obligation of the Registrar shall be subject to the reasonable
approval of Lender. Borrower may revoke the appointment of any particular person
as Registrar, effective upon the effectiveness of the appointment of a
replacement Registrar. The Registrar shall not be entitled to any fee from
Borrower or Lender or any other lender in respect of transfers of the Note and
other Loan Documents.
ARTICLE 12.    

INDEMNIFICATIONS
Section 12.1    General Indemnification.
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
actual Losses imposed upon or incurred by or asserted against any Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following: (a) any accident, injury to or death of persons or
loss of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property

CH1 6687939v.9
104

--------------------------------------------------------------------------------



or any part thereof; (d) any failure of the Property to be in compliance with
any Applicable Law; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the payment of any commission, charge or brokerage
fee to anyone (other than a broker or other agent retained by Lender) which may
be payable in connection with the funding of the Loan evidenced by the Note and
secured by the Security Instrument; and/or (g) the holding or investing of the
funds on deposit in the Accounts or the performance of any work or the
disbursement of funds in each case in connection with the Reserve Funds
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender for the Indemnified Liabilities to the
extent solely caused by the gross negligence or willful misconduct of Lender.
Any amounts payable to Indemnified Parties by reason of the application of this
Section 12.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Indemnified
Parties until paid.
Section 12.2    Mortgage and Intangible Tax and Transfer Tax Indemnification.
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to (a) any tax
on the making and/or recording of the Security Instrument, the Note or any of
the other Loan Documents (whether due upon the making of same or upon the
exercise of its remedies under the Loan Documents), and (b) any transfer tax
incurred by Indemnified Parties in connection with the exercise of remedies
hereunder or under any other Loan Documents.
Section 12.3    ERISA Indemnification.
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Indemnified Parties may
incur, directly or indirectly, as a result of a default under Sections 3.7 or
4.19 of this Agreement.
Section 12.4    Duty to Defend, Legal Fees and Other Fees and Expenses.
Upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole discretion, engage their own attorneys and other professionals to
defend or assist them, and, at the option of Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

CH1 6687939v.9
105

--------------------------------------------------------------------------------



Section 12.5    Survival.
Except for in connection with Borrower’s full and indefeasible satisfaction of
the Debt pursuant to the terms of this Agreement, the obligations and
liabilities of Borrower under this Article 12 shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instrument; provided, however nothing contained in
this Section 12.5 shall be deemed to limit any obligations and liabilities of
Borrower under this Agreement or the other Loan Documents which by their terms
survive the satisfaction in full of the Debt.
Section 12.6    Environmental Indemnity.
Simultaneously herewith, Borrower and Guarantor have executed and delivered the
Environmental Indemnity to Lender, which Environmental Indemnity is not secured
by the Security Instrument.
ARTICLE 13.    

EXCULPATION
Section 13.1    Exculpation.
Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Security Instrument or the other Loan Documents by any
action or proceeding wherein a money judgment or any deficiency judgment or
other judgment establishing personal liability shall be sought against Borrower
or any principal, director, officer, employee, beneficiary, shareholder,
partner, member, trustee, agent, or Affiliate of Borrower (but specifically
excluding Guarantor) or any legal representatives, successors or assigns of any
of the foregoing (collectively, the “Exculpated Parties”), except that Lender
may bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Security Instrument and the
other Loan Documents, or in the Property, the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower or any of the Exculpated Parties in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Security Instrument or the other Loan Documents. The provisions
of this Section shall not, however, (1) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(2) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Security Instrument; (3)
affect the validity or enforceability of any indemnity, guaranty or similar
instrument (including, without limitation, the indemnities set forth in Article
12 hereof, Section 11.2 hereof, in the Guaranty and in the Environmental
Indemnity) made in connection with the Loan or any of the rights and remedies

CH1 6687939v.9
106

--------------------------------------------------------------------------------



of Lender thereunder (including, without limitation, Lender’s right to enforce
said rights and remedies against Borrower and/or Guarantor (as applicable)
personally and without the effect of the exculpatory provisions of this Article
13); (4) impair the right of Lender to obtain the appointment of a receiver; (5)
impair the enforcement of the assignment of leases and rents contained in the
Security Instrument; (6) impair the right of Lender to enforce Section 4.12(e)
of this Agreement; (7) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Security Instrument or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the Property;
or (8) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
Losses incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with any of the following:
(i)    fraud or intentional misrepresentation or any failure to disclose a
material fact by Borrower, any SPE Component Entity, Guarantor, or any Borrower
Party in connection with the Loan;
(ii)    the gross negligence or willful misconduct of Borrower, any SPE
Component Entity, Guarantor or any Borrower Party or the commission of a
criminal act by Borrower, any SPE Component Entity, Guarantor or any Borrower
Party which results in any seizure or forfeiture of the Property, or any portion
thereof, or Borrower’s interest therein;
(iii)    material physical waste to the Property caused by the intentional acts
or intentional omissions of Borrower, any SPE Component Entity, Guarantor or any
Borrower Party (including, without limitation, any arson or abandonment of the
Property) and/or the removal or disposal of any portion of the Property after an
Event of Default by Borrower, any SPE Component Entity, Guarantor or any
Borrower Party;
(iv)    the misapplication, misappropriation or conversion by Borrower of (A)
any insurance proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected more
than one (1) month in advance;
(v)    failure to pay any Taxes or Other Charges, charges for labor or materials
or any other charges that can create liens on any portion of the Property to the
extent that the revenue from the Property is sufficient to pay such amounts
(other than (x) amounts deposited with Lender as Tax Reserve Funds for Taxes or
Other Charges where Lender elects not to apply such funds toward payment of such
Taxes or Other Charges owed or (y) Taxes or Other Charges owed that are
contested strictly in accordance with the terms of the Loan Documents);
(vi)    failure to maintain insurance as required by this Agreement to the
extent that the revenue from the Property is sufficient to pay the Insurance
Premiums relating thereto (other than the failure to pay amounts deposited with
Lender as Insurance Reserve Funds for Insurance Premiums to be paid to maintain
such insurance where Lender elects not to apply such funds toward payment of
such Insurance Premiums);

CH1 6687939v.9
107

--------------------------------------------------------------------------------



(vii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, this Agreement or in the Security
Instrument, in each case, concerning Environmental Laws and Hazardous
Substances;
(viii)    any fees or commissions paid by Borrower after the occurrence of any
Event of Default to Guarantor and/or any Affiliate of Borrower and/or Guarantor
in violation of the terms of the Note, this Agreement, the Security Instrument
or the other Loan Documents;
(ix)    Borrower’s breach of, or failure to comply with, the representations,
warranties and covenants contained in Article 15 of this Agreement and/or the
provisions of Sections 11.2 and 12.3 hereof;
(x)    Borrower fails to appoint a new property manager upon the request of
Lender, each as required by, and in accordance with the terms and provisions of,
this Agreement, the Assignment of Management Agreement and the other Loan
Documents or Borrower appoints a new property manager or replaces the property
manager other than in accordance with the terms of this Agreement, the
Assignment of Management Agreement and the other Loan Documents; and/or
(xi)    Borrower’s breach of or failure to comply with any representation,
warranty or covenant contained in Article 5 hereof, provided, however, that
Borrower shall only be liable to Lender to the extent any such breach or failure
with respect to Article 5 was material and, within fifteen (15) days of notice
from Lender, Borrower fails to cure such breach or failure and fails to deliver
to Lender a New Non-Consolidation Opinion to the effect that such failure does
not negate/impair the opinion previously delivered to Lender.
(xii)    Borrower fails to perform the Environmental Work as and when required
pursuant to Section 8.9 hereof.
(xiii)    any litigation or other legal proceeding related to the Debt filed by
Borrower, any SPE Component Entity, Guarantor or any Borrower Party that delays,
opposes, impedes, obstructs, hinders, enjoins or otherwise interferes with or
frustrates the efforts of Lender to exercise any rights and remedies available
to Lender as provided herein and in the other Loan Documents.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that: (i) if any Prohibited Transfer
occurs in violation of Article 6 hereof; (ii) Borrower or any SPE Component
Entity files a voluntary petition under the Bankruptcy Code or any other
Creditors Rights Laws; (iii) an Affiliate, officer, director, or representative
which Controls, directly or indirectly, Borrower or any SPE Component Entity
files, or joins in the filing of, an involuntary petition against Borrower or
any SPE Component Entity under the Bankruptcy Code or any other Creditors Rights
Laws, or solicits or causes to be solicited petitioning creditors

CH1 6687939v.9
108

--------------------------------------------------------------------------------



for any involuntary petition against Borrower or any SPE Component Entity from
any Person; (iv) Borrower or any SPE Component Entity files an answer consenting
to or otherwise acquiescing in or joining in any involuntary petition filed
against it, by any other Person (other than an involuntary petition filed by
Lender) under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; (v) any Affiliate, officer, director, or
representative which Controls Borrower or any SPE Component Entity consents to
or acquiesces in or joins in an application for the appointment of a receiver or
similar arrangement under any Applicable Laws (other than an application for the
appointment of a receiver sought by Lender); (vi) Borrower or any SPE Component
Entity makes an assignment for the benefit of creditors or admits in any legal
proceeding its insolvency or inability to pay its debts as they become due
(other than an admission in a legal proceeding commenced by Lender in which
Borrower or SPE Component Entity is making a truthful statement upon the advice
of counsel which is required to be made in such legal proceeding); (vii) there
is substantive consolidation of Borrower or any SPE Component Entity (or any
Restricted Party) with any other Person in connection with any federal or state
bankruptcy proceeding involving the Guarantor or any of its Affiliates
(including, without limitation, as a result or any breach or violation by
Borrower of any of the representations, warranties or covenants contained in
Article 5 hereof); or (viii) Borrower or any SPE Component Entity (or any
Restricted Party) contests or opposes any motion made by Lender to obtain relief
from the automatic stay or seeks to reinstate the automatic stay in the event of
any federal or state bankruptcy or insolvency proceeding involving the Guarantor
or its Affiliates.
Section 13.2    Survival.
The obligations and liabilities of Borrower under this Article 13 shall fully
survive indefinitely until the Debt has been indefeasibly repaid in full
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instrument; provided, however nothing contained in
this Section 13.2 shall be deemed to limit any obligations and liabilities of
Borrower under this Agreement or the other Loan Documents which by their terms
survive the satisfaction in full of the Debt.
ARTICLE 14.    

NOTICES
Section 14.1    Notices.
All notices or other written communications hereunder shall be deemed to have
been properly given (a) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (c) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

CH1 6687939v.9
109

--------------------------------------------------------------------------------



If to Borrower:
Dayton Mall II, LLC
c/o Glimcher Properties Limited Partnership
180 Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel
Facsimile No: 614-621-8863
With a copy to:
Frost Brown Todd LLC 
One Columbus, Suite 2300
10 West Broad Street
Columbus, Ohio 43215
Attention: John I. Cadwallader
Facsimile No: 614-464-1737


If to Lender:
Wells Fargo Bank, National Association
Wells Fargo Center
1901 Harrison Street, 2nd Floor
MAC A0227-020
Oakland, California 94612
Attention: Commercial Mortgage Servicing
Facsimile No.: 866-359-5352
With a copy to:
Sidley Austin LLP 
1 South Dearborn Street
Chicago, Illinois 60603
Attention: John A. Chamberlin
Facsimile No.: 312-853-7036



or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15.    

FURTHER ASSURANCES
Section 15.1    Replacement Documents.
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note, this Agreement or any of the other Loan
Documents which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of the Note, this Agreement or such
other Loan Document, Borrower will issue, in lieu thereof, a replacement
thereof, dated the date of the Note, this Agreement or such other Loan Document,
as applicable, in the same principal amount thereof and otherwise of like tenor.

CH1 6687939v.9
110

--------------------------------------------------------------------------------



Section 15.2    Recording of Security Instrument, etc.
Borrower forthwith upon the execution and delivery of the Security Instrument
and thereafter, from time to time, will cause the Security Instrument and any of
the other Loan Documents creating a lien or security interest or evidencing the
lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Security Instrument, this
Agreement, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Security Instrument, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by Applicable Law so to do.
Section 15.3    Further Acts, etc.
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the property and rights hereby mortgaged, deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended
now or hereafter so to be, or which Borrower may be or may hereafter become
bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording the Security Instrument, or for complying with all
Applicable Law. Borrower, on demand, will execute and deliver, and in the event
it shall fail to so execute and deliver, hereby authorizes Lender to execute in
the name of Borrower or without the signature of Borrower to the extent Lender
may lawfully do so, one or more financing statements to evidence more
effectively the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 15.3.

CH1 6687939v.9
111

--------------------------------------------------------------------------------



Section 15.4    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation and which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than ninety (90) days to declare the
Debt immediately due and payable.
(b)    Borrower will not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of the Security Instrument or the Debt.
If such claim, credit or deduction shall be required by Applicable Law, Lender
shall have the option, by written notice of not less than ninety (90) days, to
declare the Debt immediately due and payable.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instrument, or any of the other Loan Documents
or impose any other tax or charge on the same, Borrower will pay for the same,
with interest and penalties thereon, if any.
ARTICLE 16.    

WAIVERS
Section 16.1    Remedies Cumulative; Waivers.
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instrument,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

CH1 6687939v.9
112

--------------------------------------------------------------------------------



Section 16.2    Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.
Section 16.3    Delay Not a Waiver.
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security Instrument,
the Note or the other Loan Documents, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Security Instrument, the Note or the other Loan Documents,
Lender shall not be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement, the Security
Instrument, the Note and the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
Section 16.4    Waiver of Trial by Jury.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER, BY ACCEPTANCE OF
THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.
Section 16.5    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by Applicable Law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

CH1 6687939v.9
113

--------------------------------------------------------------------------------



Section 16.6    Remedies of Borrower.
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.
Section 16.7    Marshalling and Other Matters.
Borrower hereby waives, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of the Property or any part thereof or any
interest therein. Further, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of the Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of the
Security Instrument and on behalf of all persons to the extent permitted by
Applicable Law.
Section 16.8    Waiver of Statute of Limitations.
To the extent permitted by Applicable Law, Borrower hereby expressly waives and
releases to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instrument or other Loan
Documents.
Section 16.9    Waiver of Counterclaim.
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

CH1 6687939v.9
114

--------------------------------------------------------------------------------



Section 16.10    Sole Discretion of Lender.
Wherever pursuant to this Agreement (a) Lender exercises any right given to it
to approve or disapprove, (b) any arrangement or term is to be satisfactory to
Lender, or (c) any other decision or determination is to be made by Lender, the
decision to approve or disapprove all decisions that arrangements or terms are
satisfactory or not satisfactory, and all other decisions and determinations
made by Lender, shall be in the sole discretion of Lender, except as may be
otherwise expressly and specifically provided herein. Prior to a Securitization,
whenever pursuant to this Agreement or any other Loan Document the Rating
Agencies are given any right to approve or disapprove any matter, or any
arrangement or term is to be satisfactory to the Rating Agencies, to the extent
not already required, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory, shall be substituted therefor.
ARTICLE 17.    

MISCELLANEOUS
Section 17.1    Survival.
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth in
this Agreement, the Security Instrument, the Note or the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 17.2    Governing Law.
(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN

CH1 6687939v.9
115

--------------------------------------------------------------------------------



DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY
WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING,
WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE
JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307
OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
NATIONAL REGISTERED AGENTS, INC.
111 8TH AVENUE
NEW YORK, NEW YORK 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY

CH1 6687939v.9
116

--------------------------------------------------------------------------------



TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.]
Section 17.3    Headings.
The Article and/or Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
Section 17.4    Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 17.5    Preferences.
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

CH1 6687939v.9
117

--------------------------------------------------------------------------------



Section 17.6    Expenses.
Subject to any limitations on payments of costs and expenses by Borrower
expressly set forth in the Loan Documents, Borrower shall, within ten (10)
Business Days of demand, pay Lender all reasonable, out-of-pocket costs and
expenses incurred by Lender in connection with: (a) the preparation,
negotiation, execution and delivery of this Agreement and all of the other Loan
Documents; (b) the administration of this Agreement and the other Loan Documents
for the term of the Loan and any modifications and amendments, if any, of this
Agreement or any of the other Loan Documents; (c) the processing of any Borrower
requests made hereunder and under any of the other Loan Documents; (d) the
enforcement of any remedies hereunder or under the other Loan Documents or the
satisfaction by Lender of any of Borrower’s or Guarantor’s obligations under
this Agreement and the other Loan Documents; (e) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the Security Instrument, the Note, the other
Loan Documents, the Property, or any other security given for the Loan; and (f)
otherwise protecting Lender’s interests under this Agreement and any other Loan
Document, including, without limitation, in connection with any “work-out” of
the Loan or any bankruptcy, insolvency, receivership, reorganization,
rehabilitation, liquidation or other similar proceeding in respect of Borrower
or Guarantor or an assignment by Borrower or Guarantor for the benefit of its
creditors. For all purposes of this Agreement and the other Loan Documents,
Lender’s costs and expenses as described above shall also include all reasonable
fees and costs, including, without limitation, all appraisal fees, engineering
and architect costs and inspection fees, reasonable legal fees and expenses,
accounting fees, fees for the disbursement of any Reserve Funds, environmental
and other consultant fees, auditor fees, and the cost to Lender of any title
insurance premiums and title company charges (including for down dates,
abstracts, tax certificates, title insurance endorsements required by Lender,
and UCC financing statements, tax lien and litigation searches), surveys,
recording, reconveyance and notary fees, any transfer and mortgage taxes, any
Rating Agency fees and expenses, and any loan servicing and special servicing
fees and expenses (including, without limitation, any “work-out” and/or
liquidation fees, but excluding any monthly servicing fees). Borrower shall not
be liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Lender’s internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist at least semiannually. Notwithstanding the
foregoing, Borrower shall not be required to pay for more than one appraisal in
any twelve (12) month period unless an Event of Default occurs and is continuing
or as otherwise required by law. Additionally, if Borrower is undertaking a
Restoration or is performing work that requires the obtaining of a building
permit, then Borrower shall pay the reasonable out-of-pocket costs of
architects, engineers and other consultants retained by Lender to review the
performance of such Restoration or work. Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

CH1 6687939v.9
118

--------------------------------------------------------------------------------



Section 17.7    Cost of Enforcement.
In the event (a) that the Security Instrument is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors, or
(c) Lender exercises any of its other remedies under this Agreement, the
Security Instrument, the Note and the other Loan Documents, Borrower shall be
chargeable with and agrees to pay all costs of collection and defense, including
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes. Any
amounts payable to Lender pursuant to this Section 17.7 shall become immediately
due and payable upon written demand and, if the same is not paid within ten (10)
Business Days from such written demand, shall bear interest at the Default Rate
from the date which is ten (10) Business Days from such written demand until the
date such amounts have been paid.
Section 17.8    Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 17.9    Offsets, Counterclaims and Defenses.
Any assignee of Lender’s interest in and to this Agreement, the Security
Instrument, the Note and the other Loan Documents shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to such
documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.
Section 17.10    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created under this
Agreement, the Security Instrument, the Note and the other Loan Documents be
solely that of borrower and lender. Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.
(b)     This Agreement, the Security Instrument, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict

CH1 6687939v.9
119

--------------------------------------------------------------------------------



compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Security Instrument and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article 3 of this Agreement without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept the this Agreement, the Note, the Security Instrument
and the other Loan Documents in the absence of the warranties and
representations as set forth in Article 3 of this Agreement.
Section 17.11    Publicity; Advertising.
(a)    All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to this
Agreement, the Note, the Security Instrument or the other Loan Documents or the
financing evidenced by this Agreement, the Note, the Security Instrument or the
other Loan Documents, to Lender or any of its Affiliates shall be subject to the
prior written approval of Lender, not to be unreasonably withheld, provided,
that Borrower shall be permitted to disclose the terms of the financing
evidenced by this Agreement and the other Loan Documents to the extent necessary
to comply with Applicable Law.
(b)    Borrower hereby agrees that Lender and its affiliated entities,
including, without limitation, Wells Fargo & Company and its subsidiaries, may
publicly identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited

CH1 6687939v.9
120

--------------------------------------------------------------------------------



to, press releases, direct mail, newspapers, magazines, journals, e-mail or
internet advertising or communications. Such details may include the name of the
Property, the address of the Property, the amount of the Loan, the Closing Date,
and a description of the size and location of the Property.
Section 17.12    Conflict; Construction of Documents; Reliance.
In the event of any conflict between the provisions of this Agreement and the
Security Instrument, the Note or any of the other Loan Documents, the provisions
of this Agreement shall control. Wherever the phrase “during the continuance of
an Event of Default” or the like appears herein or in any other Loan Document,
such phrase shall not mean or imply that Lender has any obligation to accept a
cure of such Event of Default. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instrument and the other
Loan Documents and this Agreement, the Note, the Security Instrument and the
other Loan Documents shall not be subject to the principle of construing their
meaning against the party which drafted same. Borrower acknowledges that, with
respect to the Loan, Borrower shall rely solely on its own judgment and advisors
in entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under this Agreement, the
Note, the Security Instrument and the other Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse-to
or competitive with the business of Borrower or its Affiliates.
Section 17.13    Entire Agreement.
This Agreement, the Note, the Security Instrument and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement, the Note, the Security Instrument and
the other Loan Documents.
Section 17.14    Liability.
If Borrower consists of more than one person, the obligations and liabilities of
each such person hereunder shall be joint and several. This Agreement shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.
Section 17.15    Duplicate Originals; Counterparts.
This Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. The failure of any party
hereto to execute this Agreement, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.

CH1 6687939v.9
121

--------------------------------------------------------------------------------



[NO FURTHER TEXT ON THIS PAGE]


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.


BORROWER:
DAYTON MALL II, LLC,
a Delaware limited liability company
        
By:
DAYTON MALL VENTURE, LLC,

a Delaware limited liability company, its sole equity member
By:    GLIMCHER DAYTON MALL, INC.,
a Delaware corporation, its Managing Member
            
By:    /s/ Mark E. Yale            
Mark E. Yale
Executive Vice President,
Chief Financial Officer and Treasurer




LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/ Jeffrey L. Cirillo
    Name: Jeffrey L. Cirillo
Title: Director





CH1 6687939v.9
122

--------------------------------------------------------------------------------



EXHIBIT A
ADDITIONAL DEFINITIONS


“Actual Debt Service Coverage Ratio” shall mean as of the last day of the
calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation (interest only periods
will be disregarded for purposes of this calculation). Borrower shall deliver to
Lender such information as is reasonably required for Lender to make all
applicable calculations. Lender’s calculation of the Actual Debt Service
Coverage Ratio, and all component calculations, shall be conclusive and binding
on Borrower absent manifest error.
“Adjusted Net Cash Flow” shall mean Underwritten NOI minus (a) normalized tenant
improvement and leasing commission expenditures equal to $0.88 per square foot
per annum, and (b) normalized capital improvements equal to $0.20 per square
foot per annum.
“Debt Yield” shall mean as of the last day of the calendar month immediately
preceding the applicable date of calculation, a percentage calculated by
multiplying (1) a fraction, the numerator of which is the Underwritten NOI and
the denominator of which is the original principal balance of the Loan by (2)
one hundred (100). Lender’s calculation of the Debt Yield, and all component
calculations, shall be conclusive and binding on Borrower absent manifest error.
“Underwritten NOI” shall mean Underwritten EGI minus Underwritten Operating
Expenses.
INCOME
“Underwritten EGI” shall mean Net Rental Income plus Other Income minus Bad Debt
and Rent Concessions.
“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction plus Percentage Rent.
“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent rent roll annualized, which should include (a) effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases (which may be adjusted downward by Lender to
reflect a market occupancy cost of no greater than 20%, provided, however, no
occupancy cost adjustment shall be made for service industry Tenants, jewelry
store Tenants, cellular phone store Tenants, food court Tenants or Tenants who
have not reported full trailing twelve (12) month sales figures), provided that
to the extent a particular tenant is either in a scheduled rent concession
period at the time of determination or has a rent concession period scheduled in
the future, such tenant’s annualized rent shall be adjusted by Lender to reflect
a normalized annualized amount unless no

CH1 6687939v.9
123

--------------------------------------------------------------------------------



future rent is scheduled to be received from such tenant in which case no rent
will be included for such tenant) and (b) market rents for vacant space.
“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, to the extent deemed recurring and
sustainable, determined on a trailing 12-month basis (which should include
actual expense reimbursements for occupied space and market expense
reimbursements for vacant space and newly-leased space); provided, however, that
total Expense Reimbursements cannot exceed one hundred percent (100%) of
Borrower’s actual Operating Expenses.
“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent and
Expense Reimbursements by the greatest of (a) the actual vacancy at the Property
at the time of determination, and (b) an imputed vacancy rate of 5.0%.
“Percentage Rent” shall mean percentage rent as determined from the most recent
operating statement, to the extent deemed recurring and sustainable, determined
on a trailing 12-month basis.
“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items. Notwithstanding the foregoing, Other Income will not include
insurance proceeds (other than proceeds of rent loss, business interruption or
other similar Insurance allocable to the applicable period); Condemnation
proceeds (other than Condemnation proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; sales tax rebates from any
Governmental Authority; sales, use and occupancy taxes on receipts required to
be accounted for by Borrower to any Governmental Authority; refunds and
uncollectible accounts; interest income from any source; unforfeited security
deposits, utility and other similar deposits; income from tenants not paying
rent; or any disbursements to Borrower from the Reserve Funds.
“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt. Bad Debt will be determined on a
trailing 12-month basis.

CH1 6687939v.9
124

--------------------------------------------------------------------------------



“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.
EXPENSE
“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period adjusted upwards or downwards in
Lender’s reasonable discretion by anticipated changes in Operating Expenses.
“Operating Expenses” shall mean all expenses, computed in accordance with
accounting principles reasonably acceptable to Lender, of whatever kind and from
whatever source, relating to the ownership, operation, repair, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, without limitation (and without duplication): Taxes
(based on the most current bill annualized, subject to adjustment by Lender to
take into account any change in assessment that has not yet been reflected in
the most current tax bill); Insurance Premiums (based on the most current
premium annualized); management fees (whether or not actually paid) equal to the
greater of the actual management fees or 4.0% of Underwritten EGI; costs
attributable to the ordinary operation, repair and maintenance of the
Improvements; common area maintenance costs; advertising and marketing expenses;
professional fees; license fees; general and administrative costs and expenses;
utilities; payroll, benefits and related taxes and expenses; janitorial
expenses; computer processing charges; operating equipment or other lease
payments as approved by Lender; ground lease payments; bond assessments; and
other similar costs and expenses; in each instance, unless otherwise noted, only
to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”). Notwithstanding the
foregoing, Operating Expenses shall not include debt service (including
principal, interest, impounds and other reserves), capital expenditures, tenant
improvement costs, leasing commissions or other expenses which are paid from
escrows required by the Loan Documents; any payment or expense for which
Borrower was or is to be reimbursed from proceeds of the loan or insurance or by
any third party; federal, state or local income taxes; any non-cash charges such
as depreciation and amortization; and any item of expense otherwise includable
in Operating Expenses which is paid directly by any tenant except real estate
taxes paid directly to any taxing authority by any tenant.
In making the calculations described herein, applicable line items may be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with creditworthy tenants with rent commencement
dates scheduled to occur within 90 days of the date of calculation.
[NO FURTHER TEXT ON THIS PAGE]



CH1 6687939v.9
125

--------------------------------------------------------------------------------



SCHEDULE I

Immediate Repair Description
Amount
1. Replacement of the east roof and JC Penney roof
$1,494,401
2. Skylight Replacement
$20,000
3. Asphalt Paving Repair
$2,600








CH1 6687939v.9
126

--------------------------------------------------------------------------------



SCHEDULE II

ORGANIZATIONAL CHART

(attached hereto)

CH1 6687939v.9
127

--------------------------------------------------------------------------------





[orgchart.jpg]

CH1 6687939v.9
128

--------------------------------------------------------------------------------



SCHEDULE III

DESCRIPTION OF REA’S
1.    Operating Agreement dated August 21, 1968 between Federated Department
Stores, Inc. (“Federated”), Sears, Roebuck and Co. (“Sears”), Dayton Mall, Inc.
(“Original Developer”), and HKL Enterprises (“Original Owner”), as amended by
that certain First Amendment of Operating Agreement dated July 1, 1969 between
Federated, Sears, Original Developer and Original Owner, as further amended by
that certain Amendment to First Amendment of Operating Agreement and Certificate
dated February 26, 1971 between Federated, Sears, Original Developer and
Original Owner, as further amended by that certain Amendment to Operating
Agreement dated June 30, 1976 between Federated, Sears, Original Developer and
Original Owner, as further amended by that certain Second Amendment of First
Amendment of Operating Agreement dated April 6, 1977 between Federated, Sears,
Original Developer and Original Owner, as further amended by that certain Third
Amendment of Operating Agreement dated April 1, 1985 between Federated, Sears
and JMB Group 1 Trust (“JMB Group”), as further amended by that certain Fourth
Amendment to Operating Agreement dated September 22, 1994 between Sears and JMB
Group, as further amended by that certain Fifth Amendment to Operating Agreement
dated November 30, 1994 between Sears, Mercantile Properties, Inc.
(“Mercantile”), The McAlpin Company (“McAlpin”) and JMP Group, and as further
amended by that certain Sixth Amendment to Operating Agreement dated as August
15, 2012 between Sears, Macy’s Retail Holdings, Inc. (“Macy’s”), Elder Ohio I
Delaware Business Trust (“Elder Ohio I”), The Elder-Beerman Stores Corp. (“Elder
Beerman”) and Dayton Mall Venture, LLC (“Prior Owner”), as supplemented by that
certain Supplement to Operating Agreement dated August 21, 1968 between Sears
and Original Developer, as further supplemented by that certain Second
Supplement to Operating Agreement dated April 1, 1985 between Sears and Original
Developer, as further supplemented by that certain Third Supplement to Operating
Agreement dated April 1, 1985 between Sears and JMB Group, as further
supplemented by that certain Fourth Supplement to Operating Agreement dated
November 30, 1994 between Sears and JMB Group, as further supplemented by that
certain Fifth Supplement Agreement to Operating Agreement dated as of August 15,
2012 between Sears and Prior Owner, as further supplemented by that certain
Supplemental Agreement to Operating Agreement dated November 30, 1994 between
JMB Group, Mercantile and McAlpin, as further supplemented by that certain First
Amendment to Supplemental Agreement to Operating Agreement dated April 15, 1998
between Prior Owner, Elder Ohio I and Elder-Beerman, as further supplemented by
that certain Second Amendment to Supplement Agreement to Operating Agreement
dated as of August 15, 2012 between Prior Owner, Elder Ohio I and Elder-Beermna,
as further supplemented by that certain Supplement to Operating Agreement dated
August 21, 1968 between Federated and Original Developer and as further
supplemented by that certain Second Supplement to Operating Agreement dated
August 21, 1968 between Federated and Original Developer, as further
supplemented by that certain Amended and Restated Supplemental Agreement dated
as of August 15, 2012 between Prior Owner and Macy’s.



CH1 6687939v.9
129

--------------------------------------------------------------------------------



SCHEDULE IV

EXISTING LEASES
 
Existing TI Lease
Allocated Amount
 
 
 
1.
Dick’s Sporting Goods
$ 150,000
 
 
 
2.
Dress Barn
$ 456,667
 
 
 
 
Total
$ 606,667






CH1 6687939v.9
130